Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

June 22, 2020

among

LEMAITRE VASCULAR, INC.,

as Borrower,

THE LENDING INSTITUTIONS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Swing Line Lender and as the Administrative Agent,

 

 

--------------------------------------------------------------------------------

 

 

KeyBanc Capital Markets Inc.
and
SUNTRUST ROBINSON HUMPHREY, INC.,
each as a Joint Lead Arranger and a Joint Bookrunner

 

$65,000,000 Senior Secured Credit Facility

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE I .  DEFINITIONS AND TERMS

1    

Section 1.01

Certain Defined Terms

1

Section 1.02

Computation of Time Periods

40

Section 1.03

Accounting Terms

40

Section 1.04

Terms Generally

41

Section 1.05

Divisions

41

   

ARTICLE II .  THE TERMS OF THE CREDIT FACILITY

41    

Section 2.01

Establishment of the Credit Facility

41

Section 2.02

Revolving Facility

42

Section 2.03

Term Loan

42

Section 2.04

Swing Line Facility.

42

Section 2.05

Letters of Credit.

44

Section 2.06

Notice of Borrowing.

48

Section 2.07

Funding Obligations; Disbursement of Funds

49

Section 2.08

Evidence of Obligations

50

Section 2.09

Interest; Default Rate.

51

Section 2.10

Conversion and Continuation of Loans

53

Section 2.11

Fees.

53

Section 2.12

Termination and Reduction of Revolving Commitments

54

Section 2.13

Voluntary, Scheduled and Mandatory Prepayments of Loans

55

Section 2.14

Method and Place of Payment

59

Section 2.15

Defaulting Lenders

60

Section 2.16

Cash Collateral

62

Section 2.17

Increase in Commitments

62

   

ARTICLE III .  INCREASED COSTS, ILLEGALITY AND TAXES

64    

Section 3.01

Increased Costs, Illegality, etc

64

Section 3.02

Breakage Compensation

66

Section 3.03

Net Payments

67

Section 3.04

Increased Costs to LC Issuers

70

Section 3.05

Change of Lending Office; Replacement of Lenders

71

   

ARTICLE IV .  CONDITIONS PRECEDENT

71    

Section 4.01

Conditions Precedent at Closing Date

71

Section 4.02

Conditions Precedent to All Credit Events

74

   

ARTICLE V .  REPRESENTATIONS AND WARRANTIES

75    

Section 5.01

Corporate Status

75

Section 5.02

Corporate Power and Authority

75

Section 5.03

No Violation

75

Section 5.04

Governmental Approvals

75

Section 5.05

Litigation

76

Section 5.06

Use of Proceeds; Margin Regulations; Sanctions

76

Section 5.07

Financial Statements

76

Section 5.08

Solvency

77

Section 5.09

No Material Adverse Change

77

Section 5.10

Tax Returns and Payments

77

Section 5.11

Title to Properties, etc

77

Section 5.12

Lawful Operations, etc

78

 

-i-

--------------------------------------------------------------------------------

 

 

Section 5.13

Environmental Matters

78

Section 5.14

Compliance with ERISA

79

Section 5.15

Intellectual Property, etc

79

Section 5.16

Investment Company Act, etc

79

Section 5.17

Insurance

79

Section 5.18

Burdensome Contracts; Labor Relations

79

Section 5.19

Security Interests

80

Section 5.20

True and Complete Disclosure

80

Section 5.21

Defaults

80

Section 5.22

Capitalization

80

Section 5.23

Closing Date Acquisition Documentation

81

Section 5.24

Anti-Terrorism and Anti-Money Laundering Law Compliance

81

Section 5.25

Location of Bank Accounts

82

Section 5.26

Material Contracts

82

Section 5.27

Affiliate Transactions

82

Section 5.28

Beneficial Ownership

82

Section 5.29

Status of Obligations as Senior Indebtedness

82

   

ARTICLE VI .  AFFIRMATIVE COVENANTS

82    

Section 6.01

Reporting Requirements

82

Section 6.02

Books, Records and Inspections

86

Section 6.03

Insurance

86

Section 6.04

Payment of Taxes and Claims

87

Section 6.05

Corporate Franchises

87

Section 6.06

Good Repair

87

Section 6.07

Compliance with Statutes, etc

88

Section 6.08

Compliance with Environmental Laws

88

Section 6.09

Certain Subsidiaries to Join in Guaranty

88

Section 6.10

Additional Security; Real Property Matters; Further Assurances

89

Section 6.11

Control Agreements

92

Section 6.12

Material Contracts

92

Section 6.13

Senior Debt

92

Section 6.14

Use of Proceeds

92

Section 6.15

Lender Meetings

92

Section 6.15

Post-Closing Obligations

92

   

ARTICLE VII .  NEGATIVE COVENANTS

92    

Section 7.01

Changes in Business

93

Section 7.02

Consolidation, Merger, Acquisitions, Asset Sales, Statutory Divisions, etc

93

Section 7.03

Liens

93

Section 7.04

Indebtedness

94

Section 7.05

Investments and Guaranty Obligations

95

Section 7.06

Restricted Payments

96

Section 7.07

Financial Covenants.

97

Section 7.08

Limitation on Certain Restrictive Agreements

97

Section 7.09

Transactions with Affiliates

98

Section 7.10

Modification of Certain Agreements

98

Section 7.11

Amendments to Closing Date Acquisition Documentation

98

Section 7.12

[Reserved]

99

Section 7.13

Anti-Terrorism Laws

99

 

-ii-

--------------------------------------------------------------------------------

 

 

Section 7.14

Fiscal Year

99

Section 7.15

Issuance of Disqualified Equity Interests

99

   

ARTICLE VIII .  EVENTS OF DEFAULT

99    

Section 8.01

Events of Default

99

Section 8.02

Remedies

102

Section 8.03

Application of Certain Payments and Proceeds

102

Section 8.04

Equity Cure

103

   

ARTICLE IX .  THE ADMINISTRATIVE AGENT

104    

Section 9.01

Appointment

104

Section 9.02

Delegation of Duties

105

Section 9.03

Exculpatory Provisions

106

Section 9.04

Reliance by Administrative Agent

106

Section 9.05

Notice of Default

106

Section 9.06

Non-Reliance

107

Section 9.07

No Reliance on Administrative Agent’s Customer Identification Program

107

Section 9.08

USA Patriot Act

107

Section 9.09

Indemnification; Limitation of Liability

107

Section 9.10

The Administrative Agent in Individual Capacity

108

Section 9.11

Successor Administrative Agent

108

Section 9.12

Other Agents

108

Section 9.13

Agency for Perfection

109

Section 9.14

Proof of Claim

109

Section 9.15

Posting of Approved Electronic Communications

109

Section 9.16

Credit Bidding

110

Section 9.17

ERISA

111

Section 9.18

Withholding Taxes

112

Section 9.19

Resignation/Replacement of LC Issuer

112

   

ARTICLE X .  GUARANTY

113    

Section 10.01

Guaranty by the Borrower

113

Section 10.02

Additional Undertaking

113

Section 10.03

Guaranty Unconditional

113

Section 10.04

Borrower Obligations to Remain in Effect; Restoration

114

Section 10.05

Waiver of Acceptance, etc

114

Section 10.06

Subrogation

114

Section 10.07

Effect of Stay

114

Section 10.08

Keepwell

114

   

ARTICLE XI .  MISCELLANEOUS

115    

Section 11.01

Payment of Expenses etc

115

Section 11.02

Indemnification

115

Section 11.03

Right of Setoff

116

Section 11.04

Equalization.

116

Section 11.05

Notices

117

 

-iii-

--------------------------------------------------------------------------------

 

 

Section 11.06

Successors and Assigns

118

Section 11.07

No Waiver; Remedies Cumulative

122

Section 11.08

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

122

Section 11.09

Counterparts

123

Section 11.10

Integration

123

Section 11.11

Headings Descriptive

123

Section 11.12

Amendment or Waiver; Acceleration by Required Lenders

123

Section 11.13

Survival of Indemnities

127

Section 11.14

Domicile of Loans

127

Section 11.15

Confidentiality.

127

Section 11.16

Limitations on Liability of the LC Issuers

128

Section 11.17

General Limitation of Liability

128

Section 11.18

No Duty

128

Section 11.19

Lenders and Agent Not Fiduciary to Borrower, etc

129

Section 11.20

Survival of Representations and Warranties

129

Section 11.21

Severability

129

Section 11.22

Independence of Covenants

129

Section 11.23

Interest Rate Limitation

129

Section 11.24

USA Patriot Act

129

Section 11.25

Advertising and Publicity

130

Section 11.26

Release of Guarantees and Liens

130

Section 11.27

Payments Set Aside

130

Section 11.28

Hedging Liability

130

Section 11.29

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

131

Section 11.30

Acknowledgement Regarding Any Supported QFCs

131

 

 

EXHIBITS

 

Exhibit A-1

Form of Revolving Facility Note

Exhibit A-2

Form of Swing Line Note

Exhibit A-3

Form of Term Note

Exhibit B-1

Form of Notice of Borrowing

Exhibit B-2

Form of Notice of Continuation or Conversion

Exhibit B-3

Form of LC Request

Exhibit C

Form of Guaranty

Exhibit D

Form of Solvency Certificate

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Closing Certificate

Exhibit G

Form of Assignment Agreement

Exhibit K

Form of Intercompany Subordination Agreement

Exhibit L-1

Form of U.S. Tax Compliance Certificate

Exhibit L-2

Form of U.S. Tax Compliance Certificate

Exhibit L-3

Form of U.S. Tax Compliance Certificate

Exhibit L-4

Form of U.S. Tax Compliance Certificate

 

-iv-

--------------------------------------------------------------------------------

 

 

Schedule 1

Lenders and Commitments

Schedule 2

Guarantors

Schedule 3

Mortgaged Real Property

Schedule 4

Permitted Earnouts

Schedule 5.11

Title to Property, etc.

Schedule 5.15

Intellectual Property, etc.

Schedule 5.17

Insurance

Schedule 5.22

Capitalization

Schedule 5.25

Location of Bank Accounts

Schedule 5.27

Affiliate Transactions

Schedule 6.16

Post-Closing Obligations

Schedule 7.02

Dispositions

Schedule 7.03

Liens

Schedule 7.04

Indebtedness

Schedule 7.05

Investments

 

-v-

--------------------------------------------------------------------------------

 

 

This CREDIT AGREEMENT is entered into as of June 22, 2020 among LeMaitre
Vascular Inc., a Delaware corporation, as the borrower (the “Borrower”), the
lenders from time to time party hereto (each a “Lender” and collectively, the
“Lenders”), and KeyBank National Association, as the administrative agent (in
such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)     Pursuant to the Asset Purchase Agreement, dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time in accordance
with Section 7.11, the “Closing Date Acquisition Agreement”), by and among the
Borrower, Artegraft, Inc., a Delaware corporation (the “Seller”), the Borrower
will, simultaneously with the making of the initial Loans (as hereinafter
defined) hereunder, acquire substantially all of the assets (“Target Assets”) of
the Seller (the “Closing Date Acquisition”).

 

(2)     The Borrower has requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrower to (a) finance the Closing Date
Acquisition, (b) repay the obligations under the Existing Credit Agreement (as
hereinafter defined), and (c) provide working capital and funds for other
general corporate purposes.      

 

(3)     Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrower the credit facilities provided for herein for
the foregoing purposes.

 

AGREEMENT:

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

 

ARTICLE I.

DEFINITIONS AND TERMS

 

Section 1.01     Certain Defined Terms. As used herein, the following terms
shall have the meanings herein specified unless the context otherwise requires:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

 

“Additional Security Documents” has the meaning provided in Section 6.10(a).

 

 

--------------------------------------------------------------------------------

 

 

 

“Adjusted Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Loan, the greater of (a) 1.00% and (b) (i) the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published by
Reuters or Bloomberg (or such other commercially available source providing such
quotations as may be reasonably designated by the Administrative Agent from time
to time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period divided (and rounded to the nearest
1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith
and in accordance with the provisions of this Agreement, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.

 

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

 

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter,
dated as of June 15, 2020, between the Borrower and the Administrative Agent.

 

“Affected Financial Institution” means (i) any EEA Financial Institution or (ii)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of the Borrower or any of its Subsidiaries.

 

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time, and (iii) the aggregate principal amount
of the Term Loans outstanding at such time.

 

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

 

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any Subsidiary from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

 

2

--------------------------------------------------------------------------------

 

 

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.

 

“Applicable Margin” means:

 

(i)     On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 150 basis points for
Loans that are Base Rate Loans, (B) 250 basis points for Loans that are
Eurodollar Loans and (C) 30 basis points for the Commitment Fee;

 

(ii)     Commencing with the fiscal quarter of the Borrower ended on September
30, 2020, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin and the Commitment Fee in accordance
with the following matrix, based on the Consolidated Leverage Ratio:

 

Consolidated Leverage

Ratio

Applicable Margin for

Base Rate Loans

Applicable Margin

for Eurodollar

Loans

Unused

Commitment Fee

Greater than or equal to 2.50 to 1.00

175 bps

275 bps

35 bps

Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00

150 bps

250 bps

30 bps

Less than 1.50 to 1.00

125 bps

225 bps

25 bps

 

(iii)     Changes in the Applicable Margin and the Commitment Fee based upon
changes in the Consolidated Leverage Ratio shall become effective on the third
Business Day following the receipt by the Administrative Agent pursuant to
Section 6.01(a) or Section 6.01(b), as the case may be, of the financial
statements of the Borrower for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Consolidated Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 6.01(a) or Section 6.01(b), as applicable, accompanied by
a Compliance Certificate in accordance with Section 6.01(c), or (B) an Event of
Default has occurred and is continuing, the Applicable Margin and the Commitment
Fee shall be the highest number of basis points indicated therefor in the above
matrix, regardless of the Consolidated Leverage Ratio at such time. The above
matrix does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.

 

(iv)     In the event that any financial statement or certificate, as
applicable, delivered pursuant to Section 6.01(a), (b) or (c) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of (A) a higher Applicable Margin or
Commitment Fee for any period (any such period, an “Applicable Period”) than the
Applicable Margin and the Commitment Fee actually applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Administrative
Agent a corrected certificate for such Applicable Period, (ii) the Applicable
Margin and the Commitment Fee shall be determined as if such corrected, higher
Applicable Margin and Commitment Fee were applicable for such period, and (iii)
the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such higher Applicable Margin and
Commitment Fee for such Applicable Period.

 

3

--------------------------------------------------------------------------------

 

 

“Applicable Period” has the meaning provided to such term in subpart (iv) of the
definition of “Applicable Margin.”

 

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

 

“Arrangers” means KeyBanc Capital Markets Inc. and SunTrust Robinson Humphrey,
Inc., each in their capacity as joint lead arranger and joint bookrunner.

 

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, statutory divisions, amalgamations and
liquidations of a corporation, partnership or limited liability company of the
interests therein of such Person) by such Person to any other Person of any of
such Person’s assets, provided that the term Asset Sale specifically excludes
(i) any sales, transfers or other dispositions of inventory, or obsolete,
worn-out or excess furniture, fixtures, equipment or other property, real or
personal, tangible or intangible, in each case in the ordinary course of
business, and (ii) any disposition or series of related dispositions that yield
gross proceeds of less than $250,000.

 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto or such other agreement acceptable to the Administrative
Agent.

 

“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Financial
Officer, any Vice President, the Treasurer, the Assistant Treasurer or the
Controller, or such other officer of such Person as is authorized in writing to
act on behalf of such Person and is acceptable to the Administrative Agent.
Unless otherwise qualified, all references herein to an Authorized Officer shall
refer to an Authorized Officer of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (i) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (ii) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of commercial credit
cards, stored value cards, or treasury management services (including controlled
disbursement automated clearinghouse transactions, return items, overdrafts,
netting and interstate depository network services) by any Lender (or any
Affiliate of a Lender) to any Credit Party or any Person that was a Lender (or
an Affiliate of a Lender) at the time such obligation was created.

 

4

--------------------------------------------------------------------------------

 

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus 0.50%, (ii) the rate of interest in
effect for such day as established from time to time by KeyBank National
Association as its “prime rate”, whether or not publicly announced, which
interest rate may or may not be the lowest rate charged by it for commercial
loans or other extensions of credit, (iii) the Adjusted Eurodollar Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00% and (iv) 2.00%.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 1.00%, the Benchmark Replacement will be deemed to
be 1.00% for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted Eurodollar Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto. or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Adjusted Eurodollar Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

5

--------------------------------------------------------------------------------

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Adjusted Eurodollar Rate: (a) in the case of clause (1) or
(2) of the definition of “Benchmark Transition Event,” the later of (i) the date
of the public statement or publication of information referenced therein and
(ii) the date on which the administrator of LIBOR permanently or indefinitely
ceases to provide LIBOR; or (b) in the case of clause (3) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Adjusted Eurodollar Rate: (1) a public
statement or publication of information by or on behalf of the administrator of
LIBOR announcing that such administrator has ceased or will cease to provide
LIBOR, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; (2) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that the Adjusted Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Adjusted Eurodollar Rate for all purposes hereunder
in accordance Section 2.09(h) and (y) ending at the time that a Benchmark
Replacement has replaced the Adjusted Eurodollar Rate for all purposes hereunder
pursuant to Section 2.09(h).

 

“Beneficial Owner” means (i) each individual, if any, who, directly or
indirectly, owns 25% or more of the Borrower’s Equity Interests and (ii) a
single individual with significant responsibility to control, manage or direct
the Borrower.

 

“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer and the Swing Line Lender and each Designated Hedge Creditor, and the
respective successors and assigns of each of the foregoing.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.

 

“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan.

 

6

--------------------------------------------------------------------------------

 

 

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio or New York, New York are authorized
or required by law to close and (ii) with respect to any matters relating to
Eurodollar Loans, any day on which dealings in U.S. Dollars are carried on in
the London interbank market.

 

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

 

“Capital Expenditures” means, without duplication, (i) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a consolidated balance sheet of Borrower and its
Subsidiaries prepared in accordance with GAAP, and (ii) Capitalized Lease
Obligations and Synthetic Lease Obligations, but excluding (a) expenditures made
in connection with the replacement, substitution or restoration of property
pursuant to Section 2.13(c)(viii), (b) the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time and (c) Permitted Acquisitions.

 

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances in each case, in an amount equal to 105% of such obligations
or, if the Administrative Agent and each applicable LC Issuer shall agree in
their sole discretion, other credit support; in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable LC Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

 

“Cash Equivalents” means any of the following:

 

(i)     securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;

 

7

--------------------------------------------------------------------------------

 

 

(ii)     U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any commercial bank of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and having capital and surplus in excess of
$500,000,000 or (z) any commercial bank (or the parent company of such bank) of
recognized standing organized under the laws of the United States (or any state
thereof or the District of Columbia) and whose short-term commercial paper
rating from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s
is at least P-1, P-2 or the equivalent thereof (any such bank, an “Approved
Bank”), in each case with maturities of not more than 180 days from the date of
acquisition;

 

(iii)     commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;

 

(iv)     fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

 

(v)     investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (iv)
above;

 

(vi)     investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender or an Approved Bank;

 

(vii)     investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank; and

 

(viii)     investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

 

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrower or any Subsidiary from such Asset Sale, (ii)
any Event of Loss, the aggregate cash payments, including all insurance proceeds
and proceeds of any award for condemnation or taking, received in connection
with such Event of Loss and (iii) the issuance or incurrence of any
Indebtedness, the aggregate cash proceeds received by the Borrower or any
Subsidiary in connection with the issuance or incurrence of such Indebtedness.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“CFC” means a Subsidiary that is a controlled foreign corporation under the
Code.

 

“CFC Holdco” means any Subsidiary with no material operations and no material
assets other than capital stock of and/or indebtedness incurred by one or more
CFCs.

 

8

--------------------------------------------------------------------------------

 

 

“Change in Control” means:

 

(i) any “person” or “group” (as those terms are used in Section 13(d)(3) of the
1934 Act, it being agreed that an employee of the Borrower or any of its
Subsidiaries for whom shares are held under an employee stock ownership,
employee retirement, employee savings or similar plan and whose shares are voted
in accordance with the instructions of such employee shall not be a member of a
“group” (as that term is used in Section 13(d)(3) of the 1934 Act) solely
because such employee’s shares are held by a trustee under said plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the 1934 Act),
directly or indirectly, of Equity Interests of the Borrower (or other securities
convertible into such Equity Interests) representing 35% or more of the combined
voting power of all Equity Interests of the Borrower entitled (without regard to
the occurrence of any contingency) to vote for the election of members of the
Board of Directors of the Borrower;

 

(ii) except in connection with a transaction permitted by Section 7.05, the
Borrower fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party (or if such Subsidiary becomes a Loan Party
after the Closing Date, the amount owned and controlled, directly or indirectly,
as of the date such Subsidiary becomes a Loan Party); or

 

(iii) the occurrence of any “Change in Control” (or any similar or like term) as
defined in any indenture, agreement, note or similar document governing or
evidencing Material Indebtedness.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning provided in Section 11.23.

 

“CIP Regulations” has the meaning provided in Section 9.07.

 

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

 

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

 

“Closing Date” means June 22, 2020.

 

“Closing Date Acquisition” has the meaning provided in the preliminary
statements hereto.

 

“Closing Date Acquisition Agreement” has the meaning provided in the preliminary
statements hereto.

 

“Closing Date Acquisition Documentation” means, collectively, the Closing Date
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith, in each case, as amended, supplemented or otherwise
modified from time to time in accordance with Section 7.11.

 

9

--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Section references to the Code are to the Code as in effect at the Closing Date
and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.

 

“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.

 

“Collateral Assignment” means a collateral assignment agreement, in form and
substance reasonably acceptable to the Administrative Agent, pursuant to which
(i) on the Closing Date, the Borrower, among other things, collaterally assigns
its rights and benefits under the Closing Date Acquisition Documentation to the
Administrative Agent or (ii) in connection with any Permitted Acquisition, the
applicable Credit Party, among other things, collaterally assigns its rights and
benefits under the applicable documentation related to the Permitted Acquisition
to the Administrative Agent.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Commitments.

 

“Commitment Fees” has the meaning provided in Section 2.11(a).

 

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning provided in Section 9.15(a).

 

“Compliance Certificate” has the meaning provided in Section 6.01(c).

 

“Confidential Information” has the meaning provided in Section 11.15(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
or advisors in connection with such Acquisition) or fees for a covenant not to
compete and any other consideration paid.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) made by the
Borrower and its Subsidiaries to acquire or lease (pursuant to a Capital Lease)
fixed or capital assets, or additions to equipment (including replacements,
capitalized repairs and improvements during such period).

 

10

--------------------------------------------------------------------------------

 

 

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries
(including impairments to goodwill), all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period:

 

 

(i)

Consolidated Net Income for the most recently completed Testing Period, plus

 

 

(ii)

without duplication, the sum of the amounts for such period included in
determining such Consolidated Net Income of:

 

 

(a)

Consolidated Income Tax Expense,

 

 

(b)

Consolidated Interest Expense,

 

 

(c)

Consolidated Depreciation and Amortization Expense,

 

 

(d)

actual fees, expenses and costs paid in cash and incurred on or prior to or
within six months after the Closing Date relating to the Transactions in an
amount not to exceed $2,515,000 in the aggregate,

 

 

(e)

[reserved],

 

 

(f)

to the extent paid in cash, severance costs incurred in connection with the
Closing Date Acquisition or any Permitted Acquisition, in each case, to the
extent incurred within six months of the closing of such Acquisition,

 

 

(g)

any other non-cash charges (excluding any such noncash charges to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period),

 

 

(h)

non-recurring cash costs and expenses in an aggregate amount of up to $1,000,000
in each calendar year, provided that such amounts added back under this clause
(h), together with any add-backs pursuant to clauses (f) and (g), shall not
exceed 20% of Consolidated EBITDA for the applicable Testing Period calculated
prior to giving effect to the add-backs under clauses (f), (g) and (h),

 

 

(i)

non-cash purchase accounting adjustments, and

 

 

(j)

restructuring charges, inclusive of severance costs and distributor buyout
costs, relating to the Closing Date Acquisition and incurred within the first
six months after the Closing Date, less,

 

 

(iii)

without duplication, the sum of the amounts for such period included in
determining such Consolidated Net Income of:

 

 

(a)

interest income (except to the extent deducted in determining Consolidated
Interest Expense),

 

 

(b)

any unusual non-recurring non-cash gains, and

 

 

(c)

any federal, state, local, and foreign income tax credits;

 

11

--------------------------------------------------------------------------------

 

 

provided, however, that Consolidated EBITDA for any Testing Period shall
(y) include the EBITDA for any Person or business unit that has been acquired by
the Borrower or any of its Subsidiaries for any portion of such Testing Period
prior to the date of acquisition, so long as such EBITDA has been verified by
appropriate audited financial statements or other financial statements
reasonably acceptable to the Administrative Agent and (z) exclude the EBITDA for
any Person or business unit that has been disposed of by the Borrower or any of
its Subsidiaries, for the portion of such Testing Period prior to the date of
disposition. For the purposes of this Agreement, Consolidated EBITDA shall be
deemed to mean $8,304,000 for the fiscal quarter ending June 30, 2019,
$7,748,000 for the fiscal quarter ending September 30, 2019, $6,943,000 for the
fiscal quarter ending December 31, 2019, $6,706,000 for the fiscal quarter
ending March 31, 2020, and for the fiscal quarter starting April 1, 2020 through
the Closing Date, an amount calculated using the same methodology used in
calculating each of the prior periods.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (i) Consolidated Interest Expense and (ii) scheduled principal
payments on Indebtedness due in the twelve months preceding the measurement date
(other than optional prepayments of the Revolving Loans and payments of
Permitted Earnouts to the extent permitted hereunder).

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on income, profits or capital of the Borrower and its Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations.

 

“Consolidated Interest Expense” means with respect to the Borrower and its
Subsidiaries on a consolidated basis, for any Testing Period, interest expense
in accordance with GAAP, adjusted, to the extent not included, to include
without duplication (i) interest income, (ii) interest expense attributable to
Capitalized Leases, (iii) gains and losses on hedging or other derivatives to
hedge interest rate risk, (iv) fees and costs related to letters of credit,
bankers’ acceptance financing, surety bonds and similar financings, (v)
amortization or write-off of deferred financing fees, debt issuance costs, debt
discount or premium, terminated hedging obligations and other commissions,
financing fees and expenses and, adjusted, to the extent included, to exclude
(vi) any refunds or similar credits received in connection with the purchasing
or procurement of goods or services under any purchasing card or similar
program.

 

“Consolidated Leverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated Total Debt to (ii) Consolidated EBITDA.

 

“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

 

“Consolidated Net Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities, all as determined for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (i) through (vii), clause (ix) and
clause (xii) of the definition of the term “Indebtedness” (or, if higher, the
par value or stated face amount of all such Indebtedness), and with respect to
any Indebtedness of the type described by the foregoing, (without duplication)
any guarantee of such type of Indebtedness, determined on a consolidated basis
as of such date in accordance with GAAP.

 

12

--------------------------------------------------------------------------------

 

 

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.10.

 

“Control Agreements” has the meaning set forth in the Security Agreement.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

 

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

 

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) each Lender with a Term
Commitment shall make a Term Loan to the Borrower pursuant to such Term
Commitment of such Lender, (iii) the Swing Line Lender shall make Swing Loans to
the Borrower under the Swing Line Facility pursuant to the Swing Line
Commitment, and (iv) each LC Issuer shall issue Letters of Credit for the
account of the LC Obligors in accordance with the terms of this Agreement.

 

“Credit Facility Exposure” means, for any Lender at any time, the sum of (i)
such Lender’s Revolving Facility Exposure at such time, (ii) in the case of the
Swing Line Lender, the principal amount of Swing Loans outstanding at such time,
and (iii) the outstanding aggregate principal amount of the Term Loan made by
such Lender, if any.

 

“Credit Party” means the Borrower or any Guarantor.

 

“Crossover Lender” means each holder of any Subordinated Indebtedness or any of
such holder’s Affiliates.

 

“Debtor Relief Laws” means the Bankruptcy Code and any other federal, state,
provincial, or foreign bankruptcy or insolvency law, each as now and hereinafter
in effect, any successors to such statutes, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization (by way of
voluntary arrangement, scheme of arrangement or otherwise), judicial management,
administration, examinership or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and any law
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors (including any applicable corporate law relating to arrangements,
reorganizations or restructuring which permits a debtor to seek a compromise or
arrangement of a corporation’s debts or a stay of proceedings to enforce any
claims of such corporation’s creditors against it).

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

13

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, in each
case, which is still in effect or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the Borrower,
each LC Issuer, each Swing Line Lender and each Lender.

 

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a) or Section
2.09(b), as applicable and (ii) with respect to any other amount, a rate per
annum equal to 2% per annum above the rate that would be applicable to Revolving
Loans that are Base Rate Loans pursuant to Section 2.09(a).

 

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates (or a Person who was a Lender or
an Affiliate of a Lender at the time of execution and delivery of such Hedge
Agreement) is a counterparty that, pursuant to a written instrument signed by
the Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower’s or such Subsidiary’s counterparty’s credit exposure
thereunder will be entitled to share in the benefits of the Guaranty and the
Security Documents to the extent the Guaranty and such Security Documents
provide guarantees or security for creditors of the Borrower or any Subsidiary
under Designated Hedge Agreements.

 

“Designated Hedge Creditor” means each Secured Hedge Provider that participates
as a counterparty to any Credit Party pursuant to any Designated Hedge Agreement
with such Secured Hedge Provider.

 

14

--------------------------------------------------------------------------------

 

 

“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Term Loan Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or other Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time on or prior
to the first anniversary of the Term Loan Maturity Date, (c) contains any
repurchase obligation that may come into effect prior to payment in full of all
Obligations, (d) requires cash dividend payments prior to one year after the
Term Loan Maturity Date, (e) does not provide that any claims of any holder of
such Equity Interest may have against the Borrower or any other Credit Party
(including any claims as judgment creditor or other creditor in respect of
claims for the breach of any covenant contained therein) shall be fully
subordinated (including a full remedy bar) to the Obligations in a manner
reasonably satisfactory to the Administrative Agent, or (f) provides the holders
of such Equity Interests with any rights to receive any cash upon the occurrence
of a change of control prior to the first anniversary date on which the
Obligations have been irrevocably paid in full, unless the rights to receive
such cash are contingent upon the Obligations being irrevocably paid in full.

 

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.09(h), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Adjusted Eurodollar Rate, and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

15

--------------------------------------------------------------------------------

 

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer, and (C) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed (and the Borrower shall be deemed to have
consented if it fails to object to any assignment within five Business Days
after it received written notice thereof)); provided, however, no such approval
of the Administrative Agent or the Borrower shall be required in connection with
assignments to (x) with respect to the Term Facility, any Lender under the
Credit Facility or any Affiliate thereof or (y) with respect to any Revolving
Lender, any other Revolving Lender or any Affiliate of a Revolving Lender; and,
provided further, that notwithstanding the foregoing, “Eligible Assignee” shall
not include (x) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (y) any holder of any Subordinated Indebtedness or any of such
holder’s Affiliates, or (z) any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (z).

 

“Eligible Participant” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, (iv) any commercial bank (or the parent company of such
bank), insurance company or any company engaged in the business of making
commercial loans and (v) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer, (C) each Swing Line Lender
and (D) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed (and the
Borrower shall be deemed to have consented thereto if it fails to object to any
participation within five Business Days after it received written notice
thereof)); provided, however, that notwithstanding the foregoing, “Eligible
Participant” shall not include (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (y) any holder of any Subordinated Indebtedness or
any of such holder’s Affiliates or (z) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (z).

 

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

 

“Environmental Law” means any applicable Federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its Subsidiaries relating to the protection of the environment or
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 U.S.C. § 11001 et seq., the Hazardous Material Transportation Act, 49
U.S.C. § 5101 et seq. and the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state, provincial and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

16

--------------------------------------------------------------------------------

 

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by any Credit Party.

 

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the Borrower or a Subsidiary of the Borrower being or having been a general
partner of such Person.

 

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the Borrower or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (iii) the institution of any steps by the Borrower or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal could result in withdrawal liability
(as described in Part 1 of Subtitle E of Title IV of ERISA or in Section 4063 of
ERISA) in excess of $5,000,000; (iv) a non-exempt “prohibited transaction”
within the meaning of Section 406 of ERISA in connection with any Plan; (v) that
a Plan has Unfunded Benefit Liabilities exceeding $5,000,000; (vi) the cessation
of operations at a facility of the Borrower or any Subsidiary or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vii) the
conditions for imposition of a Lien under Section 303(a) of ERISA shall have
been met with respect to a Plan; (viii) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 206(g) of
ERISA; (ix) the insolvency of or commencement of reorganization proceedings with
respect to a Multi-Employer Plan; (x) any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
welfare liability; or (xi) the taking of any action by, or the threatening of
the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 8.01.

 

17

--------------------------------------------------------------------------------

 

 

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever, (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, any property, or (iv) in the case of
any property located upon a leasehold, the termination or expiration of such
leasehold.

 

“Excess Cash Flow” means, for any Testing Period, the excess of:

 

(i) the sum, for such Testing Period without duplication, of:

 

(a) Consolidated Net Income,

 

(b) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

 

(c) decreases in Consolidated Net Working Capital, and

 

(d) cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income pursuant to the definition thereof, less

 

(ii) the sum for such Testing Period without duplication of:

 

(a) an amount equal to the amount of all non-cash credits or gains included in
arriving at such Consolidated Net Income,

 

(b) Consolidated Capital Expenditures to the extent that such Capital
Expenditures were financed with Internally Generated Cash,

 

(c) the increase, if any, in Consolidated Net Working Capital,

 

(d) to the extent financed with Internally Generated Cash and permitted to be
paid hereunder, scheduled or mandatory repayments, prepayments or redemptions of
the principal of Indebtedness (and, as in the case of any revolving credit
facility, so long as there is a permanent reduction in the commitment
thereunder),

 

(e) scheduled payments representing the principal portion of Capitalized Leases,

 

(f) Restricted Payments made by the Borrower or any of its Subsidiaries, in each
case, to the extent such Restricted Payment was permitted hereunder,

 

(g) the amount of consideration paid in connection with a Permitted Acquisition
in cash during such period to the extent that such consideration was financed
with Internally Generated Cash,

 

(h) to the extent such payments are not expensed during such period or are not
deducted in calculating Consolidated Net Income and to the extent financed with
Internally Generated Cash, cash payments made in respect of Permitted Earnouts, 

 

(i) the amount of cash taxes (including penalties and interest or tax reserves)
paid in such period to the extent they exceed the amount of tax expense deducted
in determining Consolidated Net Income for such period, and

 

18

--------------------------------------------------------------------------------

 

 

(j) cash expenditures for costs and expenses in connection with dispositions and
the issuance of equity interests or Indebtedness, in each case, to the extent
such transaction is permitted hereunder and to the extent not deducted in
Consolidated Net Income.

 

“Excess Cash Flow Prepayment Amount” has the meaning provided in Section
2.13(c)(iv).

 

“Excluded Subsidiary” means (i) any Subsidiary not wholly-owned, directly or
indirectly, by the Borrower to the extent (but only so long as) it is prohibited
by the terms of any contractual obligation (including pursuant to any
Organizational Documents of such Subsidiary) from guaranteeing the Obligations
or any other obligations or liabilities guaranteed pursuant to the terms of the
Security Agreement; provided, that such contractual obligation is not and was
not created in contemplation of this definition, (ii) any Subsidiary that is
prohibited or restricted by applicable law, rule or regulation or from
guaranteeing the Obligations or which would require consent, approval, license
or authorization from any Governmental Authority to provide a guarantee unless
such consent, approval, license or authorization has been received, after giving
effect to the anti-assignment provision of the UCC and other applicable law,
(iii) any CFC, (iv) any CFC Holdco, (v) any Subsidiary whose Equity Interests
are owned directly or indirectly by a CFC or CFC Holdco, (vi) captive insurance
companies, and (vii) not-for-profit Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
(x) as it relates to all or a portion of the guaranty of such Guarantor or the
Borrower, any Swap Obligation if, and to the extent that, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s or the Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the
Borrower becomes effective with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by such Guarantor or the Borrower of a
security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s or the Borrower’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the security interest of such Guarantor or the Borrower becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.05) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

19

--------------------------------------------------------------------------------

 

 

“Existing Credit Agreement” means that certain Commercial Loan Agreement, dated
April 30, 2012, between First Bank and the Seller, as amended.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreements with respect thereto (including any applicable law implementing such
agreements) and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated as of June 15, 2020, between the
Borrower and the Administrative Agent, for the benefit of the Lenders.

 

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

 

“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower.

 

“Financial Projections” has the meaning provided in Section 5.07(b).

 

“Fixed Charge Coverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated EBITDA less Consolidated Capital Expenditures that are not financed
by term loans or capital leases with initial maturities in excess of 365 days
less Capital Distributions made by the Borrower in respect of its common stock,
to (ii) Consolidated Fixed Charges.

 

“Flood Hazard Property” means any Real Property located in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Lender,
such Defaulting Lender’s Revolving Facility Percentage of outstanding Swing
Loans made by such Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

20

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” has the meaning provided in Section 11.06(f).

 

“Guarantors” means any Subsidiary that is or hereafter becomes a party to the
Guaranty. Schedule 2 hereto lists each Guarantor as of the Closing Date.

 

“Guaranty” means a Guaranty of Payment, substantially in the form attached
hereto as Exhibit C.

 

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof;
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

 

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

 

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of (i) any Hedge Agreements entered into with any Secured Hedge Provider
or (ii) any Designated Hedge Agreement.

 

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Borrower (a)
that has been designated as such pursuant to a written notice delivered by the
Borrower to the Administrative Agent (or identified in this definition) and (b)
that did not, as of the last day of the fiscal quarter of the Borrower most
recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 6.01(b), have individually or in the
aggregate with all other Immaterial Subsidiaries, assets with a value in excess
of $5,000,000 or revenues in an amount in excess of 5,000,000; provided,
however, that no Subsidiary shall be deemed or designated an Immaterial
Subsidiary if such Subsidiary guarantees any Material Indebtedness of the
Borrower or any other Credit Party.

 

21

--------------------------------------------------------------------------------

 

 

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrower, the Administrative
Agent and one or more Incremental Revolving Credit Lenders.

 

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.17. Incremental Revolving Loans shall be
made in the form of additional Revolving Loans.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.17, Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.17 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

 

“Indebtedness” of any Person means without duplication:

 

(i)     all indebtedness of such Person for borrowed money;

 

(ii)     all indebtedness evidenced by bonds, notes, debentures, loan agreements
and similar debt securities of such Person;

 

(iii)     the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

 

22

--------------------------------------------------------------------------------

 

 

(iv)     the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;

 

(v)     all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds, performance bonds, and similar instruments
issued or created by or for the account of such person;

 

(vi)     all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;

 

(vii)     all Capitalized Lease Obligations and Purchase Money Indebtedness of
such Person;

 

(viii)     the present value, determined on the basis of the implicit interest
rate, of all basic rental obligations under all Synthetic Leases of such Person;

 

(ix)     all obligations of such Person with respect to asset securitization
financing;

 

(x)     all obligations of such Person to pay a specified purchase price for
goods or services whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, in each case that in accordance with GAAP would be shown on
the liability side of the balance sheet of such Person;

 

(xi)     all net obligations of such Person under Hedge Agreements;

 

(xii)     all Disqualified Equity Interests of such Person;

 

(xiii)     the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

 

(xiv)     all Guaranty Obligations of such Person;

 

provided, however, that (y) neither trade payables, deferred revenue, taxes nor
other similar accrued or deferred expenses, in each case arising in the ordinary
course of business and, to the extent applicable, paid in a manner consistent
with past practice, shall constitute Indebtedness; and (z) the Indebtedness of
any Person shall in any event include (without duplication) the Indebtedness of
any other entity (including any general partnership in which such Person is a
general partner) to the extent such Person is liable thereon as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such Person is
not liable thereon.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitees” has the meaning provided in Section 11.02.

 

“Initial Term Loan Maturity Date” means June 22, 2025.

 

23

--------------------------------------------------------------------------------

 

 

“Insolvency Event” means, with respect to any Person:

 

(i)     the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any Debtor Relief Law or
analogous law in any jurisdiction outside of the United States;

 

(ii)     the commencement of an involuntary case against such Person under the
Bankruptcy Code, any Debtor Relief Law or analogous law in any jurisdiction
outside of the United States and the petition is not controverted within 10
days, or is not dismissed within 45 days, after commencement of the case;

 

(iii)     a custodian (as defined in the Bankruptcy Code)is appointed for, or
takes charge of, all or substantially all of the property of such Person;

 

(iv)     such Person commences (including by way of applying for or consenting
to the appointment of, or the taking of possession by, a rehabilitator,
receiver, administrative receiver, receiver-manager, administrator, judicial
manager, compulsory manager, custodian, trustee, monitor, conservator or
liquidator (collectively, a “conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any Debtor
Relief Law or similar law of any jurisdiction whether now or hereafter in effect
relating to such Person;

 

(v)     any such proceeding of the type set forth in clause (iv)above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 45 days;

 

(vi)     such Person is adjudicated insolvent or bankrupt, or is deemed to, or
is declared to, be unable to pay its debts under applicable law;

 

(vii)     any order of relief or other order approving any such case or
proceeding is entered;

 

(viii)     such Person suffers any appointment of any conservator or the like
for it or any substantial part of its property that continues undischarged or
unstayed for a period of 45 days;

 

(ix)     such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

 

(x)     any corporate (or similar organizational)action is taken by such Person
for the purpose of effecting any of the foregoing.

 

“Intellectual Property” has the meaning provided in the Security Agreement.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement in substantially the form of Exhibit K hereto.

 

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three or six months as selected by the Borrower; provided, however, that
(i) the initial Interest Period for any Borrowing of such Eurodollar Loan shall
commence on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month; (iii)
if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided, however, that if any Interest Period would otherwise expire on a day
that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; (iv) no Interest Period for any Eurodollar Loan may be
selected that would end after the Revolving Facility Termination Date or the
latest Term Loan Maturity Date, as the case may be; and (v) if, upon the
expiration of any Interest Period, the Borrower has failed to (or may not) elect
a new Interest Period to be applicable to the respective Borrowing of Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to Convert
such Borrowing to Base Rate Loans effective as of the expiration date of such
current Interest Period.

 

24

--------------------------------------------------------------------------------

 

 

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries not constituting (x) proceeds of the issuance of (or
contributions in respect of) equity interests of such Person, (y) proceeds of
the incurrence of Indebtedness by such Person or any of its Subsidiaries (other
than under any revolving credit facility or line of credit) or (z) proceeds of
Asset Sales (other than Asset Sales in the ordinary course of business) and
casualty events.

 

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; (iii) the purchase, acquisition or investment of or
in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind; or
(iv) any statutory division.

 

“IRS” means the United States Internal Revenue Service.

 

“Landlord’s Agreement” means a landlord’s waiver, mortgagee’s waiver or bailee’s
waiver, each in form and substance reasonably satisfactory to the Administrative
Agent, and providing, among other things, for waiver of Lien, certain notices
and opportunity to cure and access to Collateral, delivered by a Credit Party in
connection with this Agreement, as the same may from time to time be amended,
restated or otherwise modified.

 

“LC Commitment Amount” means $5,000,000.

 

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

 

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or Section
2.11(c) in respect of Letters of Credit.

 

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

 

“LC Issuer” means KeyBank National Association or any of its Affiliates, or such
other Lender that is requested by the Borrower and agrees to be an LC Issuer
hereunder (provided that any such Lender is entitled to agree or decline in its
sole discretion) and is approved by the Administrative Agent.

 

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Guarantor for whose account such Letter of Credit is issued.

 

25

--------------------------------------------------------------------------------

 

 

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

 

“LC Participant” has the meaning provided in Section 2.05(g).

 

“LC Participation” has the meaning provided in Section 2.05(g).

 

“LC Request” has the meaning provided in Section 2.05(b).

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender. In addition to the
foregoing, solely for the purpose of identifying the Persons entitled to share
in payments and collections from the Collateral and the benefit of any
guarantees of the Obligations, as more fully set forth in this Agreement and the
other Loan Documents, the term “Lender” shall include Secured Hedge Providers.
For the avoidance of doubt, any Secured Hedge Provider to whom any Hedging
Obligations are owed and that does not hold any Loans or commitments hereunder
shall not be entitled to any other rights as a “Lender” under this Agreement or
the other Loan Documents.

 

“Lender Register” has the meaning provided in Section 2.08(b).

 

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

 

“LIBOR” has the meaning provided in the definition of “Adjusted Eurodollar
Rate”.

 

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, trust or deemed trust, lien (statutory or otherwise) or charge of
any kind (including any agreement to give any of the foregoing, any conditional
sale or other title retention agreement or any lease in the nature thereof).

 

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the Administrative Agent Fee Letter, the Fee Letter, the Intercompany
Subordination Agreement, and each Letter of Credit and each other LC Document.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property, assets, liabilities or
financial condition of the Credit Parties, taken as a whole, or the Borrower and
its Subsidiaries, taken as a whole; (ii) any material adverse effect on the
ability of the Credit Parties, taken as a whole, or the Borrower and its
Subsidiaries, taken as a whole, to perform their obligations under any of the
Loan Documents to which they are party; (iii) any material adverse effect on the
validity, effectiveness or enforceability, as against any Credit Party, of any
of the Loan Documents to which it is a party; (iv) any material adverse effect
on the rights and remedies of the Administrative Agent or any Lender under any
Loan Document; or (v) any material adverse effect on the validity, perfection or
priority of any Lien in favor of the Administrative Agent on any of the
Collateral.

 

26

--------------------------------------------------------------------------------

 

 

“Material Acquisition” means any Permitted Acquisition for which the aggregate
consideration (including the purchase price, any earn-out, any Indebtedness
assumed and any other consideration) paid or payable exceeds $20,000,000.

 

“Material Contract” means each contract or agreement to which the Borrower or
any of its Subsidiaries is a party involving aggregate consideration payable to
or by the Borrower or such Subsidiary of $5,000,000 or more per annum (other
than purchase orders in the ordinary course of business of the Borrower or such
Subsidiary and other than contracts that by their terms may be terminated by the
Borrower or such Subsidiary in the ordinary course of its business upon less
than 60 days’ notice without penalty or premium).

 

“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $5,000,000.

 

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

 

“Maximum Rate” has the meaning provided in Section 11.23.

 

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $500,000, (ii) with respect to
any Eurodollar Loan, $1,000,000, with minimum increments thereafter of $500,000,
and (iii) with respect to Swing Loans, $500,000, with minimum increments
thereafter of $500,000.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuers in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a Mortgage, Deed of Trust or other instrument, in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to a Mortgaged Real Property, as the same may from
time to time be amended, restated or otherwise modified.

 

“Mortgaged Real Property” means each parcel of Real Property that shall become
subject to a Mortgage in accordance with Section 6.10(a), in each case together
with all of such Credit Party’s right, title and interest in the improvements
and buildings thereon and all appurtenances, easements or other rights belonging
thereto.

 

“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

27

--------------------------------------------------------------------------------

 

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable fiscal quarter or fiscal year and
for the period from the beginning of the then current fiscal year to the end of
such period to which such financial statements relate with comparison to and
variances from the immediately preceding period and budget.

 

“National Flood Insurance Program” means the National Flood Insurance Program
created by the U.S. Congress pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2004, in each case as
amended from time to time, and any successor statutes.

 

“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state, provincial and local taxes paid or
reasonably estimated to be payable by such person as a consequence of such Asset
Sale, and the payment of principal, premium and interest of Indebtedness (other
than the Obligations) secured by the asset that is the subject of such Asset
Sale, and required to be, and that is, repaid under the terms thereof as a
result of such Asset Sale, and (B) incremental federal, state, provincial and
local income taxes paid or payable as a result thereof; (ii) any Event of Loss,
the Cash Proceeds resulting therefrom net of (A) reasonable and customary
expenses incurred in connection with such Event of Loss, and local taxes paid or
reasonably estimated to be payable by such person as a consequence of such Event
of Loss and the payment of principal, premium and interest of Indebtedness
(other than the Obligations) secured by the asset that is the subject of the
Event of Loss and required to be, and that is, repaid under the terms thereof as
a result of such Event of Loss, and (B) incremental federal, state, provincial
and local income taxes paid or payable as a result thereof; and (iii) the
incurrence or issuance of any Indebtedness, the Cash Proceeds resulting
therefrom net of reasonable and customary fees and expenses incurred in
connection therewith and net of the repayment or payment of any Indebtedness or
obligation intended to be repaid or paid with the proceeds of such Indebtedness;
in the case of each of clauses (i), (ii) and (iii), to the extent, but only to
the extent, that the amounts so deducted are (x) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries and (y) properly attributable to such
transaction or to the asset that is the subject thereof.

 

“Non-Consenting Lender” has the meaning provided in Section 11.12(g).

 

“Non-Credit Party” means each Subsidiary that is not a Guarantor.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

 

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

 

“Notice of Continuation or Conversion” has the meaning provided in Section
2.10(b).

 

28

--------------------------------------------------------------------------------

 

 

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

 

“Notice Office” means the office of the Administrative Agent at Key Agency
Services, 4900 Tiedeman Road, OH-01-49-0362, Brooklyn, OH 44144, Attention: KAS
Services (email: Agent_Servicing@keybank.com), or such other office as the
Administrative Agent may designate in writing to the Borrower from time to time.

 

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, the Swing Line
Lender, any Secured Hedge Provider or any LC Issuer pursuant to the terms of
this Agreement, any other Loan Document or any Designated Hedge Agreement
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding or
other proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under Section
362(a) of the Bankruptcy Code or analogous provision under any other Debtor
Relief Laws); provided, however, that Obligations shall not include any Excluded
Swap Obligations. Without limiting the generality of the foregoing description
of Obligations, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Credit Parties under any Loan Document, (b) Banking Services Obligations, (c)
Hedging Obligations and (d) the obligation to reimburse any amount in respect of
any of the foregoing that any Agent, any Lender or any Affiliate or any Secured
Hedge Provider of any of them, in connection with the terms of any Loan
Document, may elect to pay or advance on behalf of the Credit Parties.

 

“OFAC” has the meaning provided in Section 5.24.

 

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate or Memorandum) of
Incorporation, or equivalent formation documents, and Regulations, Bylaws,
Operating Agreements, or Articles, or equivalent governing documents, and, in
the case of any partnership, includes any partnership agreement and any
amendments to any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

 

“Participant Register” has the meaning provided in Section 11.06(b).

 

29

--------------------------------------------------------------------------------

 

 

“Payment Office” means the office of the Administrative Agent at 4900 Tiedeman
Road, Cleveland, OH, 44144, Attention: Paula Gordon (facsimile: 216 813-6101),
or such other office(s), as the Administrative Agent may designate to the
Borrower in writing from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” has the meaning provided in the Security Agreement.

 

“Permitted Acquisition” means any Acquisition by any Credit Party as to which
all of the following conditions are satisfied:

 

(i)     such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date;

 

(ii)     with respect to any Acquisition in which Consideration for such exceeds
$5,000,000, the Borrower shall have furnished to the Administrative Agent at
least 5 Business Days prior to the consummation of such Acquisition (or such
shorter period of time as the Administrative Agent agrees) (A) an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of the Administrative Agent,
such other information and documents that the Administrative Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements and any
environmental reports), any schedules to such agreements, instruments or other
documents and all other material ancillary agreements, instruments or other
documents to be executed or delivered in connection therewith, (B) pro forma
financial statements of the Borrower and its Subsidiaries giving effect to the
consummation of such Acquisition, and (C) copies of such other agreements,
instruments or other documents (other than the Loan Documents required by
Section 6.10) as the Administrative Agent shall reasonably request;

 

(iii)     the agreements, instruments and other documents referred to in
paragraph (ii) above shall provide that (A) neither the Credit Parties nor any
of their Subsidiaries shall, in connection with such Acquisition, assume or
remain liable in respect of any Indebtedness of the seller or sellers, except
for Indebtedness permitted hereunder, and (B) all property to be so acquired in
connection with such Acquisition shall be free and clear of any and all Liens,
except for Permitted Liens (and if any such property is subject to any Lien not
permitted by this clause (B), then concurrently with such Acquisition such Lien
shall be released);

 

(iv)     such Acquisition shall be effected in such a manner so that the
acquired Equity Interests or assets are owned either by a Credit Party or by a
Person that will become a Credit Party in accordance with Section 6.09 and, if
effected by merger or consolidation involving a Credit Party, such Credit Party
shall be the continuing or surviving Person or the continuing or surviving
Person shall become a Credit Party upon the effectiveness of such merger or
consolidation;

 

(v)     [reserved];

 

(vi)     no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;

 

30

--------------------------------------------------------------------------------

 

 

(vii)     the Borrower would, after giving effect to such Acquisition, on a pro
forma basis (as determined in accordance with subpart (viii) below whether or
not a certificate is required pursuant to such subpart (viii)), be in compliance
with the financial covenants contained in Section 7.07; provided, however, that
for any Acquisition in which Consideration exceeds $5,000,000 for purposes of
determining pro forma compliance with Section 7.07(a), the maximum Consolidated
Leverage Ratio permitted at the time by Section 7.07(a) shall be deemed to be
0.50x less than the ratio actually provided for in Section 7.07(a) at such time;

 

(viii)     at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $5,000,000, the Borrower shall
have delivered to the Administrative Agent and the Lenders (A) a certificate of
an Authorized Officer demonstrating, in reasonable detail, the computation of
the financial covenants referred to in Section 7.07 on a pro forma basis, such
pro forma ratios being determined as if (y) such Acquisition had been completed
at the beginning of the most recent Testing Period for which financial
information for the Borrower and the business or Person to be acquired, is
available, and (z) any such Indebtedness, or other Indebtedness incurred to
finance such Acquisition, had been outstanding for such entire Testing Period,
and (B) historical financial statements relating to the business or Person to be
acquired evidencing positive EBITDA on a pro forma basis (with such adjustments
as the Administrative Agent agrees to) for the four fiscal quarter period most
recently ended prior to the date of the Acquisition and such other information
as the Administrative Agent may reasonably request;

 

(ix)     all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with all applicable laws;

 

(x)     the Acquisition shall have been approved by the board of directors or
other governing body or controlling Person of the Person from whom such Equity
Interests or assets are proposed to be acquired;

 

(xi)     as of the date of the Acquisition, a Financial Officer shall provide a
certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the foregoing clauses and further certifying that the
Acquisition could not reasonably be expected to have a Material Adverse Effect;

 

(xii)     immediately after giving effect to such Acquisition, any acquired or
newly formed Subsidiary shall be a wholly owned Subsidiary and shall take all
actions required to be taken pursuant to Section 6.09 and Section 6.10 (or
within 30 days of such Acquisition in the case of Section 6.10(c)); and

 

(xiii)     immediately after giving effect to the Acquisition, the Credit
Parties’ unrestricted cash, together with Revolving Availability, shall be no
less than $10,000,000.

 

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.

 

“Permitted Earnout” means any earnout, hold back amount, deferred purchase price
or similar obligation of the Borrower or any Subsidiary that is (i) existing on
the Closing Date and disclosed on Schedule 4 hereto, or (ii) incurred in
connection with a Permitted Acquisition and is subordinated to the Obligations
hereunder in a manner reasonably acceptable to the Administrative Agent or is
otherwise on payment terms reasonably acceptable to the Administrative Agent.

 

31

--------------------------------------------------------------------------------

 

 

“Permitted Licenses” means non-exclusive and exclusive licenses for the use of
the Intellectual Property of the Borrower or any of its Subsidiaries entered
into in the ordinary course of business, provided, that (i) no Event of Default
has occurred or is continuing at the time of such license; (ii) the license
constitutes an arm’s length transaction, the terms of which, on their face, do
not provide for a sale or assignment of any Intellectual Property and do not
restrict the ability of the Borrower or any of its Subsidiaries, as applicable,
to pledge, grant a security interest in or lien on, or assign or otherwise
transfer any Intellectual Property; (iii) in the case of any exclusive license,
(x) the Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to the Administrative Agent and the
Lenders and delivers to the Administrative Agent and the Lenders copies of the
final executed licensing documents in connection with the exclusive license
promptly upon consummation thereof, and (y) any such license could not result in
a legal transfer of title of the licensed property but may be exclusive in
respects other than territory and may be exclusive as to territory only as to
discrete geographical areas outside of the United States.

 

“Permitted Lien” means any Lien permitted by Section 7.03.

 

“Permitted Refinancing” means any refinancing, restructuring, refunding,
renewal, extension or replacement of Indebtedness permitted hereunder; provided
that (i) the principal amount (or accreted value, if applicable) of such
Indebtedness is not increased at the time of such refinancing, restructuring,
refunding, renewal, extension or replacement (except by an amount equal to
accrued interest and any premiums, fees and expenses incurred, in connection
with such refinancing, restructuring, refunding, renewal, extension or
replacement), (ii) such refinancing, restructuring, refunding, renewal,
extension or replacement shall not result in an earlier maturity date or
decreased weighted average life of such Indebtedness, (iii) the terms relating
to collateral (if any) and subordination (if any), and other material terms,
taken as a whole, of any such refinancing, restructuring, refunding, renewal,
extension or replacement indebtedness, and of any agreement entered into and of
any instrument issued in connection therewith, are not materially less favorable
(taken as a whole) to the Credit Parties, the Agent and the Lenders than the
terms of the agreements or instruments governing the Indebtedness being
refinanced, refunded, renewed, restructured, extended or replaced (taken as a
whole) and (iv) the terms of such refinancing, restructuring, refunding,
renewal, extension or replacement shall not bind any obligor that is not an
obligor under the Indebtedness being refinanced, restructured, refunded,
renewed, extended or replaced.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.

 

“Platform” has the meaning provided in Section 9.15(b).

 

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

 

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchase Date” has the meaning provided in Section 2.04(c).

 

32

--------------------------------------------------------------------------------

 

 

“Purchase Money Indebtedness” means, for any Person, Indebtedness incurred for
the purpose of financing all or any part of the purchase price of any fixed or
capital assets or the cost of installation, construction or improvement of any
fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within 180 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such person and (ii) the amount
of such Indebtedness does not exceed the lesser of 100% of the fair market value
of such fixed or capital asset at the time incurred or the cost of the
acquisition, installation, construction or improvement thereof, as the case may
be.

 

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Designated Hedge Agreement, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

 

“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

 

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

 

“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment; provided
that, to the extent there are less than five Lenders at such time, Required
Lenders must consist of at least two Lenders that are not Affiliates. The Credit
Facility Exposure and Unused Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

33

--------------------------------------------------------------------------------

 

 

“Required Revolving Lenders” means Lenders whose Revolving Facility Exposure and
Unused Revolving Commitments constitute more than 50% of the sum of the
Aggregate Revolving Facility Exposure and the Unused Total Revolving Commitment;
provided that, to the extent there are less than five Lenders at such time,
Required Revolving Lenders must consist of at least two Lenders that are not
Affiliates. The Revolving Facility Exposure and Unused Revolving Commitments of
any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, payments, or prepayment, direct or indirect, of any Subordinated
Indebtedness or any Permitted Earnouts, (iii) any payment by the Borrower or any
of its Subsidiaries of any management fees, consulting fees or any similar fees,
whether pursuant to a management agreement or otherwise, or (iv) any
distribution of assets pursuant to a plan of statutory division, or (v) any
voluntary or mandatory prepayment of principal of any junior indebtedness,
Subordinated Indebtedness or any unsecured Indebtedness.

 

“Resulting Company” means any Person formed by virtue of any statutory division
of any Credit Party.

 

“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b) the sum of (i) the principal amount
of Revolving Loans and Swing Loans made and outstanding at such time and (ii)
the LC Outstandings at such time.

 

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.

 

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.12 or adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06 and any Incremental Revolving Credit Commitments.

 

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.

 

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

 

“Revolving Facility Exposure” means, for any Lender at any time, the sum of (i)
the principal amount of Revolving Loans made by such Lender and outstanding at
such time, and (ii) such Lender’s share of the LC Outstandings at such time.

 

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

 

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.

 

34

--------------------------------------------------------------------------------

 

 

“Revolving Facility Termination Date” means, as applicable, the earlier of (i)
June 22, 2025, or (ii) the date that the Commitments have been terminated
pursuant to Section 8.02.

 

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

 

“Sanctions” has the meaning provided in Section 5.24.

 

“Scheduled Repayment” has the meaning provided in Section 2.13(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

 

“Secured Creditors” has the meaning provided in the Security Agreement.

 

“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Designated Hedge Agreement) who has entered into a Designated
Hedge Agreement with the Borrower or any of its Subsidiaries.

 

“Security Agreement” has the meaning provided in Section 4.01(iii).

 

“Security Documents” means the Security Agreement, each Mortgage, each
Landlord’s Agreement, each Additional Security Document, any UCC financing
statement, any Control Agreement, any Collateral Assignment, any Perfection
Certificate and any document pursuant to which any Lien is granted or perfected
by any Credit Party to the Administrative Agent as security for any of the
Obligations.

 

“Seller” has the meaning provided in the preliminary statements hereto.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

 

“SPC” has the meaning provided in Section 11.06(f).

 

“Specified Investments” means investments by the Borrower or any Credit Party in
those two certain funds at JPMorgan Chase & Co. as disclosed to the Lenders
prior to the Closing Date so long as the investment policy related thereto
remains substantially consistent to the investment policy in place on the
Closing Date.

 

35

--------------------------------------------------------------------------------

 

 

“Standard Permitted Lien” means any of the following:

 

(i)     Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;

 

(ii)     Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries and do not secure any Indebtedness;

 

(iii)     Liens created by this Agreement or the other Loan Documents;

 

(iv)     Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 8.01(h);

 

(v)     Liens (other than any Lien imposed by ERISA)incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

 

(vi)     leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the Borrower
or any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement;

 

(vii)     easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries
considered as an entirety, or (B) a Material Adverse Effect;

 

(viii)     Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease)not in violation of the
requirements of this Agreement, provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

 

(ix)     rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the UCC;

 

(x)     purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

36

--------------------------------------------------------------------------------

 

 

(xi)     Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Subsidiaries or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(xii)     Permitted Licenses; and

 

(xiii)     Liens on insurance premium refunds and insurance proceeds granted in
favor of insurance companies (or their financing affiliates) in connection with
the financing of insurance premiums.

 

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

 

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

 

“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.

 

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.

 

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of the Borrower.

 

“Swap Obligation” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swing Line Commitment” means $5,000,000.

 

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

 

“Swing Line Lender” means KeyBank National Association or any replacement or
successor thereto.

 

37

--------------------------------------------------------------------------------

 

 

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.

 

“Swing Line Participation Amount” has the meaning provided in Section 2.04(c).

 

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than seven (7)
Business Days, and (ii) the Revolving Facility Termination Date.

 

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

 

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

 

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

 

“Target Assets” has the meaning provided in the first paragraph to this
Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means the incurrence of Term Loans or Incremental Term Loans
consisting of one Type of Term Loan by the Borrower from all of the Lenders
having Term Commitments in respect thereof on a pro rata basis on a given date
(or resulting from Conversions or Continuations on a given date), having in the
case of Eurodollar Loans the same Interest Period.

 

“Term Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time as a result of assignments to or
from such Lender pursuant to Section 11.06 and any Incremental Term Loan
Commitments.

 

“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03. Unless the context shall
otherwise require, the term “Term Loans” shall include the Incremental Term
Loans, if any.

 

“Term Loan Maturity Date” means, as applicable, (a) with respect to any Term
Loans made on the Closing Date, the Initial Term Loan Maturity Date, (b) with
respect to any Incremental Term Loan, the applicable Incremental Term Loan
Maturity Date, or (c) with respect to all Term Loans, the latest of the dates
referred to in clause (a), (b) and (c).

 

“Term Note” means a promissory note substantially in the form of Exhibit A-3
hereto.

 

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

 

38

--------------------------------------------------------------------------------

 

 

“Title Company” has the meaning provided in Section 6.10(c)(i).

 

“Title Policy” has the meaning provided in Section 6.10(c)(i).

 

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment. As of the Closing Date, the Total
Credit Facility Amount is $65,000,000

 

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(c) hereof. As of
the Closing Date, the amount of the Total Revolving Commitment is $25,000,000.

 

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$40,000,000

 

“Transaction Documents” means, collectively, the Loan Documents and the Closing
Date Acquisition Documentation, and includes all schedules, exhibits and annexes
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“United States” and “U.S.” each means United States of America.

 

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

 

39

--------------------------------------------------------------------------------

 

 

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

 

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.02     Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”

 

Section 1.03     Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent and the Lenders that the Borrower
wishes to amend any financial ratio or requirement to eliminate the effect of
any change in GAAP that occurs after the Closing Date on the operation of such
financial ratio or requirement (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend any financial ratio or
requirement for such purpose), then the Borrower’s compliance with such
financial ratio or requirement shall be determined on the basis of GAAP in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such financial ratio or requirement is
amended in a manner satisfactory to the Borrower, the Administrative Agent and
the Required Lenders, with the Borrower, the Administrative Agent and the
Lenders agreeing to enter into negotiations to amend any such financial ratio or
requirement immediately upon receipt from any party entitled to send such
notice. Notwithstanding the foregoing, (A) all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value thereof
and (B) all terms of an accounting or financial nature used herein shall be
construed shall be made in a manner such that all liabilities related to
operating leases, as defined by Accounting Standards Codification 842 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect), are excluded from the definition of Indebtedness
and payments related to operating leases are not included in Consolidated
Interest Expense in part or in whole. Without limiting the foregoing, leases
shall continue to be classified and accounted for on a basis consistent with
that reflected in the Borrower’s historical financial statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

 

40

--------------------------------------------------------------------------------

 

 

Section 1.04     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

 

Section 1.05     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

 

Section 2.01     Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Credit Facility Amount, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

 

41

--------------------------------------------------------------------------------

 

 

Section 2.02     Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii)
may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Facility Exposure of any Lender would exceed
such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure plus the principal amount of Swing Loans would exceed the Total
Revolving Commitment, or (C) the Borrower would be required to prepay Loans or
Cash Collateralize Letters of Credit pursuant to Section 2.13(c)(iii). The
Revolving Loans to be made by each Lender will be made by such Lender on a pro
rata basis based upon such Lender’s Revolving Facility Percentage of each
Revolving Borrowing, in each case in accordance with Section 2.07 hereof.

 

Section 2.03     Term Loan. On the Closing Date, each Lender that has a Term
Commitment severally, and not jointly, agrees, on the terms and conditions set
forth in this Agreement, to make a Term Loan to the Borrower pursuant to such
Lender’s Term Commitment, which Term Loans: (i) can only be incurred on the
Closing Date in the entire amount of each Lender’s Term Commitment; (ii) once
prepaid or repaid, may not be reborrowed; (iii) may, except as set forth herein,
at the option of the Borrower, be incurred and maintained as, or Converted into,
Term Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Term Loans made as part of the same
Term Borrowing shall consist of Term Loans of the same Type; (iv) shall be
repaid in accordance with Section 2.13(b); and (v) shall not exceed (A) for any
Lender at the time of incurrence thereof the aggregate principal amount of such
Lender’s Term Commitment, if any, and (B) for all the Lenders at the time of
incurrence thereof the Total Term Loan Commitment. The Term Loans to be made by
each Lender will be made by such Lender in the aggregate amount of its Term
Commitment in accordance with Section 2.07 hereof.

 

Section 2.04     Swing Line Facility.

 

(a)     Swing Loans. During the Revolving Facility Availability Period, the
Swing Line Lender may, on the terms and conditions set forth in this Agreement,
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in U.S. Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, and (B) the
Aggregate Revolving Facility Exposure plus the principal amount of Swing Loans
would not exceed the Total Revolving Commitment; (v) shall not be made if, after
giving effect thereto, the Borrower would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.13(c)(ii) or (iii) hereof;
(vi) shall not be made if the proceeds thereof would be used to repay, in whole
or in part, any outstanding Swing Loan and (vii) at no time shall there be more
than three Borrowings of Swing Loans outstanding hereunder.

 

42

--------------------------------------------------------------------------------

 

 

(b)     Swing Loan Refunding. The Swing Line Lender may at any time, in its sole
and absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in Section 8.01(i) in
respect of the Borrower has occurred, the Borrower. Each such Notice of Swing
Loan Refunding shall be deemed to constitute delivery by the Borrower of a
Notice of Borrowing requesting Revolving Loans consisting of Base Rate Loans in
the amount of the Swing Loans to which it relates. Each Lender with a Revolving
Commitment (including the Swing Line Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in Section 4.02 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (d) below) to make a Revolving Loan to the Borrower in
the amount of such Lender’s Revolving Facility Percentage of the aggregate
amount of the Swing Loans to which such Notice of Swing Loan Refunding relates.
Each such Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 2:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 11:00 A.M. (local time at its Payment Office),
or not later than 2:00 P.M. (local time at the Payment Office) on the next
Business Day, if such notice is received by such Lender after such time. The
proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

 

(c)     Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(i) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Line Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Line Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Line
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Line Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

 

43

--------------------------------------------------------------------------------

 

 

(d)     Obligations Unconditional. Each Lender’s obligation to make Revolving
Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations
in connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other Person, or any Credit
Party may have against any Lender or other Person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect;
(D) any breach of any Loan Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

 

Section 2.05     Letters of Credit.

 

(a)     LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary, and subject to and upon the
terms and conditions herein set forth, each LC Issuer agrees to issue from time
to time Letters of Credit denominated and payable in Dollars and in each case in
such form as may be approved by such LC Issuer and the Administrative Agent;
provided, however, that notwithstanding the foregoing, no LC Issuance shall be
made if, after giving effect thereto, (i) the LC Outstandings would exceed the
LC Commitment Amount, (ii) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (iii) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans outstanding would
exceed the Total Revolving Commitment, or (iv) the Borrower would be required to
prepay Loans or Cash Collateralize Letters of Credit pursuant to Section
2.13(c)(ii) or Section 2.13(c)(iii) hereof; and provided, further, that the
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary that is
not a Guarantor hereof. Subject to Section 2.05(c) below, each Letter of Credit
shall have an expiry date (including any renewal periods) occurring not later
than the earlier of (y) one year from the date of issuance thereof, or (z) 30
days prior to the Revolving Facility Termination Date.

 

(b)     LC Requests. Whenever the Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the Borrower
shall give the Administrative Agent and the applicable LC Issuer written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) which, if in the form of
written notice, shall be substantially in the form of Exhibit B-3 (each such
request, an “LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by the applicable LC Issuer), prior
to 11:00 A.M. (local time at the Notice Office) at least three Business Days (or
such shorter period as may be acceptable to the relevant LC Issuer) prior to the
proposed date of issuance (which shall be a Business Day), which LC Request
shall include such supporting documents that such LC Issuer customarily requires
in connection therewith (including, in the case of a Letter of Credit for an
account party other than the Borrower, an application for, and if applicable a
reimbursement agreement with respect to, such Letter of Credit). In the event of
any inconsistency between any of the terms or provisions of any LC Document and
the terms and provisions of this Agreement respecting Letters of Credit, the
terms and provisions of this Agreement shall control.

 

(c)     Auto-Extension Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions; provided, however, that any Letter of
Credit that has automatic extension provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic extension provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 days prior to the Revolving Facility Termination Date; provided,
however, that such LC Issuer shall not permit any such renewal if (i) such LC
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof, or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the date that such LC Issuer is permitted to
send a notice of non-renewal from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

 

44

--------------------------------------------------------------------------------

 

 

(d)     Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Standby Letter of Credit and Commercial Letter of Credit.

 

(e)     Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each applicable Lender and the
Borrower written notice of such LC Issuance, accompanied by a copy to the
Administrative Agent of the Letter of Credit or Letters of Credit issued by it.
Each LC Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Lender) summary describing each Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate LC Outstandings represented by Letters of
Credit issued by such LC Issuer.

 

(f)     Reimbursement Obligations.

 

(i)     The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Borrower (or any such other LC Obligor for whose account
such Letter of Credit was issued) of such payment or disbursement (which notice
to the Borrower (or such other LC Obligor) shall be delivered reasonably
promptly after any such payment or disbursement), such payment to be made in
Dollars in which such Letter of Credit is denominated, with interest on the
amount so paid or disbursed by such LC Issuer, to the extent not reimbursed
prior to 1:00 P.M. (local time at the payment office of the applicable LC
Issuer) on the date of such payment or disbursement, from and including the date
paid or disbursed to but not including the date such LC Issuer is reimbursed
therefor at a rate per annum that shall be the rate then applicable to Revolving
Loans pursuant to Section 2.09(a) that are Base Rate Loans or, if not reimbursed
on the date of such payment or disbursement, at the Default Rate, any such
interest also to be payable on demand. If by 11:00 A.M. on the Business Day
immediately following notice to it of its obligation to make reimbursement in
respect of an Unpaid Drawing, the Borrower or the relevant LC Obligor has not
made such reimbursement out of its available cash on hand or, in the case of the
Borrower, a contemporaneous Borrowing hereunder (if such Borrowing is otherwise
available to the Borrower), (x) the Borrower will in each case be deemed to have
given a Notice of Borrowing for Revolving Loans that are Base Rate Loans in an
aggregate principal amount sufficient to reimburse such Unpaid Drawing (and the
Administrative Agent shall promptly give notice to the Lenders of such deemed
Notice of Borrowing), (y) the Lenders shall, unless they are legally prohibited
from doing so, make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered made under Section 2.02),
and (z) the proceeds of such Revolving Loans shall be disbursed directly to the
applicable LC Issuer to the extent necessary to effect such reimbursement and
repayment of the Unpaid Drawing, with any excess proceeds to be made available
to the Borrower in accordance with the applicable provisions of this Agreement.

 

45

--------------------------------------------------------------------------------

 

 

(ii)     Obligations Absolute. Each LC Obligor’s obligation under this Section
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

 

(g)     LC Participations.

 

(i)     Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.11 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.11(c) or Section
2.11(d)), the obligations of any LC Obligor under any LC Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.

 

(ii)     In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

 

(iii)     If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer. If the Administrative Agent so notifies any LC Participant required to
fund a payment under a Letter of Credit prior to 11:00 A.M. (local time at its
Notice Office) on any Business Day, such LC Participant shall make available to
the Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.

 

46

--------------------------------------------------------------------------------

 

 

(iv)     Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the LC Participants pursuant to subpart (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.

 

(v)     The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(A)     any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

 

(B)     the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

 

(C)     any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

47

--------------------------------------------------------------------------------

 

 

(D)     the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(E)     the occurrence of any Default or Event of Default.

 

(vi)     To the extent any LC Issuer is not indemnified by the Borrower or any
LC Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

 

Section 2.06     Notice of Borrowing.

 

(a)     Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 11:00 A.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan,
prior to 11:00 A.M. (local time at its Notice Office) on the proposed date of
such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

 

(b)     Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, and (iv) if applicable, the initial Interest Period
or the Swing Loan Maturity Date (which shall be less than seven days). Without
in any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices
under this Agreement on behalf of the Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

 

(c)     Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.

 

(d)     Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day (other than with respect to a Term Borrowing made on
the Closing Date) by the Borrower that consist of Eurodollar Loans, each such
Borrowing shall have a different initial Interest Period, and (ii) at no time
shall there be more than five Borrowings of Eurodollar Loans outstanding
hereunder.

 

48

--------------------------------------------------------------------------------

 

 

Section 2.07     Funding Obligations; Disbursement of Funds.

 

(a)     Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

(b)     Borrowings Pro Rata. Except with respect to the making of Swing Loans by
the Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued; and (ii) all Term Loans
shall be made by the Lenders having Term Commitments pro rata on the basis of
their respective Term Commitments.

 

(c)     Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.

 

(d)     Funding of Loans.

 

(i)     Loans Generally. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

 

(ii)     Swing Loans. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, the Swing Line Lender will
make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.

 

(e)     Advance Funding. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).

 

49

--------------------------------------------------------------------------------

 

 

Section 2.08     Evidence of Obligations.

 

(a)     Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b)     Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the currency
in which such Loan is denominated, the Interest Period and applicable interest
rate and, in the case of a Swing Loan, the Swing Loan Maturity Date applicable
thereto; (ii) the amount and other details with respect to each Letter of Credit
issued hereunder; (iii) the amount of any principal due and payable or to become
due and payable from the Borrower to each Lender hereunder; (iv) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof; and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain a register (the “Lender Register”) on or in
which it will record the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender, pursuant to the terms hereof from time to time. The entries in the
Lender Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Lender Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement. The Administrative Agent will make the Lender
Register available to any Lender or the Borrower upon its request.

 

(c)     Effect of Loan Accounts, etc. The entries made in the accounts
maintained pursuant to Section 2.08(b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

 

(d)     Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) a Term
Note with blanks appropriately completed in conformity herewith to evidence its
obligation to pay the principal of, and interest on, the Term Loan made to it by
such Lender, and (iii) a Swing Line Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Swing Loans made to it by the Swing Line Lender;
provided, however, that the decision of any Lender or the Swing Line Lender to
not request a Note shall in no way detract from the Borrower’s obligation to
repay the Loans and other amounts owing by the Borrower to such Lender or the
Swing Line Lender.

 

50

--------------------------------------------------------------------------------

 

 

Section 2.09     Interest; Default Rate.

 

(a)     Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time and (ii) during such periods as such Revolving Loan is
a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time.

 

(b)     Interest on Term Loans. The outstanding principal amount of each Term
Loan made by each Lender shall bear interest at a fluctuating rate per annum
that shall at all times be equal to (i) during such periods as such Term Loan is
a Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time
to time, and (ii) during such periods as such Term Loan is a Eurodollar Loan,
the relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the
applicable Interest Period plus the Applicable Margin, in each case, as in
effect from time to time.

 

(c)     Interest on Swing Loans. The outstanding principal amount of each Swing
Loan shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Base Rate plus the Applicable Margin in effect from time
to time.

 

(d)     Default Interest. Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing, (i) the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, all overdue interest
in respect of each Loan and all fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable Debtor Relief Laws) payable on
demand, at a rate per annum equal to the Default Rate, and (ii) the LC Fees
shall be increased by an additional 2% per annum in excess of the LC Fees
otherwise applicable thereto. In addition, if any amount (other than amounts as
to which the foregoing subparts (i) and (ii) are applicable) payable by the
Borrower under the Loan Documents is not paid when due, upon written notice by
the Administrative Agent (which notice the Administrative Agent may give in its
discretion and shall give at the direction of the Required Lenders), such amount
shall bear interest, payable on demand, at a rate per annum equal to the Default
Rate.

 

(e)     Accrual and Payment of Interest. Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the Borrower: (i) in respect of
each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December; (ii) in respect of each Eurodollar Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period; (iii) in respect of
any Swing Loan, on the Swing Loan Maturity Date applicable thereto; and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to Section
2.09(d), on demand.

 

(f)     Computations of Interest. All computations of interest on Eurodollar
Loans shall be made on the actual number of days elapsed over a year of 360
days. All computations of interest on Base Rate Loans and Unpaid Drawings
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as applicable.

 

(g)     Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof. Any changes in the Applicable Margin shall be
determined by the Administrative Agent in accordance with the provisions set
forth in the definition of “Applicable Margin” and the Administrative Agent will
promptly provide notice of such determinations to the Borrower and the Lenders.
Any such determination by the Administrative Agent shall be conclusive and
binding absent manifest error.

 

51

--------------------------------------------------------------------------------

 

 

(h)     Effect of Benchmark Transition Event.

 

(i)     Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the Adjusted Eurodollar Rate
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the Adjusted
Eurodollar Rate with a Benchmark Replacement pursuant to this Section 2.09(h)
will occur prior to the applicable Benchmark Transition Start Date.

 

(ii)     Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(iii)     Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.09(h), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.09(h).

 

(iv)     Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurodollar Borrowing of, conversion to or continuation
of Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Adjusted Eurodollar Rate will not be used in any
determination of Base Rate.

 

52

--------------------------------------------------------------------------------

 

 

Section 2.10     Conversion and Continuation of Loans.

 

(a)     Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Type made
to it into a Borrowing or Borrowings of another Type of Loans that can be made
to it pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar
Loans at the end of the applicable Interest Period as a new Borrowing of
Eurodollar Loans with a new Interest Period; provided, however, that any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans.

 

(b)     Notice of Continuation and Conversion. Each Continuation or Conversion
of a Loan shall be made upon notice in the form provided for below provided by
the Borrower to the Administrative Agent at its Notice Office not later than (i)
in the case of each Continuation of or Conversion into a Eurodollar Loan, prior
to 11:00 A.M. (local time at its Notice Office) at least three Business Days’
prior to the date of such Continuation or Conversion, and (ii) in the case of
each Conversion to a Base Rate Loan, prior to 11:00 A.M. (local time at its
Notice Office) on the proposed date of such Conversion. Each such request shall
be made by an Authorized Officer of the Borrower delivering written notice of
such request substantially in the form of Exhibit B-2 hereto (each such notice,
a “Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

 

Section 2.11     Fees.

 

(a)     Commitment Fees. The Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (i) the Applicable Margin times (ii)
the Unused Total Revolving Commitment in effect on such day. Accrued Commitment
Fees shall be due and payable in arrears on the last Business Day of each March,
June, September and December and on the Revolving Facility Termination Date.

 

(b)     LC Fees. (i)  Standby Letters of Credit. The Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of each Lender with a
Revolving Commitment based upon each such Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued hereunder that is a
Standby Letter of Credit for the period from the date of issuance of such Letter
of Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Loans in effect on
such day times (B) the Stated Amount of such Letter of Credit on such day. The
foregoing fees shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date.

 

(ii)     Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit in an amount equal
to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on the date of issuance times (B) the Stated Amount of such Letter of
Credit. The foregoing fees shall be payable on the date of issuance of such
Letter of Credit.

 

53

--------------------------------------------------------------------------------

 

 

(c)     Fronting Fees. The Borrower agrees to pay directly to each LC Issuer,
for its own account, a fee in respect of each Letter of Credit issued by it,
payable on the date of issuance (or any increase in the amount, or renewal or
extension) thereof, computed at the rate of 0.25% per annum on the Stated Amount
thereof for the period from the date of issuance (or increase, renewal or
extension) to the expiration date thereof (including any extensions of such
expiration date which may be made at the election of the beneficiary thereof).

 

(d)     Additional Charges of LC Issuer. The Borrower agrees to pay directly to
each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such LC Issuer is customarily charging
for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.

 

(e)     Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees set
forth in the Administrative Agent Fee Letter.

 

(f)     Closing Date Fees. The Borrower shall pay to the Administrative Agent,
on the Closing Date and thereafter, the fees set forth in the Fee Letter.

 

(g)     Computations and Determination of Fees. All computations of Commitment
Fees, LC Fees and other Fees hereunder shall be made on the actual number of
days elapsed over a year of 360 days.

 

Section 2.12     Termination and Reduction of Revolving Commitments.

 

(a)     Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

 

(b)     Cash Collateral. If the Total Revolving Commitment is reduced to any
amount that is less than the LC Outstandings, the Borrower shall immediately
Cash Collateralize the LC Outstandings to the extent of such excess.

 

(c)     Voluntary Termination of the Total Revolving Commitment. Upon at least
three Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) (unless such notice expressly conditions such termination
upon consummation of a transaction which is contemplated to result in prepayment
of the Loans, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied) to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to terminate in whole the Total
Revolving Commitment, provided that (i) all outstanding Revolving Loans and
Unpaid Drawings are contemporaneously prepaid in accordance with Section 2.13
and (ii) either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders) or shall Cash Collateralize all LC Outstandings.

 

54

--------------------------------------------------------------------------------

 

 

(d)     Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) (unless such notice expressly conditions such reduction upon
consummation of a transaction which is contemplated to result in prepayment of
the Loans, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied) to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to partially and permanently reduce
the Unused Total Revolving Commitment; provided, however, that (i) any such
reduction shall apply to proportionately (based on each Lender’s Revolving
Facility Percentage) and permanently reduce the Revolving Commitment of each
Lender, (ii) such reduction shall apply to proportionately and permanently
reduce the LC Commitment Amount, but only to the extent that the Unused Total
Revolving Commitment would be reduced below any such limits, (iii) no such
reduction shall be permitted if the Borrower would be required to make a
mandatory prepayment of Loans pursuant to Section 2.13(c)(ii) or (iii), and (iv)
any partial reduction shall be in the amount of at least $1,000,000 (or, if
greater, in integral multiples of $250,000).

 

Section 2.13     Voluntary, Scheduled and Mandatory Prepayments of Loans.

 

(a)     Voluntary Prepayments. The Borrower shall have the right to prepay any
of the Loans owing by it, in whole or in part, without premium or penalty,
except as specified in subparts (d) and (e) below, from time to time. The
Borrower shall give the Administrative Agent at the Notice Office written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) of its intent to prepay the
Loans, the amount of such prepayment and (in the case of Eurodollar Loans) the
specific Borrowing(s) pursuant to which the prepayment is to be made, which
notice shall be received by the Administrative Agent by (y) 11:00 A.M. (local
time at the Notice Office) three Business Days prior to the date of such
prepayment, in the case of any prepayment of Eurodollar Loans, or (z) 11:00 A.M.
(local time at the Notice Office) one Business Day prior to the date of such
prepayment, in the case of any prepayment of Base Rate Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that:

 

(i)     each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $1,000,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $500,000,
(B) in the case of any prepayment of a Base Rate Loan, $250,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $100,000, and (C)
in the case of any prepayment of a Swing Loan, in the full amount thereof;

 

(ii)     no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and

 

(iii)     in the case of any prepayment of Term Loans, such prepayment shall be
applied pro rata to the Scheduled Repayments in respect of the Term Loans.

 

(b)     Scheduled Repayments of Term Loans.

 

(i)     Closing Date Term Loans. On each of the dates set forth below, the
Borrower shall repay the principal amount of the Term Loans made on the Closing
Date in the amount set forth opposite such date, except that the payment due on
the Term Loan Maturity Date shall in any event be in the amount of the entire
remaining principal amount of the outstanding Term Loans (each such repayment,
as the same may be reduced by reason of the application of prepayments pursuant
to Sections 2.13(a) and 2.13(c), a “Scheduled Repayment”):

 

55

--------------------------------------------------------------------------------

 

 

Date

Amount of Payment

September 30, 2020

$500,000

December 31, 2020

$500,000

March 31, 2021

$500,000

June 30, 2021

$500,000

September 30, 2021

$750,000

December 31, 2021

$750,000

March 31, 2022

$750,000

June 30, 2022

$750,000

September 30, 2022

$750,000

December 31, 2022

$750,000

March 31, 2023

$750,000

June 30, 2023

$750,000

September 30, 2023

$1,000,000

December 31, 2023

$1,000,000

March 31, 2024

$1,000,000

June 30, 2024

$1,000,000

September 30, 2024

$1,000,000

December 31, 2024

$1,000,000

March 31, 2025

$1,000,000

June 22, 2025

Remainder of Term Loans

 

 

(ii)     Incremental Loans. In addition to the foregoing, the Borrower shall pay
to the Administrative Agent, for the account of the Lenders, on each Incremental
Term Loan Repayment Date, a principal amount of the Other Term Loans (as
adjusted from time to time pursuant to Sections 2.13(a), 2.13(c) and 2.17(d))
equal to the amount set forth for such date in the applicable Incremental Term
Loan Assumption Agreement, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. To the extent not previously paid, all Incremental Term Loans shall be
due and payable on the applicable Incremental Term Loan Maturity Date and all
Incremental Revolving Loans shall be due and payable on the applicable Revolving
Facility Termination Date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

 

(c)     Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

 

(i)     Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

 

56

--------------------------------------------------------------------------------

 

 

(ii)     Loans Exceed the Commitments. If on any date (after giving effect to
any other payments on such date) (A) the Aggregate Credit Facility Exposure
exceeds the Total Credit Facility Amount, (B) the Revolving Facility Exposure of
any Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans exceeds the
Total Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrower shall, on such day, prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess.

 

(iii)     LC Outstandings Exceed LC Commitment. If on any date the LC
Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor or
the Borrower shall, on such day, Cash Collateralize the LC Outstandings to the
extent of such excess.

 

(iv)     Excess Cash Flow. Within 90 days after each fiscal year of the
Borrower, commencing with the financial statements of the Borrower for the
fiscal year ended December 31, 2021, the Borrower shall prepay the principal of
the Loans in an aggregate amount (an “Excess Cash Flow Prepayment Amount”) equal
to the sum of (A) Excess Cash Flow times (B) the percentage of the Excess Cash
Flow for such fiscal year computed in accordance with the table set forth below
based on the Consolidated Leverage Ratio as of the end of such fiscal year, with
such amount to be applied as set forth in Section 2.13(d) below:

 

Consolidated Leverage Ratio

Percentage of Excess Cash Flow

Greater than or equal to 2.75 to 1.00

50%

Less than 2.75 to 1.00

0%

 

 

(v)     Certain Proceeds of Asset Sales. If during any fiscal year of the
Borrower, the Borrower and its Subsidiaries have received cumulative Net Cash
Proceeds during such fiscal year from one or more Asset Sales of at least
$5,000,000, not later than the third Business Day following the date of receipt
of any Cash Proceeds in excess of such amount, an amount equal to 100% of the
Net Cash Proceeds then received in excess of such amount from any Asset Sale
shall be applied as a mandatory prepayment of the Loans in accordance with
Section 2.13(d) below; provided, that (A) if no Default or Event of Default
shall have occurred and be continuing, (B) the Borrower and its Subsidiaries
have committed to reinvest such Net Cash Proceeds in the acquisition of assets
useful to the business of Borrower and its Subsidiaries within 365 days of
receipt of such Net Cash Proceeds, and if so committed to reinvestment pursuant
to a legally binding contract within such 365-day period, reinvested within 180
days after the end of such 365-day period, and (C) the Borrower notifies the
Administrative Agent of the amount and nature thereof and of its intention to
reinvest all or a portion of such Net Cash Proceeds in such Consolidated Capital
Expenditures during such 365 day period, then no such prepayment shall be
required. Any amounts not so applied to such reinvestment or as provided in
Section 8.03 shall be applied to the prepayment of the Loans as provided in
Section 2.13(d) below. If at the end of any such 365 day (or 545-day) period any
portion of such Net Cash Proceeds has not been so reinvested, the Borrower will
immediately make a prepayment of the Loans, to the extent required above.

 

(vi)     [Reserved].

 

57

--------------------------------------------------------------------------------

 

 

(vii)     Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Credit Party of the cash proceeds (net
of underwriting discounts and commissions, placement agent fees and other
customary fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than any Indebtedness incurred pursuant to Section 7.04
after the Closing Date), the Borrower will make a prepayment of the Loans in an
amount equal to 100% of such Net Cash Proceeds in accordance with Section
2.13(d) below.

 

(viii)     Certain Proceeds of an Event of Loss. If during any fiscal year of
the Borrower, any Credit Party has received cumulative Net Cash Proceeds during
such fiscal year from one or more Events of Loss of at least $5,000,000, not
later than the third Business Day following the date of receipt of any Net Cash
Proceeds in excess of such amount, the Borrower will make a prepayment of the
Loans with an amount equal to 100% of the Net Cash Proceeds then received in
excess of such amount from any Event of Loss in accordance with Section 2.13(d)
below. Notwithstanding the foregoing, in the event any property suffers an Event
of Loss and (A) the Net Cash Proceeds received in any fiscal year as a result of
such Event of Loss are less than $10,000,000, (B) no Default or Event of Default
has occurred and is continuing, and (C) the Borrower notifies the Administrative
Agent and the Lenders in writing that it intends to replace, rebuild or restore
the affected property, that such rebuilding or restoration can be accomplished
within 365 days out of such Cash Proceeds and other funds available to the
Borrower (which 365-day period shall be extended for an additional 180 days to
the extent Borrower has entered into a legally binding agreement to reinvest
such Net Cash Proceeds within such 365-day period), then no such prepayment of
the Loans shall be required if the Borrower immediately deposits such Net Cash
Proceeds in a cash collateral deposit account subject to a control agreement in
favor of Administrative Agent, and which shall constitute part of the Collateral
under the Security Documents and may be applied as provided in Section 8.03 if
an Event of Default occurs and is continuing. If at the end of any such 365 day
(or 545-day) period any portion of such Net Cash Proceeds from Events of Loss
has not been so used to replace, rebuild or restore the affected property, the
Borrower will immediately make a prepayment of the Loans, to the extent required
above. So long as no Default or Event of Default has occurred and is continuing,
the Administrative Agent is authorized to disburse amounts from such cash
collateral deposit account to or at the direction of the Borrower for
application to the costs of rebuilding or restoration of the affected property.
Any amounts not so applied to the costs of rebuilding or restoration or as
provided in Section 8.03 shall be applied to the prepayment of the Loans as
provided in Section 2.13(d) below.

 

(d)     Applications of Certain Prepayment Proceeds. Each prepayment required to
be made pursuant to Section 2.13(c)(iv), (v), (vii) or (viii), above shall be
applied as a mandatory prepayment of principal of first, the outstanding Term
Loans, with such amounts being applied to the Scheduled Repayments (including
the final payment) thereof in the inverse order of their maturity, second, after
no Term Loans are outstanding, the outstanding Swing Loans, and third, the
outstanding Revolving Loans, and the Total Revolving Commitment shall not be
permanently reduced on the date of any such prepayment by an amount equal to
such prepayment in accordance with Section 2.12(b) and the LC Outstandings shall
be Cash Collateralized to the extent required by Section 2.12(b).

 

(e)     Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made;
provided, however, that (i) the Borrower shall first so designate all Loans that
are Base Rate Loans and Eurodollar Loans with Interest Periods ending on the
date of repayment or prepayment prior to designating any other Eurodollar Loans
for repayment or prepayment, and (ii) if the outstanding principal amount of
Eurodollar Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall, in the case of
Eurodollar Loans, be Converted into Base Rate Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but no obligation, to minimize breakage costs owing
under Article III.

 

58

--------------------------------------------------------------------------------

 

 

(f)     [Reserved]

 

(g)     Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

 

Section 2.14     Method and Place of Payment.

 

(a)     Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.

 

(b)     Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, (ii) all
payments and prepayments of Term Loans shall be applied by the Administrative
Agent to reduce the principal amount of the Term Loans made by each Lender with
a Term Commitment, pro rata on the basis of their respective Term Commitments,
and (iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

 

(c)     Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars.

 

(d)     Timing of Payments. Any payments under this Agreement that are made
later than 2:00 P.M. (local time at the Payment Office) shall be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

(e)     Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender or the applicable LC Issuer, as the case may be, its ratable share,
if any, of the amount of principal, interest, and Fees received by it for the
account of such Lender. Payments received by the Administrative Agent in Dollars
shall be delivered to the Lenders or the applicable LC Issuer, as the case may
be, in Dollars in immediately available funds; provided, however, that if at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Unpaid Drawings, interest and Fees
then due hereunder then, except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, such funds shall be applied, first,
towards payment of interest and Fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and Fees
then due to such parties, and second, towards payment of principal and Unpaid
Drawings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unpaid Drawings then due to such
parties.

 

59

--------------------------------------------------------------------------------

 

 

Section 2.15     Defaulting Lenders.

 

(a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.16; sixth, to the payment of any amounts owing to the Lenders, the LC Issuers
or Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuers or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
of any payment on any Letter of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans or
reimbursement of any payment on any Letter of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Outstandings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Outstandings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Outstandings and Swing Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable Credit
Facilities without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)     Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

60

--------------------------------------------------------------------------------

 

 

(B)     Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Facility Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.16.

 

(C)     With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to the
Administrative Agent for the ratable benefit of each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LC Outstandings or Swing Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each LC Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such LC Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Facility Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Facility Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)     Cash Collateral, Repayment of Swing Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.16.

 

(b)     Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
2.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

61

--------------------------------------------------------------------------------

 

 

(c)     New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

Section 2.16     Cash Collateral.

 

(a)     Fronting Exposure. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any LC Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the LC Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(b)     Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuers, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(c)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(d)     Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.16 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each LC Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.15, the Person
providing Cash Collateral and each LC Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided, further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

Section 2.17     Increase in Commitments.

 

(a)     The Borrower may, by written notice to the Administrative Agent at any
time after the Closing Date and prior to the Term Loan Maturity Date, request on
one or more occasions, up to three in the aggregate, Incremental Term Loan
Commitments and/or Incremental Revolving Credit Commitments in an aggregate
principal amount not to exceed $30,000,000, provided that the aggregate amount
of all Incremental Revolving Credit Commitments shall not exceed $10,000,000
from one or more Incremental Term Lenders or Incremental Revolving Credit
Lenders, as applicable, which may include any existing Lender (each of which
shall be entitled to agree or decline to participate in its sole discretion);
provided, that each Incremental Term Lender and Incremental Revolving Credit
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent in its reasonable discretion. Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments or the Incremental
Revolving Credit Commitments being requested (which shall be in minimum
increments of $1,000,000), (ii) the date on which such Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments are requested to become
effective (which shall not be less than 15 days nor more than 60 days after the
date of such notice, unless otherwise agreed to by the Administrative Agent) and
(iii) whether such Incremental Term Loan Commitments are to be Term Commitments
or commitments to make term loans with terms different from the Term Loans
(“Other Term Loans”). Notwithstanding anything contained herein to the contrary,
it is acknowledged and agreed that all Incremental Revolving Credit Commitments
are to be Revolving Commitments and based on the terms and conditions set forth
herein for Revolving Commitments and Revolving Loans.

 

62

--------------------------------------------------------------------------------

 

 

(b)     The Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith. The Borrower and each
Incremental Term Lender shall execute and deliver to the Administrative Agent an
Incremental Term Loan Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender. The Borrower and each
Incremental Revolving Credit Lender shall execute and deliver to the
Administrative Agent an Incremental Revolving Credit Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Credit Commitment of such Incremental
Revolving Credit Lender. Each Incremental Term Loan Assumption Agreement and
Incremental Revolving Credit Assumption Agreement shall specify the terms of the
Incremental Term Loans or Incremental Revolving Loans, as applicable, to be made
thereunder; provided, that, without the prior written consent of the Required
Lenders, (i) the final maturity date of any Other Term Loans shall be no earlier
than the Term Loan Maturity Date and (ii) the average life to maturity of any
Other Term Loans shall be no shorter than the weighted average life to maturity
of the Term Loans, and provided, further, that, if the Initial Yield on such
Other Term Loans exceeds by more than 50 basis points the sum of (A) the margin
then in effect for Term Loans that are Eurodollar Loans plus (B) one-quarter of
the amount of such upfront fee initially paid in respect of the Term Loans (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for each such
affected Type of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Other Term Loans. As used in the
prior sentence, “Initial Yield” shall, as determined by the Administrative
Agent, be equal to the sum of (x) the margin above the Adjusted Eurodollar Rate
on such Other Term Loans (which shall be increased by the amount any “LIBOR
floor” applicable to such Other Term Loans on the date such Other Term Loans are
made exceeds the Adjusted Eurodollar Rate) plus (y) if the Lenders making such
Other Term Loans receive any upfront fee or similar fees (including original
issue discount where the amount of such discount is equated to interest based on
an assumed four year life to maturity or, if the actual maturity date falls
earlier than four years, the lesser number of years, but excluding any
arrangement, underwriting, structuring or similar fees) directly or indirectly
from the Borrower or any Subsidiary, the amount of such upfront fee or similar
divided by the lesser of (A) the average life to maturity of such Other Term
Loans and (B) four. The other terms of the Incremental Term Loans and the
Incremental Term Loan Assumption Agreement to the extent not consistent with the
terms applicable to the Term Loans hereunder shall otherwise be reasonably
satisfactory to the Administrative Agent and, to the extent that such
Incremental Term Loan Assumption Agreement contains any covenants, events of
default, representations or warranties or other rights or provisions that place
greater restrictions on the Borrower or any of their respective Subsidiaries
that are more favorable to the Lenders making such Other Term Loans, the
existing Lenders shall be entitled to the benefit of such rights and provisions
so long as such Other Term Loans remain outstanding and such additional rights
and provisions shall be deemed automatically incorporated by reference into this
Agreement, mutatis mutandis, as if fully set forth herein, without any further
action required on the part of any Person effective as of the date of such
Incremental Term Loan Assumption Agreement. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Assumption Agreement and Incremental Revolving Credit Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Term Loan Assumption Agreement or Incremental Revolving Credit
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitment or Incremental Revolving Credit Commitment, as applicable,
evidenced thereby as provided for in Section 11.12. Any such deemed amendment
may be memorialized in writing by the Administrative Agent and the Borrower (any
such amendment, an “Incremental Amendment”) and furnished to the other parties
hereto, without requiring the consent of any other Lender, other than the
Lenders providing such Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments.

 

63

--------------------------------------------------------------------------------

 

 

(c)     All Incremental Term Loans shall rank pari passu in right of payment and
security with the initial Term Loans and shall be guaranteed by the Guarantors.

 

(d)     Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.17 unless (i) on the date of such effectiveness, the conditions set
forth in Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower, (ii) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation consistent with those delivered on the Closing Date, and (iii) the
Borrower would be in pro forma compliance with the covenants set forth in
Section 7.07.

 

(e)     Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrower agrees that Section 3.02 shall apply to any conversion of
Eurodollar Loans which are Term Loans to Base Rate Loans reasonably required by
the Administrative Agent to effect the foregoing. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments set forth in Section 2.13(b) required to be made after the making of
such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans.

 

(f)     Each Incremental Revolving Loan shall contain terms and provisions
identical to the terms and conditions applicable to the Revolving Facility.

 

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

 

Section 3.01     Increased Costs, Illegality, etc.

 

(a)     In the event that (y) in the case of clause (i) below, the
Administrative Agent or (z) in the case of clauses (ii) and (iii) below, any
Lender or other Recipient, shall have determined on a reasonable basis (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

 

(i)     on any date for determining the interest rate applicable to any
Eurodollar Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Eurodollar Loan; or

 

64

--------------------------------------------------------------------------------

 

 

(ii)     at any time, that such Lender or other Recipient shall incur increased
costs or reductions in the amounts received or receivable by it hereunder in an
amount that such Lender or other Recipient deems material with respect to any
Eurodollar Loans (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of any (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) because of (x)
any Change in Law since the Closing Date (including, but not limited to, a
change in requirements for any reserve, special deposit, liquidity or similar
requirements (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender or other Recipient, but, in all events, excluding
reserves already includable in the interest rate applicable to such Eurodollar
Loan pursuant to this Agreement) or (y) other circumstances adversely affecting
the London interbank market or the position of such Lender or other Recipient in
any such market; or

 

(iii)     at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;

 

then, and in each such event, such Lender or other Recipient (or the
Administrative Agent in the case of clause (i) above) shall (1) on or promptly
following such date or time and (2) within 10 Business Days of the date on which
such event no longer exists give notice (by telephone confirmed in writing) to
the Borrower and to the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each of the other Lenders or
other Recipients). Thereafter (x) in the case of clause (i) above, the affected
Type of Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders or other Recipients
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Continuation or
Conversion given by the Borrower with respect to such Type of Eurodollar Loans
that have not yet been incurred, Converted or Continued shall be deemed
rescinded by the Borrower or, in the case of a Notice of Borrowing, shall, at
the option of the Borrower, be deemed converted into a Notice of Borrowing for
Base Rate Loans to be made on the date of Borrowing contained in such Notice of
Borrowing, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender or other Recipient, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender or other Recipient shall determine) as
shall be required to compensate such Lender or other Recipient for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender or other Recipient, showing the
basis for the calculation thereof, which basis must be reasonable, submitted to
the Borrower by such Lender or other Recipient shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 3.01(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b)     At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender or other Recipient pursuant to Section 3.01(a)(ii) or (iii), cancel
said Borrowing, or, in the case of any Borrowing, convert the related Notice of
Borrowing into one requesting a Borrowing of Base Rate Loans or require the
affected Lender or other Recipient to make its requested Loan as a Base Rate
Loan, or (ii) if the affected Eurodollar Loan is then outstanding, upon at least
one Business Day’s notice to the Administrative Agent, require the affected
Lender or other Recipient to Convert each such Eurodollar Loan into a Base Rate
Loan; provided, however, that if more than one Lender or other Recipient is
affected at any time, then all affected Lenders or other Recipients must be
treated the same pursuant to this Section 3.01(b).

 

65

--------------------------------------------------------------------------------

 

 

(c)     If any Lender shall have determined that after the Closing Date, any
Change in Law regarding capital adequacy or liquidity by any Governmental
Authority, central bank or comparable agency charged by law with the
interpretation or administration thereof, or compliance by such Lender or its
parent corporation with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such authority,
central bank, or comparable agency, in each case made subsequent to the Closing
Date, has or would have the effect of reducing by an amount reasonably deemed by
such Lender to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy and liquidity), then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.

 

(d)     Notwithstanding the foregoing, the provisions of Section 2.09(h) shall
apply with respect to a Benchmark Transaction Event or an Early Opt-In Election.

 

Section 3.02     Breakage Compensation. The Borrower shall compensate each
Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans or Swing Loans) which such
Lender may sustain in connection with any of the following: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of Eurodollar Loans or Swing Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Continuation or Conversion
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or Continuation
of any Eurodollar Loan occurs on a date that is not the last day of an Interest
Period applicable thereto or any Swing Loan is paid prior to the Swing Loan
Maturity Date applicable thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 3.05(b); or
(v) as a consequence of (y) any other default by the Borrower to repay or prepay
any Eurodollar Loans when required by the terms of this Agreement or (z) an
election made pursuant to Section 3.05(b). The written request of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.

 

66

--------------------------------------------------------------------------------

 

 

Section 3.03     Net Payments.

 

(a)     Defined Terms. For purposes of this Section 3.03, the term “Lender”
includes any LC Issuer and the term “applicable law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)     Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)     Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 3.03,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

67

--------------------------------------------------------------------------------

 

 

(g)     Status of Lenders. (i)  Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent and at
the time or times prescribed by applicable law, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent or prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

 

(1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

 

(2)

executed originals of IRS Form W-8ECI;

 

 

(3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E as applicable; or

 

68

--------------------------------------------------------------------------------

 

 

 

(4)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(E)     On or prior to the date on which such the Administrative Agent becomes a
party to this Agreement and at such other times reasonably requested by the
Borrower, the Administrative Agent shall (A) if the Administrative Agent is a
U.S. Person, deliver to Borrower an IRS Form W-9 properly executed by the
Administrative Agent, or (B) if the Administrative Agent is not a U.S. Person,
deliver to Borrower the applicable IRS Form W-8 properly executed by the
Administrative Agent and certifying the Administrative Agent’s complete
exemption from U.S. withholding Taxes with respect to amounts payable under the
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

69

--------------------------------------------------------------------------------

 

 

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)     Survival. Each party’s obligations under this Section 3.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 3.04     Increased Costs to LC Issuers. If after the Closing Date, there
is a Change in Law by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any LC Issuer or any Lender with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency (in each case made subsequent to the Closing Date) shall either (i)
impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Letters of Credit issued by such LC Issuer or such
Lender’s participation therein, or (ii) impose on such LC Issuer or any Lender
any other conditions affecting this Agreement, any Letter of Credit or such
Lender’s participation therein; and the result of any of the foregoing is to
increase the cost to such LC Issuer or such Lender of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such LC Issuer or such Lender hereunder (other than
any increased cost or reduction in the amount received or receivable resulting
from the imposition of or a change in the rate of taxes or similar charges),
then, upon demand to the Borrower by such LC Issuer or such Lender (a copy of
which notice shall be sent by such LC Issuer or such Lender to the
Administrative Agent), the Borrower shall pay to such LC Issuer or such Lender
such additional amount or amounts as will compensate any such LC Issuer or such
Lender for such increased cost or reduction. A certificate submitted to the
Borrower by any LC Issuer or any Lender, as the case may be (a copy of which
certificate shall be sent by such LC Issuer or such Lender to the Administrative
Agent), setting forth, in reasonable detail, the basis for the determination of
such additional amount or amounts necessary to compensate any LC Issuer or such
Lender as aforesaid shall be conclusive and binding on the Borrower absent
manifest error, although the failure to deliver any such certificate shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 3.04.

 

70

--------------------------------------------------------------------------------

 

 

Section 3.05     Change of Lending Office; Replacement of Lenders.

 

(a)     Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring
the payment of additional amounts to the Lender, such Lender will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Commitments affected by such event; provided, however, that
such designation is made on such terms that such Lender and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)     If (i) any Lender requests any compensation, reimbursement or other
payment under Section 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such
Lender, (ii) the Borrower is, or because of a matter in existence as of the date
that the Borrower is seeking to exercise its rights under this Section will be,
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 3.03, or (iii) or if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any breakage compensation under Section
3.02 hereof), and (3) in the case of any such assignment resulting from a claim
for compensation, reimbursement or other payments required to be made under
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect to
such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(c)     Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 3.01,
3.03 or 3.04.

 

ARTICLE IV.

CONDITIONS PRECEDENT

 

Section 4.01     Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:

 

(i)     Credit Agreement. This Agreement shall have been executed by the
Borrower, the Administrative Agent, each LC Issuer and each of the Lenders.

 

(ii)     Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.

 

(iii)     Security Agreement. The Credit Parties shall have duly executed and
delivered a Pledge and Security Agreement (the “Security Agreement”), in form
and substance reasonably acceptable to the Administrative Agent, and shall have
executed and delivered all of the following in connection therewith, each of
which shall be in form and substance satisfactory to the Administrative Agent:
(A) the Collateral Assignment required pursuant to the terms of the Security
Agreement, (B) a Perfection Certificate, and (C) each other Security Document
that is required by this Agreement or the Security Agreement.

 

71

--------------------------------------------------------------------------------

 

 

(iv)     Fees and Fee Letters. The Borrower shall have (A) executed and
delivered to the Administrative Agent, the Administrative Agent Fee Letter and
shall have paid to the Administrative Agent, for its own account, the fees
required to be paid by it on the Closing Date, (B) executed and delivered to the
Administrative Agent, the Fee Letter and shall have paid to the Administrative
Agent, for the benefit of the Lenders, the fees required to be paid therein, and
(C) paid or caused to be paid all reasonable fees and expenses of the
Administrative Agent and of special counsel to the Administrative Agent that
have been invoiced on or prior to the Closing Date in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby.

 

(v)     Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental approvals, if any, with respect to the execution,
delivery and performance by such Credit Party of Transactions and the Loan
Documents to which it is or may become a party and the expiration of all
applicable waiting periods, all of which documents to be in form and substance
satisfactory to the Administrative Agent.

 

(vi)     Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit Party is a party and
any other documents to which such Credit Party is a party that may be executed
and delivered in connection herewith.

 

(vii)     Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Credit Parties, which opinion shall be
addressed to the Administrative Agent and the Lenders and dated the Closing Date
and in form and substance reasonably satisfactory to the Administrative Agent.

 

(viii)     Recordation of Security Documents, Delivery of Collateral, Taxes,
etc. The Security Documents (or proper notices or UCC financing statements in
respect thereof) shall have been duly recorded, published and filed in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the rights, Liens and security interests of the parties thereto and
their respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.

 

(ix)     Evidence of Insurance. The Administrative Agent shall have received
certificates of insurance and other evidence satisfactory to it of compliance
with the insurance requirements of this Agreement and the Security Documents.

 

(x)     Search Reports. The Administrative Agent shall have received the results
of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.

 

72

--------------------------------------------------------------------------------

 

 

(xi)     Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; and (B) an original “long-form” good
standing certificate or certificate of existence from the Secretary of State of
the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party.

 

(xii)     Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer, to the
effect that, at and as of the Closing Date, both before and after giving effect
to the initial Borrowings hereunder and the application of the proceeds thereof:
(i) the Closing Date Acquisition Documentation is in full force and effect in
the form attached to such certificate and has not been amended, supplemented or
otherwise modified; (ii) no Default or Event of Default has occurred or is
continuing; and (iii) both before and immediately after giving effect to the
Closing Date Acquisition, all representations and warranties of each Credit
Party set forth in each Loan Document to which any Credit Party is a party are
true and correct. All documents attached to the Closing Certificate shall be in
form and substance satisfactory to the Administrative Agent.

 

(xiii)     Financial Statements. The Administrative Agent shall have received
(i) financial projections through the Maturity Date in form and substance
satisfactory to the Administrative Agent, (ii) a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of and for the twelve-month period ending on March 31, 2020, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statement of income), (iii) audited consolidated balance sheet
of the Seller and related statements of income, retained earnings, and members’
equity and changes in financial position of the Seller as of the end of and for
the fiscal years ended December 31, 2018 and December 31, 2019, and (iv)
unaudited consolidated balance sheets and related consolidated statements of
income, retained earnings, and members’ equity as of March 31, 2020.

 

(xiv)     Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in substantially the form attached hereto as Exhibit D,
dated as of the Closing Date, and executed by a Financial Officer of the
Borrower.

 

(xv)     [Reserved].

 

(xvi)     Payment of Outstanding Indebtedness, etc. The Administrative Agent
shall have received evidence that immediately after the making of the Loans on
the Closing Date, all Indebtedness under the Existing Credit Agreement and any
other Indebtedness not permitted by Section 7.04, together with all interest,
all payment premiums and all other amounts due and payable with respect thereto,
shall be paid in full from the proceeds of the initial Credit Event, and the
commitments in respect of such Indebtedness shall be permanently terminated, and
all Liens securing payment of any such Indebtedness shall be released and the
Administrative Agent shall have received all payoff and release letters, Uniform
Commercial Code Form UCC-3 termination statements or other instruments or
agreements as may be suitable or appropriate in connection with the release of
any such Liens.

 

73

--------------------------------------------------------------------------------

 

 

(xvii)     Closing Date Acquisition; Closing Date Acquisition Documentation. The
Administrative Agent shall have received a certified copy of the Closing Date
Acquisition Documentation, which shall be in form and substance satisfactory to
the Administrative Agent. The Administrative Agent shall have received evidence
satisfactory to it that the Closing Date Acquisition will be consummated in
accordance with the terms of the Closing Date Acquisition Agreement (without any
amendment thereto or waiver thereunder that is adverse to the Lenders unless
approved in writing by the Administrative Agent) immediately after the making of
the Loans on the Closing Date and in compliance with applicable law and
regulatory approvals.

 

(xviii)     No Material Adverse Change. As of the Closing Date, no condition or
event shall have occurred since December 31, 2019 that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect change, in the
reasonable judgment of the Administrative Agent, in or affecting the business,
operations, property or condition (financial or otherwise) of the Borrower or of
the Borrower and the other Credit Parties taken as a whole; provided that
impacts of COVID-19 on the business, operations or financial conditions of the
Borrower and its Subsidiaries that occurred and were disclosed to the
Administrative Agent, Lenders and Arrangers on or before the Closing Date will
be disregarded.

 

(xix)     Know Your Customer Information Act. The Administrative Agent shall
have received, at least five Business Days prior to the Closing Date, (i) all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and (ii) information regarding the Beneficial
Owners of the Borrower requested by the Administrative Agent, including without
limitation, the complete legal names, addresses of residence, date of birth,
social security number and/or tax identification number of each such Beneficial
Owner.

 

Section 4.02     Conditions Precedent to All Credit Events. The obligations of
the Lenders, the Swing Line Lender and each LC Issuer to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

 

(a)     Notice. The Administrative Agent (and in the case of subpart (iii)
below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.

 

(a)     No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects (or in the case of any representation and
warranty subject to a materiality qualifier, true and correct) with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event, except to the extent that such representations
and warranties expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

 

The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swing Line Lender, each LC Issuer and each of the
Lenders that all of the applicable conditions specified in Section 4.01 have
been satisfied as of the times referred to in such Section and (ii) each Credit
Event thereafter shall constitute a representation and warranty by the Borrower
to the Administrative Agent, the Swing Line Lender, each LC Issuer and each of
the Lenders that all of the applicable conditions specified in Section 4.02 have
been satisfied as of the times referred to in such Section.

 

74

--------------------------------------------------------------------------------

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, each of the Borrower makes the
following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:

 

Section 5.01     Corporate Status. The Borrower and each of its Subsidiaries (i)
is a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or in full force
and effect under the laws of the jurisdiction of its formation and has the
corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (ii) has duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified or authorized except where the failure to be so qualified would not
have a Material Adverse Effect.

 

Section 5.02     Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 

Section 5.03     No Violation. Neither the execution, delivery and performance
by any Credit Party of the Loan Documents to which it is party nor compliance
with the terms and provisions thereof (i) will contravene any provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any
Governmental Authority applicable to such Credit Party or its properties and
assets, (ii) will conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (other than the Liens created pursuant to the Security Documents) upon any
of the property or assets of such Credit Party pursuant to the terms of (A) any
Closing Date Acquisition Documentation or any Material Contract, or (B) any
other promissory note, bond, debenture, indenture, mortgage, deed of trust,
credit or loan agreement, or any other agreement or other instrument, to which
such Credit Party is a party or by which it or any of its property or assets are
bound or to which it may be subject, or (iii) will violate any provision of the
Organizational Documents of such Credit Party.

 

Section 5.04     Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents.

 

75

--------------------------------------------------------------------------------

 

 

Section 5.05     Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened with respect to any Credit
Party or any of their respective Subsidiaries or against any of their respective
properties (i) that have had, or could reasonably be expected to have, a
Material Adverse Effect, or (ii) that question the validity or enforceability of
any of the Loan Documents, or of any action to be taken by any Credit Party
pursuant to any of the Loan Documents.

 

Section 5.06     Use of Proceeds; Margin Regulations; Sanctions.

 

(a)     The proceeds of all Loans and LC Issuances shall be utilized to (a)
consummate the Closing Date Acquisition, (b) repay the obligations under the
Existing Credit Agreement, (c) finance capital expenditures and (d) provide
working capital and funds for other general corporate purposes, in each case,
not inconsistent with the terms of this Agreement.

 

(b)     No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.

 

(c)     No part of the proceeds of any Credit Event will be used directly or
indirectly to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or in any other manner that would result in a
violation of Sanctions by any Person.

 

Section 5.07     Financial Statements.

 

(a)     The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of the Financial Statements required by Section
4.01(xiii). All financial statements delivered pursuant hereto or in connection
herewith have been prepared in accordance with GAAP, consistently applied
(except as stated therein), and fairly present the financial position of the
Borrower and its Subsidiaries as of the respective dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to normal audit adjustments, none of which shall be material. The
Borrower and its Subsidiaries did not have, as of the date of the latest
financial statements referred to above, and will not have after giving effect to
the incurrence of Loans or LC Issuances hereunder, any material or significant
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the foregoing financial
statements or the notes thereto in accordance with GAAP and that in any such
case is material in relation to the business, operations, properties, assets,
financial or other condition or prospects of the Borrower and its Subsidiaries.

 

(b)     The financial projections of the Borrower and its Subsidiaries for the
fiscal years 2020 through 2025 prepared by the Borrower and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Borrower in good faith after taking into account historical
levels of business activity of the Borrower and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of the Borrower and its Subsidiaries to be
pertinent thereto; provided, however, that no representation or warranty is made
as to the impact of future general economic conditions or as to whether the
Borrower’s projected consolidated results as set forth in the Financial
Projections will actually be realized, it being recognized by the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results for the periods covered by the Financial Projections may differ
materially from the Financial Projections. No facts are known to the Borrower as
of the Closing Date which, if reflected in the Financial Projections, would
result in a material adverse change in the assets, liabilities, results of
operations or cash flows reflected therein.

 

76

--------------------------------------------------------------------------------

 

 

Section 5.08     Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent, each LC Issuer and the Lenders under
the Loan Documents. The Borrower now has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is now solvent and able to pay its debts as they mature, and the
Borrower owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay the Borrower’s
debts; and the Borrower is not entering into the Loan Documents with the intent
to hinder, delay or defraud its creditors. The Credit Parties, taken as a whole,
now have capital sufficient to carry on their business and transactions and all
business and transactions in which they are about to engage and are now solvent
and able to pay their debts as they mature, and the Credit Parties, taken as a
whole, own property having a value, both at fair valuation and at present fair
salable value, greater than the amount required to pay the Credit Parties’
debts; and the Credit Parties are not entering into the Loan Documents with the
intent to hinder, delay or defraud their creditors. For purposes of this Section
5.08, “debt” means any liability on a claim, and “claim” means (y) right to
payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (z) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

 

Section 5.09     No Material Adverse Change. Since December 31, 2019, there has
been no change in the condition, business, affairs or prospects of the Borrower
and its Subsidiaries taken as a whole, or their properties and assets considered
as an entirety, except for changes none of which, individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect; provided that in determining whether a Material Adverse Effect has
occurred for purposes of this Section 5.09 for the first two years after the
Closing Date, current Financial and market conditions engendered by the COVID-19
pandemic shall not be given effect unless such conditions result in a meaningful
decline after the Closing Date specific to the Borrower’s business and the
impacts of COVID-19 on the business, operations or financial condition of the
Borrower or any of its Subsidiaries that occurred and were disclosed to the
Administrative Agent or Lenders on or before the Closing Date will be
disregarded.

 

Section 5.10     Tax Returns and Payments. Each Credit Party has filed all
federal and state income tax returns and all other tax returns, domestic and
foreign, required to be filed by it and has paid all taxes and assessments
payable by it that have become due, other than those not yet delinquent and
except for those contested in good faith. Each Credit Party has established on
its books such charges, accruals and reserves in respect of taxes, assessments,
fees and other governmental charges for all fiscal periods as are required by
GAAP. No Credit Party knows of any proposed assessment for additional federal,
foreign, state or provincial taxes for any period, or of any basis therefor,
which, individually or in the aggregate, taking into account such charges,
accruals and reserves in respect thereof as the Borrower and its Subsidiaries
have made, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.11     Title to Properties, etc. Each Credit Party has good and
marketable title, in the case of Real Property (or valid Leaseholds, in the case
of any leased property), and good title, in the case of all other property, to
all of its properties and assets free and clear of Liens other than Permitted
Liens. The interests of the Credit Parties and their Subsidiaries in the
properties reflected in the most recent balance sheet referred to in Section
5.07(a), taken as a whole, were sufficient, in the judgment of the Credit
Parties, as of the date of such balance sheet for purposes of the ownership and
operation of the businesses conducted by the Credit Parties and their
Subsidiaries. Schedule 5.11 sets forth a complete list of Real Property owned
and/or leased or subleased (as lessor or sublessor, lessee or sublessee) by the
Credit Parties on the Closing Date.

 

77

--------------------------------------------------------------------------------

 

 

Section 5.12     Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, provincial, local
and other governmental licenses, registrations, certifications, permits and
authorizations necessary to conduct its business and own its properties; and
(ii) is in full compliance with all requirements imposed by law, regulation or
rule, whether foreign, federal, state or local, that are applicable to it, its
operations, or its properties and assets, including, without limitation,
applicable requirements of Environmental Laws, except for any failure to obtain
and maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.13     Environmental Matters.

 

(a)     Each Credit Party and each of their Subsidiaries is in material
compliance with all applicable Environmental Laws. All licenses, permits,
registrations or approvals required for the conduct of the business of each
Credit Party and each of their Subsidiaries under any Environmental Law have
been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith , except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith is not
reasonably likely to have a Material Adverse Effect. No Credit Party nor any of
their Subsidiaries has received written notice, or otherwise knows, that it is
in any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party or that would affect the ability of such Credit Party or
such Subsidiary to operate any Real Property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance, breach of or default thereunder, except in each such
case, such noncompliance, breaches or defaults as would not reasonably be
expected to, in the aggregate, have a Material Adverse Effect. There are no
Environmental Claims pending or, to the best knowledge of any Credit Party,
threatened wherein an unfavorable decision, ruling or finding would reasonably
be expected to have a Material Adverse Effect. There are no facts,
circumstances, conditions or occurrences on any Real Property now or at any time
owned, leased or operated by the Credit Parties or their Subsidiaries or on any
property adjacent to any such Real Property, that are known by the Credit
Parties or as to which any Credit Party or any such Subsidiary has received
written notice, that could reasonably be expected: (i) to form the basis of an
Environmental Claim against any Credit Party or any of their Subsidiaries or any
Real Property of a Credit Party or any of their Subsidiaries; or (ii) to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property under any Environmental
Law, except in each such case, such Environmental Claims or restrictions that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

(b)     Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Credit
Parties or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------

 

 

Section 5.14     Compliance with ERISA.

 

(a)     Compliance by the Credit Parties with the provisions hereof and Credit
Events contemplated hereby will not involve any prohibited transaction within
the meaning of ERISA or Section 4975 of the Code. The Credit Parties, their
Subsidiaries and each ERISA Affiliate (i) has fulfilled all obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
that is not a Multi-Employer Plan or a Multiple Employer Plan, (ii) has
satisfied all contribution obligations in respect of each Multi-Employer Plan
and each Multiple Employer Plan, (iii) is in compliance in all material respects
with all other applicable provisions of ERISA and the Code with respect to each
Plan, each Multi-Employer Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under Title IV of ERISA to the PBGC with respect to any
Plan, any Multi-Employer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Plan or trust created thereunder has been terminated,
and there have been no Reportable Events, with respect to any Plan or trust
created thereunder or with respect to any Multi-Employer Plan or Multiple
Employer Plan, which termination or Reportable Event will or could give rise to
a material liability of the Credit Parties or any ERISA Affiliate in respect
thereof. No Credit Party nor any Subsidiary of a Credit Party nor any ERISA
Affiliate is at the date hereof, or has been at any time within the five years
preceding the date hereof, an employer required to contribute to any
Multi-Employer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Multi-Employer Plan or
Multiple Employer Plan. No Credit Party nor any Subsidiary of a Credit Party nor
any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) except
as has been disclosed to the Administrative Agent and the Lenders in writing.

 

(b)     The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans, the Letters of Credit or the Commitments.

 

Section 5.15     Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts that, in any such case
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of all material licenses, trade names and service marks and all
registered patents, trademarks and copyrights, in each case with respect to
Intellectual Property.

 

Section 5.16     Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.

 

Section 5.17     Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.

 

Section 5.18     Burdensome Contracts; Labor Relations. No Credit Party nor any
of its Subsidiaries (a) is subject to any corporate restriction, judgment,
decree or order, (b) is a party to any labor dispute affecting any bargaining
unit or other group of employees generally, (c) is subject to any strike,
slowdown, workout or other concerted interruptions of operations by employees of
a Credit Party or any Subsidiary, whether or not relating to any labor
contracts, (d) is subject to any pending or, to the knowledge of any Credit
Party, threatened, unfair labor practice complaint, before the National Labor
Relations Board, (e) is subject to any pending or, to the knowledge of any
Credit Party, threatened grievance or arbitration proceeding arising out of or
under any collective bargaining agreement, (f) is subject to any pending or, to
the knowledge of any Credit Party, threatened significant strike, labor dispute,
slowdown or stoppage, or (g) is, to the knowledge of the Credit Parties,
involved or subject to any union representation organizing or certification
matter with respect to the employees of the Credit Parties or any of their
Subsidiaries, except (with respect to any matter specified in any of the above
clauses) for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has suffered any strikes, walkouts or work stoppages
in the five years preceding the Closing Date.

 

79

--------------------------------------------------------------------------------

 

 

Section 5.19     Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Obligations, a valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence, perfected security interest in and Lien on all of the Collateral
subject thereto from time to time, in favor of the Administrative Agent for the
benefit of the Secured Creditors, superior to and prior to the rights of all
third persons and subject to no other Liens, except that the Collateral under
the Security Documents may be subject to Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings required in connection
with any such Security Document that shall have been made, or for which
satisfactory arrangements have been made, upon or prior to the execution and
delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.

 

Section 5.20     True and Complete Disclosure. The factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as provided in
Section 5.07(b)), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such Person in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided, except that all
information consisting of financial projections prepared by any Credit Party or
any Subsidiary is only represented herein as being based on good faith estimates
and assumptions believed by such persons to be reasonable at the time made.

 

Section 5.21     Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

 

Section 5.22     Capitalization. As of the Closing Date, Schedule 5.22 sets
forth a true, complete and accurate description of the equity capital structure
of the Borrower and each of its Subsidiaries showing, for each Subsidiary of the
Borrower, accurate ownership percentages of the equityholders of record and
accompanied by a statement of authorized and issued Equity Interests for each
such Person. Except as set forth on Schedule 5.22, as of the Closing Date
(a) there are no preemptive rights, outstanding subscriptions, warrants or
options to purchase any Equity Interests of the Borrower or any Subsidiary of
the Borrower, (b) there are no obligations of the Borrower or any Subsidiary of
the Borrower to redeem or repurchase any of its Equity Interests and (c) there
is no agreement, arrangement or plan to which the Borrower or any Subsidiary of
the Borrower is a party or of which any such Person has knowledge that could
directly or indirectly affect the capital structure of any such Person. The
Equity Interests of each Subsidiary described on Schedule 5.22 (i) are validly
issued and fully paid and non-assessable (to the extent such concepts are
applicable to the respective Equity Interests) and (ii) are owned of record and
beneficially as set forth on Schedule 5.22, free and clear of all Liens (other
than Liens created under the Security Documents). The Organizational Documents
of each such Person whose Equity Interests are subject to the Liens created
under the Loan Documents do not and could not restrict or inhibit any transfer
of those shares on creation or enforcement of the Liens created under the Loan
Documents.

 

80

--------------------------------------------------------------------------------

 

 

Section 5.23     Closing Date Acquisition Documentation.

 

(a)     Each Credit Party has the power and authority to enter into the Closing
Date Acquisition Documentation to which it is a party and has duly authorized,
executed and delivered such Closing Date Acquisition Documentation. The Closing
Date Acquisition Documentation constitutes the legal, valid and binding
obligations of each Credit Party thereto enforceable against such Credit Party
in accordance with their respective terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by principles of
equity).

 

(b)     As of the Closing Date, (i) each of the representations and warranties
made by the Credit Parties in the Closing Date Acquisition Documentation is true
and correct in all material respects, except to the extent that such
representation and warranty relates to a specific date, in which case such
representation shall be true and correct as of such earlier date, except for
such failures as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and (ii) to the knowledge of the
Credit Parties, each of the representations and warranties made by a party,
other than a Credit Party, to the Closing Date Acquisition Documentation is true
and correct in all material respects, except to the extent that such
representation and warranty relates to a specific date, in which case such
representation shall be true and correct as of such earlier date, except for
such failures as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 5.24     Anti-Terrorism and Anti-Money Laundering Law Compliance. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance with all U.S. trade, economic or financial sanctions laws, embargoes,
Executive Orders, restrictive measures and implementing regulations as
promulgated by the U.S. Department of State, the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), all applicable anti-money laundering
and counter-terrorism financing provisions of the Bank Secrecy Act or Executive
Order No. 13224, Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism, as amended, and other
applicable law and all regulations issued or promulgated pursuant thereto as
well as all applicable anti-corruption laws. Each Credit Party and each
Subsidiary of each Credit Party is and will remain in compliance with all other
trade, economic or financial sanctions and anti-money laundering or
anti-terrorism laws applicable to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party and, to the knowledge of the Borrower, no Affiliate,
director, officer, employee or agent of any Credit Party or any of its
Subsidiaries is a Person that is, or is owned or controlled by Persons that are
(i) the subject of any trade, economic or financial sanctions laws, embargoes or
restrictive measures administered or enforced by OFAC, the U.S. Department of
State, the United Nations Security Council or other relevant sanctions authority
(collectively, “Sanctions”) or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions (a) is a
Person designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (b) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or (c)
is controlled by (including without limitation by virtue of such person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited under U.S. law. The Credit Parties, each of their
Subsidiaries and each of their Affiliates are in compliance with (a) the Trading
with the Enemy Act, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, (b) the
Patriot Act and (c) other federal, state or other applicable laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any Person, government official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

 

81

--------------------------------------------------------------------------------

 

 

Section 5.25     Location of Bank Accounts. Schedule 5.25 sets forth a complete
and accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

 

Section 5.26     Material Contracts. As of the Closing Date, all Material
Contracts are in full force and effect and no material defaults by a Credit
Party currently exist thereunder.

 

Section 5.27     Affiliate Transactions. Other than as set forth on Schedule
5.27, as of the date of this Agreement, there are no existing or proposed
agreements, arrangements or transactions between any Credit Party and any of the
officers, members, managers, directors, stockholders, parents, other interest
holders, employees, or Affiliates (other than the Subsidiaries) of any Credit
Party or any members of their respective immediate families, and none of the
foregoing Persons are directly or indirectly indebted to or have any direct or
indirect ownership, partnership, or voting interest in any Affiliate of any
Credit Party or any Person with which any Credit Party has a business
relationship or which competes with any Credit Party.

 

Section 5.28     Beneficial Ownership. The information regarding Beneficial
Owners provided to the Administrative Agent and the Lenders pursuant to Section
4.01(xix) on or prior to the Closing Date, as updated from time to time in
accordance with this Agreement, is accurate, complete and correct as of the date
hereof and as of the date any such update is delivered.

 

Section 5.29     Status of Obligations as Senior Indebtedness. All of the
Obligations and fees and expenses in connection therewith shall constitute
“senior indebtedness” or similar term relating to the Obligations.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents, have been paid in full, as follows:

 

Section 6.01     Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:

 

82

--------------------------------------------------------------------------------

 

 

(a)     Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Borrower, the audited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, of stockholders’ equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Borrower, which opinion shall be
unqualified (except any “going concern” qualification or exception as a result
of the maturity of a Credit Facility within the next 12 months) and shall (i)
state that such accountants audited such consolidated financial statements in
accordance with generally accepted auditing standards, that such accountants
believe that such audit provides a reasonable basis for their opinion, and that
in their opinion such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the consolidated
results of their operations and cash flows for such fiscal year in conformity
with generally accepted accounting principles, or (ii) contain such statements
as are customarily included in unqualified reports of independent accountants in
conformity with the recommendations and requirements of the American Institute
of Certified Public Accountants (or any successor organization) together with
all management letters of such accountants addressed to the Borrower or any
other Credit Party.

 

(b)     Quarterly Financial Statements. As soon as available and in any event
within 45 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Borrower (commencing with the fiscal quarter
ending June 30, 2020), the unaudited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as at the end of such quarterly period and the
related unaudited consolidated statements of income and of cash flows for such
quarterly period and/or for the fiscal year to date, and setting forth, in the
case of such unaudited consolidated and consolidating statements of income and
of cash flows, comparative figures for the related periods in the prior fiscal
year, and which shall be certified on behalf of the Borrower by the Chief
Financial Officer of the Borrower, subject to changes resulting from normal
year-end audit adjustments.

 

Documents required to be delivered pursuant to Section 6.01(a) and Section
6.01(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

(c)     Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and the actions the Credit Parties have taken or
proposes to take with respect thereto, which certificate shall set forth the
calculations required to establish compliance with the provisions of Section
7.07, and (ii) a Narrative Report with respect to such financial statements and
any other operating reports prepared by management for such period.

 

83

--------------------------------------------------------------------------------

 

 

(d)     Budgets and Forecasts. Not later than 45 days after the commencement of
any fiscal year of the Borrower and its Subsidiaries, commencing with the fiscal
year ending December 31, 2021, a consolidated budget in reasonable detail for
each of the four fiscal quarters of such fiscal year, and (if and to the extent
prepared by management of the Borrower or any other Credit Party) for any
subsequent fiscal years, as customarily prepared by management for its internal
use, setting forth, with appropriate discussion, the forecasted balance sheet,
income statement, operating cash flows and capital expenditures of the Borrower
and its Subsidiaries for the period covered thereby, and the principal
assumptions upon which forecasts and budget are based.

 

(e)     Notices. Promptly, and in any event within three Business Days, after
any Credit Party or any Subsidiary obtains knowledge thereof, notice of:

 

(i)     the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower or the applicable Subsidiary proposes to
take with respect thereto;

 

(ii)     the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, if the same could
be reasonably likely to have a Material Adverse Effect;

 

(iii)     any significant adverse change in the Borrower’s or any Subsidiary’s
relationship with, or any significant event or circumstance that is in the
Borrower’s reasonable judgment likely to adversely affect the Borrower’s or any
Subsidiary’s relationship with, (A) any customer (or related group of customers)
representing more than 10% of the Borrower’s consolidated revenues during its
most recent fiscal year, or (B) any supplier that is material to the operations
of the Borrower and its Subsidiaries considered as an entirety;

 

(iv)     any amendment or waiver of the terms of, or notice of default under,
the Subordinated Debt Documents;

 

(v)     any event that could reasonably be expected to have a Material Adverse
Effect;

 

(vi)     promptly after the transmission or receipt thereof, as applicable,
copies of all notices received or sent by any Credit Party to or from the
holders of any Material Indebtedness or any trustee with respect thereto; or

 

(vii)     promptly, and in any event within ten (10) Business Days after any
Material Contract of any Credit Party is terminated or amended in a manner that
could reasonably be expected to have a Material Adverse Effect. For the
avoidance of doubt, no notice will be required in connection with the expiry of
a Material Contract pursuant to its terms.

 

(f)     ERISA. Promptly, and in any event within three (3) days after any Credit
Party or any Subsidiary of a Credit Party or any ERISA Affiliate knows of the
occurrence of any ERISA Event, the Borrower will deliver to the Administrative
Agent and each of the Lenders a certificate of an Authorized Officer of the
Borrower setting forth the full details as to such occurrence and the action, if
any, that such Credit Party or such Subsidiary of such Credit Party or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given by such Credit Party or such Subsidiary of such
Credit Party or the ERISA Affiliate to or filed with the PBGC, a Plan
participant or the Plan administrator with respect thereto.

 

84

--------------------------------------------------------------------------------

 

 

(g)     Environmental Matters. Promptly upon, and in any event within 10
Business Days after, an officer of a Credit Party or any Subsidiary of a Credit
Party obtaining knowledge thereof, notice of one or more of the following
environmental matters to the extent any of the following could reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened
Environmental Claim against such Credit Party or any of its Subsidiaries or any
Real Property owned or operated by such Credit Party or any of its Subsidiaries;
(ii) any condition or occurrence on or arising from any Real Property owned or
operated by such Credit Party or any of its Subsidiaries that (A) results in
noncompliance by such Credit Party or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of an Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; (iii) any condition or occurrence on any
Real Property owned, leased or operated by such Credit Party or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by such Credit Party or any of its Subsidiaries of such Real Property under any
Environmental Law; and (iv) the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any Real
Property owned, leased or operated by such Credit Party or any of its
Subsidiaries as required by any Environmental Law or any governmental or other
Global agency. All such notices shall describe in reasonable detail the nature
of the Environmental Claim, the Credit Party’s or such Subsidiary’s response
thereto and the potential exposure in Dollars of the Credit Parties and their
Subsidiaries with respect thereto.

 

(h)     SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that any Credit
Party or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms). Any such documents that are filed pursuant to and are
accessible through the SEC’s EDGAR system will be deemed to have been provided
in accordance with this clause (h).

 

(i)     Reserved.

 

(j)     Annual, Quarterly and Other Reports. Promptly after transmission thereof
to its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the Borrower furnishes to its stockholders generally. Any
such documents that are filed pursuant to and are accessible through the SEC’s
EDGAR system will be deemed to have been provided in accordance with this clause
(j).

 

(k)     Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Credit Parties and/or any of their Subsidiaries that is submitted to such Credit
Party or Subsidiary, as applicable, by its independent accountants in connection
with any annual or interim audit made by them of the books of the Borrower or
any of its Subsidiaries.

 

(l)     [Reserved].

 

(m)     Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate, (ii) outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding fiscal year, and (iii) certifying
that no Credit Party has taken any actions (and is not aware of any actions so
taken) to terminate any UCC financing statements or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests and Liens under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

 

85

--------------------------------------------------------------------------------

 

 

(n)     Proposed Amendments, etc. to Certain Agreements. No later than five (5)
Business Days prior to the effectiveness thereof, copies of substantially final
drafts of any proposed material amendment, supplement, waiver or other
modification with respect to any Material Indebtedness Agreement or any other
agreement or instrument subject to the restrictions contained in Section 7.10 or
Section 7.11.

 

(o)     Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party
obtains knowledge that any Credit Party or any Person that owns, directly or
indirectly, any Equity Interests of any Credit Party, or any other holder at any
time of any direct or indirect equitable, legal or beneficial interest therein
is the subject of any of the Anti-Terrorism Laws, such Credit Party will notify
the Administrative Agent and (ii) upon the request of the Administrative Agent
or any Lender (through the Administrative Agent), such Credit Party will provide
any information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act or to demonstrate
compliance with any reporting requirement under any other applicable
anti-terrorism or anti-money laundering act or regulation.

 

(p)     Other Information. Promptly upon the reasonable request therefor (and in
any event within 10 days of such request), such other information or documents
(financial or otherwise) relating to any Credit Party or any Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time.

 

Section 6.02     Books, Records and Inspections. Each Credit Party will, and
will cause each of its Subsidiaries to, (i) keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of such Credit Party or such
Subsidiary, as the case may be, in accordance with GAAP; and (ii) permit
officers and designated representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of the properties or assets of such Credit
Party and/or its Subsidiaries in whomsoever’s possession (but only to the extent
such Credit Party or such Subsidiary, as applicable, has the right to do so to
the extent in the possession of another Person), to examine the books of account
of such Credit Party or such Subsidiary, as applicable, and make copies thereof
and take extracts therefrom, and to discuss the affairs, finances and accounts
of such Credit Party and/or such Subsidiary, as applicable, with, and be advised
as to the same by, its and their officers and independent accountants and
independent actuaries, if any, all at such reasonable times and intervals and to
such reasonable extent as the Administrative Agent or any of the Lenders
(through the Administrative Agent) may request.

 

Section 6.03     Insurance.

 

(a)     Each Credit Party will, and will cause each of its Subsidiaries to, (i)
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are generally consistent with the insurance coverage
maintained by the Credit Parties and their Subsidiaries as of the Closing Date,
and (ii) forthwith upon the Administrative Agent’s or any Lender’s written
request, furnish to the Administrative Agent or such Lender such information
about such insurance as the Administrative Agent or such Lender may from time to
time reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent or such Lender and certified
by an Authorized Officer of the Borrower.

 

86

--------------------------------------------------------------------------------

 

 

(b)     Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and (iv)
shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.

 

(c)     Each Credit Party shall maintain at all times, with respect to any
Mortgaged Real Property that is a Flood Hazard Property, the flood insurance
required by Section 6.10(c)(iv), and shall deliver to the Administrative Agent
evidence of such insurance in form and substance reasonably satisfactory to the
Administrative Agent, including, without limitation, annual renewals of such
insurance.

 

(d)     If any Credit Party shall fail to maintain any insurance in accordance
with this Section 6.03, or if any Credit Party shall fail to so endorse and
deliver or deposit all endorsements or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent on demand for all costs and expenses of procuring such insurance.

 

Section 6.04     Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which penalties attach thereto, and all lawful claims that, if
unpaid, might become a Lien or charge upon any properties of any Credit Party or
any of their respective Subsidiaries; provided, however, that no Credit Party
nor any of their respective Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if (i) it has maintained adequate reserves with respect
thereto in accordance with GAAP and (ii) in the case of a tax or claim that has
or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim. Without limiting the generality of the foregoing,
each Credit Party will, and will cause each of its Subsidiaries to, pay in full
all of its wage obligations in accordance with the Fair Labor Standards Act (29
U.S.C. Sections 206-207), with respect to its employees subject thereto, and any
comparable provisions of applicable law.

 

Section 6.05     Corporate Franchises. Each Credit Party will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
authority, or qualification, franchises, licenses and permits the loss of which
could reasonably be expected to have a Material Adverse Effect; provided,
however, that nothing in this Section 6.05 shall be deemed to prohibit any
transaction permitted by Section 7.02.

 

Section 6.06     Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses to the extent
commercially practicable to do so.

 

87

--------------------------------------------------------------------------------

 

 

Section 6.07     Compliance with Statutes, etc. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.

 

Section 6.08     Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

 

(a)     Each Credit Party will comply, and will cause each of its Subsidiaries
to comply, with all Environmental Laws applicable to the ownership, lease or use
of all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

 

(b)     Each Credit Party will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.

 

(c)     No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except to the extent
that any noncompliance with Environmental Laws is being contested in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the reasonably likely outcome in
such proceedings could not reasonably be expected to have a Material Adverse
Effect.

 

(d)     If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Credit Party or such Subsidiary
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and the
reasonably likely outcome in such proceedings could not reasonably be expected
to have a Material Adverse Effect.

 

Section 6.09     Certain Subsidiaries to Join in Guaranty. In the event that at
any time after the Closing Date, any Credit Party acquires, creates (including
by virtue of any statutory division of any such Credit Party) or has any
Domestic Subsidiary or Resulting Company (other than an Excluded Subsidiary or
Immaterial Subsidiary) that is not already a party to the Security Agreement,
such Credit Party will promptly, but in any event within 20 days (or such later
date as the Administrative Agent agrees to in its reasonable discretion), cause
such Subsidiary or Resulting Company to deliver to the Administrative Agent, (a)
an executed Guaranty or a joinder thereto, duly executed by such Subsidiary or
Resulting Company, pursuant to which such Subsidiary or Resulting Company joins
in the Guaranty as a guarantor thereunder, (b) resolutions of the Board of
Directors or equivalent governing body of such Subsidiary or Resulting Company,
certified by the Secretary or an Assistant Secretary of such Subsidiary or
Resulting Company, as duly adopted and in full force and effect, authorizing the
execution and delivery of such joinder supplement and the other Loan Documents
to which such Subsidiary or Resulting Company is or will be a party, together
with such other corporate documentation and an opinion of counsel as the
Administrative Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and (c) all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 6.10. In the event that any Person becomes a CFC of the
Borrower and the ownership interests of such CFC are owned by the Borrower or by
any Guarantor, the Borrower shall, or shall cause such Guarantor to, deliver,
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 6.10, and the Borrower shall take, or shall cause
such Guarantor to take, all of the actions required under Section 6.10.

 

88

--------------------------------------------------------------------------------

 

 

Section 6.10     Additional Security; Real Property Matters; Further Assurances.

 

(a)     Additional Security. Subject to subpart (b) below, if any Credit Party
acquires, owns or holds an interest (other than a Leasehold Interest) in any
Real Property with a fair market value in excess of $5,000,000 for any Real
Property (with fair market value determined at the time of acquisition and
agreed to by the Administrative Agent), or any personal property that is not at
the time included in the Collateral, the Borrower will promptly notify the
Administrative Agent in writing of such event, identifying the property or
interests in question and referring specifically to the rights of the
Administrative Agent and the Lenders under this Section, and the Credit Party
will, or will cause such Subsidiary to, within 10 Business Days following
request by the Administrative Agent, grant to the Administrative Agent for the
benefit of the Secured Creditors a Lien on such Real Property or such personal
property pursuant to the terms of such security agreements, assignments,
Mortgages or other documents as the Administrative Agent deems appropriate
(collectively, the “Additional Security Documents”) or a joinder in any existing
Security Document. Furthermore, the Borrower or such other Credit Party shall
cause to be delivered to the Administrative Agent such opinions of local
counsel, corporate resolutions, a Perfection Certificate, consents of landlords,
Landlord’s Agreements and other related documents as may be reasonably requested
by the Administrative Agent in connection with the execution, delivery and
recording of any such Additional Security Document or joinder, all of which
documents shall be in form and substance satisfactory to the Administrative
Agent.

 

(b)     Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Equity Interests
designated as voting and 100% of the Equity Interests designated as non-voting
in any CFC or CFC Holdco, or (ii) cause a CFC to become a Guarantor or otherwise
become a party to the Security Agreement or any other Security Document, if to
do so would subject the Borrower or any of its Subsidiaries to liability for
additional United States income taxes by virtue of Section 956 of the Code in an
amount the Borrower considers material.

 

(c)     Real Property Matters. The Credit Parties shall have delivered to the
Administrative Agent with respect to each parcel of Real Property to the extent
that such parcel of Real Property becomes or should be subject to a Mortgage
pursuant to Section 6.10(a) above, all of the following:

 

(i)     an American Land Title Association (ALTA) mortgagee title insurance
policy or policies, or unconditional commitments therefor (a “Title Policy”)
issued by a title insurance company reasonably satisfactory to the
Administrative Agent (a “Title Company”), in an amount not less than the amount
reasonably required therefor by the Administrative Agent (taking into account
the estimated value of the property involved), insuring fee simple title to, or
a valid leasehold interest in, such Real Property vested in the applicable
Credit Party and assuring the Administrative Agent that the applicable Mortgage
creates a valid and enforceable first priority mortgage lien on the respective
Real Property encumbered thereby, subject only to Permitted Liens, which Title
Policy (1) shall include an endorsement for mechanics’ liens, for revolving,
“variable rate” and future advances under this Agreement and for any other
matters reasonably requested by the Administrative Agent, and (2) shall provide
for affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;

 

89

--------------------------------------------------------------------------------

 

 

(ii)     a title report issued by the Title Company with respect thereto, dated
not more than 30 days prior to the date of execution of the applicable Mortgage
and satisfactory in form and substance to the Administrative Agent;

 

(iii)     copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Title Policy or in such title report relating to
such Real Property;

 

(iv)     evidence, which may be in the form of a letter or other certification
from the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such Real Property is a Flood Hazard Property, and
(2) the community in which such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and if such Closing Date
Mortgaged Property is a Flood Hazard Property, evidence that the applicable
Credit Party has obtained flood insurance in respect of such Flood Hazard
Property to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System;

 

(v)     a survey, in form and substance reasonably satisfactory to the
Administrative Agent, of such Real Property, certified in a manner satisfactory
to the Administrative Agent by a licensed professional surveyor reasonably
satisfactory to the Administrative Agent;

 

(vi)     a certificate of the Borrower identifying any Phase I, Phase II or
other environmental report received in draft or final form by any Credit Party
during the five year period prior to the date of execution of the Mortgage
relating to such Real Property and/or the operations conducted therefrom, or
stating that no such draft or final form reports have been requested or received
by any Credit Party (or its counsel), together with true and correct copies of
all such environmental reports so listed (in draft form, if not finalized); and
all such environmental reports shall be satisfactory in form and substance to
the Administrative Agent;

 

(vii)     an opinion of local counsel admitted to practice in the jurisdiction
in which such Real Property is located, satisfactory in form and substance to
the Administrative Agent, as to the validity and effectiveness of such Mortgage
as a lien on such Real Property encumbered thereby, and covering such other
matters of law in connection with the execution, delivery, recording and
enforcement of such Mortgage as the Administrative Agent may reasonably request;
and

 

(viii)     upon request of the Administrative Agent and/or the Lenders, the
Administrative Agent shall have received appraisals, satisfactory in form and
substance to the Administrative Agent and each Lender, dated not more than 60
days prior to the date of execution of each Mortgage and addressed to the
Administrative Agent and the Lenders or accompanied by a separate letter
indicating that the Administrative Agent and the Lenders may rely thereon, from
one or more nationally recognized appraisal firms, satisfactory to the
Administrative Agent, covering (i) the Real Properties, and (ii) all other
tangible property, plant and equipment owned by the Borrower or any of its
Subsidiaries, that is to be subjected to the Lien of the Security Agreement and
is located at any plant or facility owned or leased by the Borrower or any of
its Subsidiaries in the United States of America, which appraisals shall set
forth (A) the “fair market value” of such property (i.e., the amount at which
such property would equitably exchange between a willing buyer and a willing
seller, neither being under a compulsion and both having reasonable knowledge of
all relevant facts on the premise that such property will continue in its
present use as part of an ongoing business enterprise), (B) the “orderly
disposal value” of such property (i.e., the amount that may be realized through
a forced sale disposal of such property when a reasonable time to find a buyer
is allowed), and (C) the “forced liquidation value” of such property (i.e., the
amount that may be realized through an immediate forced sale disposal of such
property), in each case as determined in accordance with sound appraisal
standards.

 

90

--------------------------------------------------------------------------------

 

 

Notwithstanding anything herein to the contrary, no Mortgage shall be signed
with respect to any Real Property unless and until each Lender has approved a
life of loan flood zone determination and, if such property is in a federal
flood hazard area, a Borrower notice and a policy of Flood Insurance all in
compliance with applicable Food Insurance Laws.

 

(d)     Taxes. The Credit Parties shall have paid or caused to be paid all costs
and expenses payable in connection with all of the actions set forth in Section
6.10(c), including but not limited to (A) all mortgage, intangibles or similar
taxes or fees, however characterized, payable in respect of this Agreement, the
execution and delivery of the Notes, any of the Mortgages or any of the other
Loan Documents or the recording of any of the same or any other documents
related thereto; and (B) all expenses and premiums of the Title Company in
connection with the issuance of such policy or policies of title insurance and
to all costs and expenses required for the recording of the Mortgages or any
other Loan Documents or any other related documents in the appropriate public
records.

 

(e)     Landlord/Mortgagee/Bailee Waivers. The Credit Parties will use
commercially reasonable efforts upon request of the Administrative Agent to
obtain, and will maintain in effect, Landlord’s Agreements on any Real Property
(i) on which any items of Collateral are located, provided that the Credit
Parties shall not be required to deliver Landlord Agreements for those locations
at which the value of the Collateral located thereon is no more than $3,000,000
in the aggregate for all locations for which Landlord’s Agreements have not been
obtained, (ii) that functions as the chief executive office for any Credit Party
or (iii) at which books and records of any Credit Party are located, in each
case in form and substance acceptable to the Administrative Agent.

 

(f)     Further Assurances. (i) The Credit Parties will, and will cause each of
their respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require, including any
documents, instruments and filings required by the Assignment of Claims Act of
1940. If at any time the Administrative Agent determines, based on applicable
law, that all applicable taxes (including, without limitation, mortgage
recording taxes or similar charges) were not paid in connection with the
recordation of any mortgage or deed of trust, the Borrower shall promptly pay
the same upon demand.

 

(ii) The Borrower will provide to the Administrative Agent and the Lenders (A)
confirmation of the accuracy of the information regarding Beneficial Owners
provided to the Administrative Agent and the Lenders, (B) updates with respect
to the information regarding Beneficial Owners, including, without limitation,
updates to any complete legal name, address of residence, date of birth, social
security number and/or tax identification number, in form and substance
acceptable to the Administrative Agent and the Lenders, when such information
has changed or when the individual(s) to be identified as a Beneficial Owner
have changed and (C) such other information and documentation as may reasonably
be requested by the Administrative Agent or any Lender from time to time for
purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent or such Lender to
comply therewith.

 

91

--------------------------------------------------------------------------------

 

 

Section 6.11     Control Agreements. Subject to Section 6.16, the Credit Parties
will take commercially reasonable efforts to enter into, and will maintain in
effect, Control Agreements with respect to each deposit account (excluding
deposit accounts with no more than a $100,000 individually or $500,000 in the
aggregate for all such accounts balance in the aggregate at any given time and
any payroll account or zero balance account) and lock-box account maintained by
the Credit Parties after the Closing Date. Each such Control Agreement shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

Section 6.12     Material Contracts. Each Credit Party will perform and observe
in all material respects all the terms and provisions of each Material Contract
to be performed or observed by it, and no Credit Party will take any action that
would cause any such Material Contract to not be in full force and effect, and
cause each of its Subsidiaries to do so except, in each case, where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.13     Senior Debt. The Obligations shall, and the Credit Parties
shall take all necessary action to ensure that the Obligations shall, at all
times rank (a) at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior Secured Indebtedness of the Credit
Parties and (b) prior in right of payment, to the extent set forth in the
applicable subordination agreement, to the Subordinated Indebtedness.

 

Section 6.14     Use of Proceeds. The Borrower will use the proceeds of the Term
Loans on the Closing Date to consummate the Transactions including the payments
of fees and expenses in connection with the Transactions and for working capital
needs and for other general corporate purposes and for any other purpose not
prohibited under the Loan Documents. The Borrower will use the proceeds of the
Revolving Facility and LC Issuances (i) to consummate the Transactions, (ii) to
provide working capital to the Borrower and its Subsidiaries (including to
replace or provide credit support for any existing letters of credit), (iii) to
provide funds for other general corporate purposes of the Borrower and its
Subsidiaries (including Permitted Acquisitions and Investments), (iv) to fund
certain fees and expenses relating thereto, and (v) to finance any transaction
not prohibited hereby.

 

Section 6.15     Lender Meetings. The Credit Parties will, upon the request of
the Administrative Agent or the Required Lenders, participate in a meeting of
the Administrative Agent and the Lenders once during each fiscal year to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by the Borrower and Administrative Agent) at such time as may be agreed to by
the Borrower and the Administrative Agent.

 

Section 6.16     Post-Closing Obligations.      The Borrower will cause to be
delivered or performed the documents and other agreements and actions listed on
Schedule 6.16 within the time frame specified on therein.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

Each of the Borrower and the Subsidiaries hereby covenants and agrees that on
the Closing Date and thereafter for so long as this Agreement is in effect and
until such time as the Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full as follows:

 

92

--------------------------------------------------------------------------------

 

 

Section 7.01     Changes in Business. No Credit Party nor any of its
Subsidiaries will engage in any business other than the businesses engaged in by
the Credit Parties and its Subsidiaries on the Closing Date and any other
business ancillary, incidental, complimentary or otherwise reasonably related
thereto.

 

Section 7.02     Consolidation, Merger, Acquisitions, Asset Sales, Statutory
Divisions, etc. No Credit Party will, nor will any Credit Party permit any of
its Subsidiaries to, (i) wind up, liquidate or dissolve its affairs, (ii) enter
into any transaction of merger or consolidation, (iii) make or otherwise effect
any Acquisition, (iv) sell or otherwise dispose of any of its property or assets
outside the ordinary course of business, or otherwise make or otherwise effect
any Asset Sale, (v) consummate a statutory division or (vi) agree to do any of
the foregoing at any future time, except that, if no Default or Event of Default
shall have occurred and be continuing or would result therefrom, each of the
following shall be permitted:

 

(a)     the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Guarantor, provided that the surviving or continuing or resulting
corporation is a Guarantor; (iii) any Foreign Subsidiary of the Borrower with or
into any other Foreign Subsidiary of the Borrower; or (iv) any Domestic
Subsidiary that is not a Credit Party into any other Domestic Subsidiary that is
not a Credit Party;

 

(b)     any Asset Sale by (i) the Borrower to any other Credit Party, (ii) any
Subsidiary of the Borrower to any Credit Party; (iii) any Foreign Subsidiary of
the Borrower to any other Foreign Subsidiary of the Borrower; or (iv) any
Domestic Subsidiary that is not a Credit Party to any other Domestic Subsidiary
that is not a Credit Party;

 

(c)     any transaction permitted pursuant to Section 7.05;

 

(d)     Asset Sales or other dispositions not to exceed $5,000,000 in any Fiscal
Year, so long as (i) at the time of such Asset Sale or disposition, no Default
or Event of Default exists and (ii) the consideration for each such Asset Sale
or disposition represents fair value;

 

(e)     the Borrower or any of its Subsidiaries may consummate any Asset Sale or
other disposition, provided that (i) the consideration for each such Asset Sale
represents fair value and at least 75% of such consideration consists of cash or
Cash Equivalents; (ii) in the case of any Asset Sale involving consideration in
excess of $2,000,000, at least five Business Days prior to the date of
completion of such Asset Sale, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer,
which certificate shall contain (A) a description of the proposed transaction,
the date such transaction is scheduled to be consummated, the estimated sale
price or other consideration for such transaction, and (B) a certification that
no Default or Event of Default has occurred and is continuing, or would result
from consummation of such transaction; and (iii) at the time of and immediately
after giving effect to such Asset Sale or disposition, no Default or Event of
Default has occurred and is continuing, or would result from consummation of
such transaction;

 

(f)     the Borrower or any Subsidiary may make any Acquisition that is a
Permitted Acquisition, provided that all of the conditions contained in the
definition of the term Permitted Acquisition are satisfied; and

 

(g)     those transactions listed on Schedule 7.02 as of the Closing Date.

 

Section 7.03     Liens. No Credit Party will, nor will any Credit Party permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

 

(a)     any Standard Permitted Lien;

 

93

--------------------------------------------------------------------------------

 

 

(b)     Liens in existence on the Closing Date that are listed on Schedule 7.03
hereto and any renewals or extensions, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.04(b), and (iii) the direct or any
contingent obligor with respect thereto is not changed;

 

(c)     Liens (i) that are placed upon fixed or capital assets acquired,
constructed or improved by the Credit Parties or any of their respective
Subsidiaries, provided that (A) such Liens only secure Indebtedness permitted by
Section 7.04(c), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 120 days after such acquisition or the completion of
such construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets; and (D) such Liens shall not apply to any other property or assets of
the Credit Parties or any of their respective Subsidiaries; or (ii) arising out
of the refinancing, extension, renewal or refunding of any Indebtedness secured
by any such Liens, provided that the principal amount of such Indebtedness is
not increased and such Indebtedness is not secured by any additional assets;

 

(d)     any Lien granted to the Administrative Agent securing any of the
Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents or any Indebtedness under any Designated Hedge Agreement;

 

(e)     Liens securing Purchase Money Indebtedness permitted by Section 7.04;
and

 

(f)     other Liens on assets of the Borrower and its Subsidiaries not to exceed
$3,000,000 at any one time.

 

Section 7.04     Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries, except:

 

(a)     Indebtedness incurred under this Agreement and the other Loan Documents;

 

(b)     the Indebtedness set forth on Schedule 7.04 hereto, and any refinancing,
extension, renewal or refunding of any such Indebtedness not involving an
increase in the principal amount thereof;

 

(c)     (i) Indebtedness consisting of Capitalized Lease Obligations of the
Credit Parties and their Subsidiaries, (ii) Indebtedness secured by a Lien
referred to in Section 7.03(c), (iii) Purchase Money Indebtedness, and (iv) any
refinancing, extension, renewal or refunding of any such Indebtedness not
involving an increase in the principal amount thereof, provided the aggregate
outstanding principal amount (using Capitalized Lease Obligations in lieu of
principal amount, in the case of any Capital Lease) of Indebtedness permitted by
this subpart (c) shall not exceed $3,000,0000 at any time;

 

(d)     any intercompany loans (i) made by the Borrower or any Subsidiary of the
Borrower to any Credit Party, (ii) made by any Non-Credit Party to any other
Non-Credit Party, and (iii) any other intercompany loans permitted by Section
7.05(i); provided, that any intercompany loan between a Credit Party and a
Non-Credit Party shall be subject to the Intercompany Subordination Agreement;

 

94

--------------------------------------------------------------------------------

 

 

(e)     Indebtedness of the Borrower and its Subsidiaries under Hedge
Agreements, provided such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes;

 

(f)     Indebtedness constituting Guaranty Obligations permitted by Section
7.05;

 

(g)     Indebtedness incurred in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums in
the ordinary course of business;

 

(h)     Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts to the extent incurred in the
ordinary course of business;

 

(i)     obligations in respect of surety, stay, customs and appeal bonds, bid or
performance bonds and performance and completion guaranties and obligations of a
like nature (including letters of credit-related thereto), worker’s compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance obligations, trade contracts, governmental
contracts and leases, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money;

 

(j)     to the extent constituting Indebtedness, deposits and advance payments
received from customers in the ordinary course of business consistent with past
practices;

 

(k)     unsecured Indebtedness of Non-Credit Parties not to exceed $3,000,000
any time outstanding;

 

(l)     additional Indebtedness of the Borrower or any of its Subsidiaries to
the extent not permitted by any of the foregoing clauses, provided that the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$3,000,000 at any time; provided further, that to the extent such Indebtedness
is secured by Liens on the Collateral, such Lien cannot be senior or pari passu
with the Liens securing the Obligations and such Indebtedness is subject to an
intercreditor agreement reasonably acceptable to the Administrative Agent; and

 

(m)     Indebtedness constituting Permitted Earnouts.

 

Section 7.05     Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make or commit to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:

 

(a)     Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

 

(b)     any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

 

(c)     the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(d)     any Permitted Creditor Investment;

 

(e)     loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business, provided the aggregate outstanding amount of all such loans
and advances shall not exceed $1,000,000 at any time;

 

95

--------------------------------------------------------------------------------

 

 

(f)     Investments existing as of the Closing Date and described on Schedule
7.05 hereto;

 

(g)     any Guaranty Obligations of the Credit Parties or any of their
respective Subsidiaries in favor of the Administrative Agent, each LC Issuer and
the Lenders and any other benefited creditors under any Designated Hedge
Agreements pursuant to the Loan Documents;

 

(h)     Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

 

(i)     Investments of the Borrower or any Subsidiary in any other Subsidiaries;
provide that, loans and investments by a Credit Party to or in a Non-Credit
Party made on or after the Closing Date (A) shall not exceed at any time, in the
aggregate amount will all such loans and investments by all Credit Parties, the
sum of (1) $10,000,000, plus (2) to the extent the Consolidated Leverage Ratio
on a pro forma basis is less than 2.50 to 1.00 as of the most recently ended
Testing Period for which financial statements have been provided pursuant to
Section 6.01(a) or (b) hereof, $10,000,000, and (B) such loans and investments
are subject to the Intercompany Subordination Agreement;

 

(j)     the Acquisitions permitted by Section 7.02(f);

 

(k)     any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted by Section 7.04;

 

(l)     other Investments by the Borrower or any Subsidiary of the Borrower in
any other Person made after the Closing Date and not permitted pursuant to the
foregoing subparts, provided that (i) at the time of making any such Investment
no Default or Event of Default shall have occurred and be continuing, or would
result therefrom, and (ii) the maximum cumulative amount of all such Investments
that are so made pursuant to this subpart and outstanding at any time shall not
exceed an aggregate of $3,000,000, taking into account the repayment of any
loans or advances comprising such Investments;

 

(m)     Investments constituting deposits made in connection with the purchase
of goods or services in the ordinary course of business; and

 

(n)     any Specified Investments.

 

Section 7.06     Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

 

(a)     the Borrower or any of its Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional shares of its common
stock (or warrants, options or other rights to acquire additional shares of its
common stock);

 

(b)     (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the Borrower or any Guarantor, and (ii) any Non-Credit Party
may declare and pay or make Capital Distributions to any other Non-Credit Party,
the Borrower or any Guarantor; and

 

96

--------------------------------------------------------------------------------

 

 

(c)     the Borrower or any Subsidiary may declare and pay or make Cash
Dividends or make payments of Permitted Earnout so long as after giving pro
forma effect thereto, (i) no Default or Event of Default exists or will exist,
(ii) as of the last Testing Period for which financial statements were delivered
pursuant to Section 6.01(a) or (b) hereto, the Borrower is in pro forma
compliance with the financial covenants contained in Section 7.07 hereto, (iii)
the availability under the Revolving Credit Facility plus the unrestricted cash
and Cash Equivalents and 75% of the Specified Investments of the Borrower and
the other Credit Parties is greater than $10,000,000, and (iv) the aggregate
amount under this clause (c) shall not exceed $10,000,000 per fiscal year;
provided however, if, after giving pro forma effect to any such payment, the
Consolidated Leverage Ratio as of the last Testing Period for which financial
statements were delivered pursuant to Section 6.01(a) or (b) hereto shall be
less than 2.50 to 1.00, this clause (iv) shall not apply.

 

(d)     to the extent no Default or Event of Default then exists or will result
therefrom, the Borrower or any Subsidiary may make Restricted Payments of up to
$5,000,000 per fiscal year, provided, however, that if the aggregate amount of
Restricted Payments made in any fiscal year shall be less than the amount of
repurchases permitted under this Section 7.6(d) for such fiscal year (before
giving effect to any carryover), then the amount of such shortfall of such
maximum amount may, so long as no Default or Event of Default has occurred and
is then continuing, be added to the amount of repurchases permitted under this
Section 7.06(d) for the immediately succeeding (but not any other) fiscal year,
and (ii) in determining whether any amount is available for carryover, the
amount expended in any fiscal year shall first be deemed to be from the amount
allocated to such fiscal year (before giving effect to any carryover).

 

Section 7.07     Financial Covenants.

 

(a)     Consolidated Leverage Ratio. The Credit Parties will not permit the
Consolidated Leverage Ratio of the Credit Parties and their Subsidiaries to be
greater than 3.00 to 1.00; provided that, upon written notice of the Borrower to
the Administrative Agent and the Lenders of a Material Acquisition, for the
twelve month period starting as of the date of such Material Acquisition, the
Consolidated Leverage Ratio shall not exceed 3.50:1.00 as of the last day of any
fiscal quarter ending during such twelve month period.

 

(b)     Fixed Charge Coverage Ratio. The Credit Parties will not permit at any
time the Fixed Charge Coverage Ratio of the Credit Parties and their
Subsidiaries to be less than 1.25 to 1.00.

 

Section 7.08     Limitation on Certain Restrictive Agreements. No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (iv) customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (v)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 7.03(c), (vi) customary restrictions
affecting only a Subsidiary of the Borrower under any agreement or instrument
governing any of the Indebtedness of a Credit Party permitted pursuant to
Section 7.04, (vii) restrictions affecting any Non-Credit Party under any
agreement or instrument governing any Indebtedness of such Non-Credit Party
permitted pursuant to Section 7.04, and customary restrictions contained in
“comfort” letters and guarantees of any such Indebtedness, (viii) any document
relating to Indebtedness secured by a Lien permitted by Section 7.03, insofar as
the provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, (ix) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other Person, and (x) any restrictions
existing at the time any Subsidiary becomes a Subsidiary of the Borrower, so
long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower.

 

97

--------------------------------------------------------------------------------

 

 

Section 7.09     Transactions with Affiliates. No Credit Party will, nor will
any Credit Party permit any of its Subsidiaries to, enter into any transaction
or series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than in the ordinary course of business of and
pursuant to the reasonable requirements of such Credit Party’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except (i) sales
of goods to an Affiliate for use or distribution outside the United States that
in the good faith judgment of the Credit Parties comply with any applicable
legal requirements of the Code, or (ii) agreements and transactions with and
payments to officers, directors and shareholders that are either (A) entered
into in the ordinary course of business and not prohibited by any of the other
provisions of this Agreement, or (B) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Borrower, and not
prohibited by any of the other provisions of this Agreement or in violation of
any law, rule or regulation.

 

Section 7.10     Modification of Certain Agreements. Without the prior written
consent of the Required Lenders (such consent not to be unreasonably withheld or
delayed), no Credit Party will amend, modify, supplement, waive or otherwise
change, or consent or agree to any amendment, modification, supplement, waiver
or other change to, or enter into any forbearance from exercising any rights
with respect to the terms or provisions contained in:

 

(a)     any Subordinated Debt Document (other than any amendment, modification,
supplement, waiver or other change for which no fee is payable to the holders of
the Subordinated Indebtedness and that (i)  extends the maturity or reduces the
amount of any repayment, prepayment or redemption of the principal of such
Subordinated Indebtedness, (ii)  reduces the rate or extends any date for
payment of interest, premium (if any) or fees payable on such Subordinated
Indebtedness or (iii) makes the covenants, events of default or remedies in such
Subordinated Debt Documents less restrictive on any applicable Credit Party);

 

(b)     any of the terms of any preferred Equity Interests of the Credit Parties
(other than any such amendment, modification, supplement, waiver or other change
for which no fee is payable to the holders of such preferred stock and that (i) 
extends the scheduled redemption date or reduces the amount of any scheduled
redemption payment or (ii)  reduces the rate or extend any date for payment of
dividends thereon); or

 

(c)     any Credit Party’s Organizational Documents in any manner adverse to the
interests of Administrative Agent and the Lenders.

 

Section 7.11     Amendments to Closing Date Acquisition Documentation. Without
the prior written consent of the Administrative Agent, no Credit Party will
amend, supplement, waive or otherwise modify, or consent or agree to any
amendment, supplement, waiver or other modification to, or enter into any
forbearance from exercising any rights with respect to, the terms or provisions
contained in any Closing Date Acquisition Documentation, except for (a) any
amendment, supplement, waiver or other modification for purposes of curing any
ambiguity or correcting any provision therein that is defective or inconsistent
with the Closing Date Acquisition Documentation, as the Borrower shall
reasonably deem necessary or desirable and that shall not adversely affect the
Secured Creditors and (b) any amendment, supplement, waiver or other
modification that, in the aggregate with all other such amendments, supplements
and modifications, (x) does not modify any provision of any agreement providing
for an earnout or other contingent purchase price such that a larger payment
would be due by any Credit Party or any payment would be required to made by any
Credit Party at any earlier date, (y) does not modify any indemnities or
licenses furnished to any Credit Party such that, after giving effect thereto,
such indemnities or licenses shall be less favorable to such interests of such
Credit Party or the Lenders and (z) could not reasonably be expected to have a
Material Adverse Effect.

 

98

--------------------------------------------------------------------------------

 

 

Section 7.12     [Reserved].

 

Section 7.13     Anti-Terrorism Laws.

 

(a)     No Credit Party nor any of their respective Subsidiaries shall be
subject to or in violation of any law, regulation, or list of any government
agency (including, without limitation, the U.S. Office of Foreign Asset Control
list, Executive Order No. 13224 or the USA Patriot Act) (including, without
limitation, the Consolidated List of Financial Sanctions Targets maintained by
Her Majesty's Treasury, the “Consolidated list of persons, groups and entities
subject to EU financial sanctions” maintained by the European Union External
Action Service and the annexes to Regulation (EU) No. 833/2014 (as amended)
maintained by the European Union) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Lender or
LC Issuer from making any advance or extension of credit to the Borrower or from
otherwise conducting business with the Borrower or any other Credit Party.

 

(b)     The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture, partner or other Person, (i) to fund any activities
or business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, (ii)
in any other manner that would result in a violation of Sanctions by any Person
or (iii) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws

 

Section 7.14     Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, change its Fiscal Year end from December 31.

 

Section 7.15     Issuance of Disqualified Equity Interests. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, issue or sell any
Disqualified Equity Interests.

 

ARTICLE VIII.

EVENTS OF DEFAULT

 

Section 8.01     Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

 

(a)     Payments: the Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing, or in the payment within 3 Business Days of the same becoming
due of any interest on the Loans, any Fees or any other Obligations; or (ii)
fail to Cash Collateralize any Letter of Credit when required to do so
hereunder; or

 

99

--------------------------------------------------------------------------------

 

 

(b)     Representations, etc.: any representation, warranty or statement made by
the Borrower or any other Credit Party herein or in any other Loan Document or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (without
duplication as to any materiality modifiers, qualifications, or limitations
applicable thereto) on the date as of which made, deemed made, or confirmed; or

 

(c)     Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.05, 6.09, 6.10, 6.11, 6.13, 6.15 or 6.16 or Article VII of this Agreement; or

 

(d)     Other Covenants: any Credit Party shall default in the due performance
or observance by it of any term, covenant or agreement contained in this
Agreement or any other Loan Document (other than those referred to in Section
8.01(a) or (b) or (c) above) and such default is not remedied within 30 days
after the earlier of (i) an Authorized Officer of any Credit Party obtaining
knowledge of such default or (ii) the Borrower receiving written notice of such
default from the Administrative Agent or the Required Lenders (any such notice
to be identified as a “notice of default” and to refer specifically to this
paragraph); or

 

(e)     Cross Default Under Other Agreements; Designated Hedge Agreements: any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Material Indebtedness (other than the Obligations), and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or (ii)
default in the observance or performance of any agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (and all grace periods applicable to
such observance, performance or condition shall have expired), or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity;
or any such Material Indebtedness of any Credit Party or any of its Subsidiaries
shall be declared to be due and payable, or shall be required to be prepaid
(other than by a regularly scheduled required prepayment or redemption, prior to
the stated maturity thereof); or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Designated Hedge Agreement,
and such default shall continue after the applicable grace period, if any,
specified in such Designated Hedge Agreement or any other agreement or
instrument relating thereto; or

 

(f)     Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document or the Administrative Agent fails to
have; or

 

(g)     Invalidity of Liens: any security interest and Lien purported to be
created by any Security Document shall cease to be in full force and effect
(other than in accordance with the terms hereof and thereof), or shall cease to
give the Administrative Agent, for the benefit of the Secured Creditors, the
Liens, rights, powers and privileges purported to be created and granted under
such Security Documents (including a perfected first priority security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) or shall be asserted by any Credit Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on any Collateral covered thereby;

 

100

--------------------------------------------------------------------------------

 

 

(h)     Judgments: (i) one or more judgments, orders or decrees (or any
settlement of any claim that, if breached, could result in a judgment order or
decree) shall be entered against any Credit Party and/or any of its Subsidiaries
involving a liability (other than a liability covered by insurance, as to which
the carrier has adequate claims paying ability and has not effectively reserved
its rights) of $5,000,000 or more in the aggregate for all such judgments,
orders, decrees and settlements for the Credit Parties and their Subsidiaries,
and any such judgments or orders or decrees or settlements shall not have been
vacated, discharged or stayed or bonded pending appeal within 20 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or (ii) one or more judgments, orders, decrees or settlements
shall be entered against any Credit Party and/or any of its Subsidiaries
involving a required divestiture of any material properties, assets or business
reasonably estimated to have a fair value in excess of $5,000,000, and any such
judgments, orders or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 20 days (or such longer period, not in excess of
60 days, during which enforcement thereof, and the filing of any judgment lien,
is effectively stayed or prohibited) from the entry thereof; or

 

(i)     Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries; or

 

(j)     ERISA: any ERISA Event shall have occurred and either (i) such event or
events could reasonably be expected to have a Material Adverse Effect or (ii)
there shall result from any such event or events the imposition of a Lien; or

 

(k)     Change of Control: if there occurs a Change of Control; or

 

(l)     Cessation of Business: any cessation of a substantial part of the
business of any Credit Party for a period that could reasonably be expected to
have a Material Adverse Effect; or

 

(m)     Environmental: the Borrower and its Subsidiaries shall have any
Environmental Liabilities and Costs (other than Environmental Liabilities and
Costs covered by insurance, as to which the carrier has adequate claims paying
ability and has not effectively disclaimed coverage), the payment of which is
reasonably probable and which could reasonably be expected to have a Material
Adverse Effect (after taking into consideration available claims or rights of
recovery that the Borrower and its Subsidiaries may have against any
third-party, to the extent reasonably expected to be realized); or

 

(n)     Subordinated Affiliate Obligations: any Affiliate of any Credit Party
holding obligations of any Credit Party that are subordinated to the Obligations
shall fail to perform or comply with any of the subordination provisions of any
subordination agreement or other subordination document evidencing or governing
such obligations; or

 

(o)     Subordinated Indebtedness: (i)  any of the Obligations for any reason
shall cease to be “Senior Indebtedness” or “Designated Senior Indebtedness” (or
any comparable terms) under, and as defined in, any Subordinated Debt Document,
(ii) any Indebtedness other than the Obligations shall constitute “Designated
Senior Indebtedness” (or any comparable term) under, and as defined in, any
Subordinated Debt Document, (iii) any holder of Subordinated Indebtedness that
is an Affiliate of any Credit Party shall fail to perform or comply with any of
the subordination provisions of the Subordinated Debt Document evidencing or
governing such Subordinated Indebtedness, or (iv) the subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness.

 

101

--------------------------------------------------------------------------------

 

 

Section 8.02     Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:

 

(a)     declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;

 

(b)     declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

 

(c)     (i) terminate any Letter of Credit that may be terminated in accordance
with its terms and/or (ii) require the Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or

 

(d)     exercise any other right or remedy available under any of the Loan
Documents or applicable law;

 

provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

 

Section 8.03     Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:

 

(i)     first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

 

(ii)     second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

(iii)     third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

 

(iv)     fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;

 

102

--------------------------------------------------------------------------------

 

 

(v)     fifth, to the Administrative Agent for the benefit of each LC Issuer to
Cash Collateralize the Stated Amount of outstanding Letters of Credit;

 

(vi)     sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and
the Designated Hedge Creditors, ratably based upon the respective aggregate
amounts of all such Obligations owing to them on such date; and

 

(vii)     finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

 

Section 8.04     Equity Cure. Notwithstanding anything to the contrary contained
in Section 8.01 or Section 8.02:

 

(a)     For the purpose of determining whether an Event of Default under Section
7.07 has occurred, the Borrower may on one or more occasions designate any
portion of the net cash proceeds from a sale or issuance of Equity Interests
(other than Disqualified Equity Interests) of Borrower or any cash contribution
to the common capital of Borrower, in each case, after the Closing Date and
which are contributed to the Borrower (the “Cure Amount”), as an increase to
Consolidated EBITDA for the applicable fiscal quarter; provided that (A) such
amounts to be designated (i) are actually received by the Borrower after the end
of such fiscal quarter and on or prior to the tenth Business Day after the date
on which financial statements are required to be delivered with respect to such
applicable fiscal quarter (the “Cure Expiration Date”) and (ii) do not exceed
the aggregate amount necessary to cure any Event of Default under Section 7.07
as of such date and (B) the Borrower shall have provided prior written notice
(the “Notice of Intent to Cure”) to the Administrative Agent that such amounts
are designated as a “Cure Amount” (it being understood that to the extent such
notice is provided in advance of delivery of a Compliance Certificate for the
applicable period, the amount of such net cash proceeds that is designated as
the Cure Amount may be lower than specified in such notice to the extent that
the amount necessary to cure any Event of Default under Section 7.07 is less
than the full amount of such originally designated amount). The Cure Amount
shall be added to Consolidated EBITDA for the applicable fiscal quarter and
included in any Testing Period that includes such fiscal quarter.

 

(b)     The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.07 and shall not result in any adjustment to
any amounts other than the amount of the Consolidated EBITDA referred to in
Section 8.04(a) above.

 

(c)     In furtherance of Section 8.04(a) above, (i) upon actual receipt and
designation of the Cure Amount by the Borrower, the covenant under Section 7.07
shall be deemed retroactively cured with the same effect as though there had
been no failure to comply with the covenant under such Section 7.07 and any
Event of Default or potential Event of Default under Section 7.07 shall be
deemed not to have occurred for purposes of the Loan Documents, and (ii) a
Default or Event of Default shall exist until the Cure Amount is received;
provided that, neither the Administrative Agent nor any Lender may exercise any
rights or remedies under Section 8.02 (or under any other Loan Document) on the
basis of any actual or purported Event of Default under Section 7.07 that the
Borrower purports will be cured upon receipt of such Cure Amount following
receipt of a Notice of Intent to Cure until and unless the Cure Expiration Date
has occurred without the Cure Amount having been received.

 

(d)     (i) In each period of four consecutive fiscal quarters, there shall be
at least two fiscal quarters in which no cure right set forth in this Section
8.04 is exercised and there shall be no two consecutive fiscal quarters in which
such cure right is exercised and (ii) there shall be no pro forma reduction in
Indebtedness (either directly or by netting cash) with the Cure Amount for
determining compliance with Section 7.07 for the fiscal quarter with respect to
which such Cure Amount was made. Notwithstanding the foregoing, no Revolving
Credit Lender shall be required to make any Revolving Credit Borrowing and no
L/C Issuer shall be required to make any L/C Credit Extension, in each case
until receipt by the Borrower of the Cure Amount.

 

103

--------------------------------------------------------------------------------

 

 

(e)     There can be no more than five fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of this Agreement.

 

(f)     The net cash proceeds of the Cure Amount shall be promptly used by the
Borrower to prepay the Term Loans or, if the Term Loans have been repaid in
full, the Revolving Loans accompanied by a corresponding reduction of the
Revolving Commitments; provided that, the portion of the Loans prepaid with such
Cure Amount shall for purposes of recalculating compliance with the financial
covenants set forth in Section 7.07 for the fiscal quarter for which the cure
was exercised, be deemed to remain outstanding as of the last day of the last
fiscal quarter of such measurement period.

 

ARTICLE IX.

THE ADMINISTRATIVE AGENT

 

Section 9.01     Appointment.

 

(a)     Each Lender hereby irrevocably designates and appoints the
Administrative Agent to act as specified herein and in the other Loan Documents,
and each such Lender hereby irrevocably authorizes KeyBank National Association
as the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as such upon the express conditions
contained in this Article. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor any fiduciary relationship with any Lender or LC Issuer, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this Article IX are solely for the
benefit of the Administrative Agent and the Lenders, and no Credit Party shall
have any rights as a third-party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Credit Parties or any of their respective Subsidiaries.

 

(b)     Each Lender hereby further irrevocably authorizes the Administrative
Agent on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien (x) encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, or (y) upon the termination of the
Commitments and the payment in full (other than contingent indemnification
obligations and unasserted expense reimbursement obligations) of all Obligations
and the expiration or termination of all Letters of Credit (other than those
that have been Cash Collateralized or backstopped), or (ii) release any
Guarantor from the Guaranty, the Security Agreement with respect to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 11.12) have otherwise consented.

 

104

--------------------------------------------------------------------------------

 

 

(c)     Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty or release the Security Agreement,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent, on behalf of the Lenders in
accordance with the terms hereof and all powers, rights and remedies under the
Loan Documents may be exercised solely by the Administrative Agent, and (ii) in
the event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale, the Administrative Agent or any Lender may
be the purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.

 

(d)     Notwithstanding anything to the contrary herein, no Crossover Lender
acting in its capacity as a Lender may make or bring any claim against the
Administrative Agent or any other Lender with respect to the duties and
obligations of such Person under the Loan Documents (other than claims arising
from the failure of the Administrative Agent or any other Lender to make any
payment to such Crossover Lender required to be made by such Person pursuant to
the terms hereof).

 

Section 9.02     Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of Section
9.03 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the Credit Parties and the
Lenders, (ii) such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent, and (iii) such sub-agent shall only have obligations
to the Administrative Agent and not to any Credit Party, any Lender or any other
Person and no Credit Party, Lender or any other Person shall have the rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

 

105

--------------------------------------------------------------------------------

 

 

Section 9.03     Exculpatory Provisions. Neither the Administrative Agent nor
any of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Credit Parties or any of their respective Subsidiaries. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

 

Section 9.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower or any of its Subsidiaries), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

Section 9.05     Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

106

--------------------------------------------------------------------------------

 

 

Section 9.06     Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Credit Parties or their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. The Administrative Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of the Credit Parties and their Subsidiaries that
may come into the possession of the Administrative Agent or any of its Related
Parties.

 

Section 9.07     No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

 

Section 9.08     USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within 10
days after the Closing Date, and (ii) at such other times as are required under
the USA Patriot Act.

 

Section 9.09     Indemnification; Limitation of Liability. The Lenders agree to
indemnify the Administrative Agent and its Related Parties, ratably according to
their pro rata share of the Aggregate Credit Facility Exposure (excluding Swing
Loans), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by the Borrower; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent or any such Related Parties for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section 9.09 shall survive the payment of all
Obligations.

 

107

--------------------------------------------------------------------------------

 

 

Section 9.10     The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties, their
respective Subsidiaries and their Affiliates as though not acting as
Administrative Agent hereunder. With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

Section 9.11     Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days’ notice to the Lenders, each LC
Issuer and the Borrower. Any resignation by KeyBank National Association as
Administrative Agent pursuant to this Section 9.11 shall also constitute its
resignation as LC Issuer. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and each LC Issuer,
appoint a successor Administrative Agent; provided, however, that if the
Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Section 9.12     Other Agents. Any Lender identified herein as a syndication
agent, documentation agent, lead arranger, arranger, bookrunner or any other
corresponding title, other than “Administrative Agent,” shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
other Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

 

108

--------------------------------------------------------------------------------

 

 

Section 9.13     Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens on deposit accounts or securities accounts of
any Credit Party. Each Credit Party by its execution and delivery of this
Agreement hereby consents to the foregoing.

 

Section 9.14     Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:(a)     to file and prove a claim for the whole amount
of principal and interest owing and unpaid in respect of the Loans and any other
Obligations that are owing and unpaid and to file such other papers or documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their agents and counsel and all other amounts due the Lenders and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)     to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, administrator,
sequestrator, examiner or other similar official in any such judicial proceeding
is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent and other agents hereunder. Nothing
herein contained shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Further, nothing
contained in this Section 9.14 shall affect or preclude the ability of any
Lender to (i) file and prove such a claim in the event that the Administrative
Agent has not acted within ten (10) days prior to any applicable bar date and
(ii) require an amendment of the proof of claim to accurately reflect such
Lender’s outstanding Obligations.

 

Section 9.15     Posting of Approved Electronic Communications.

 

(a)     Delivery of Communications. Each Credit Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Credit Party that it will, or will cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent or to the Lenders pursuant
to the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

109

--------------------------------------------------------------------------------

 

 

(b)     Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on DebtDomain or a substantially similar electronic transmission system (the
“Platform”).

 

(c)     No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

 

(d)     Delivery Via Platform. The Administrative Agent agrees that the receipt
of the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

 

(e)     No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

 

Section 9.16     Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign, and including any Debtor Relief Laws) now or hereafter in effect, or at
any sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable law. 

 

110

--------------------------------------------------------------------------------

 

 

Section 9.17     ERISA.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

111

--------------------------------------------------------------------------------

 

 

Section 9.18     Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the IRS or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within ten (10) days after written demand therefor, indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 3.02 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.18. The agreements in this Section 9.18 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For purposes of this Section 9.18, the term “Lender” includes
any LC Issuer.

 

Section 9.19     Resignation/Replacement of LC Issuer. Notwithstanding anything
to the contrary contained herein, any LC Issuer or Swing Line Lender may, upon
sixty (60) days’ notice to the Borrower and the Lenders, resign as an LC Issuer
or Swing Line Lender, respectively. For the avoidance of doubt, in the event of
any such resignation of an LC Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor LC Issuer or Swing Line Lender hereunder, provided that no failure by
the Borrower to appoint any such successor shall affect the resignation of the
relevant LC Issuer or the Swing Line Lender, as the case may be. If an LC Issuer
resigns as an LC Issuer, it shall retain all the rights and obligations of an LC
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an LC Issuer and all Obligations with
respect thereto (including the right to require the Lenders to make Loans or
fund risk participations in LC Outstandings). If the Swing Line Lender resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Loans made by it and outstanding as
of the effective date of such resignation, including the right to require the
Lenders to make Loans or fund risk participations in outstanding Swing Loans.

 

112

--------------------------------------------------------------------------------

 

 

ARTICLE X.

GUARANTY

 

Section 10.01     Guaranty by the Borrower. The Borrower hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): (a) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Borrower) under this
Agreement, (b) any Banking Services Obligations, and (c) all amounts,
indemnities and reimbursement obligations, direct or indirect, contingent or
absolute, of every type or description, and at any time existing owing by any
Subsidiary of the Borrower under any Designated Hedge Agreement or any other
document or agreement executed and delivered in connection therewith to any
Designated Hedge Creditor, in each case, other than any Excluded Swap
Obligations, and in all cases under subparts (a), (b) or (c) above, whether now
existing, or hereafter incurred or arising, including any such interest or other
amounts incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding (including any Debtor Relief
Law), regardless of whether allowed or allowable in such proceeding or subject
to an automatic stay under Section 362(a) of the Bankruptcy Code or under any
Debtor Relief Law). Such guaranty is an absolute, unconditional, present and
continuing guaranty of payment and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from any Subsidiary or
Affiliate of the Borrower, or any other action, occurrence or circumstance
whatsoever. Upon failure by any Credit Party to pay punctually any of the
Borrower Guaranteed Obligations, the Borrower shall forthwith on demand by the
Administrative Agent pay the amount not so paid at the place and in the currency
and otherwise in the manner specified in this Agreement or any other applicable
agreement or instrument.

 

Section 10.02     Additional Undertaking. As a separate, additional and
continuing obligation, the Borrower unconditionally and irrevocably undertakes
and agrees, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from the Borrower under Section 10.01
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

 

Section 10.03     Guaranty Unconditional. The obligations of the Borrower under
this Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

 

(a)     any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;

 

(b)     any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Borrower Guaranteed Obligation;

 

(c)     any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;

 

(d)     any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding (including any Debtor Relief Law) affecting any
Credit Party or other Subsidiary or its assets or any resulting release or
discharge of any obligation of any Credit Party or other Subsidiary contained in
any agreement or instrument evidencing or relating to any of the Borrower
Guaranteed Obligations;

 

113

--------------------------------------------------------------------------------

 

 

(e)     the existence of any claim, set-off or other rights that the Borrower
may have at any time against any other Credit Party, the Administrative Agent,
any Lender, any Affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;

 

(f)     any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or

 

(g)     any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.

 

Section 10.04     Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article X shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Borrower Guaranteed Obligations, and all other
amounts payable by the Borrower, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, shall have been paid in
full. If at any time any payment of any of the Borrower Guaranteed Obligations
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party (including any Debtor Relief
Law), the Borrower’s obligations under this Article with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.

 

Section 10.05     Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

 

Section 10.06     Subrogation. Until the indefeasible payment in full of all of
the Obligations and the termination of the Commitments hereunder, the Borrower
shall have no rights, by operation of law or otherwise, upon making any payment
under this Section 10.06 to be subrogated to the rights of the payee against any
other Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

 

Section 10.07     Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party (including any Debtor Relief Law), all such amounts
otherwise subject to acceleration under the terms of any applicable agreement or
instrument evidencing or relating to any of the Borrower Guaranteed Obligations
shall nonetheless be payable by the Borrower under this Article forthwith on
demand by the Administrative Agent.

 

Section 10.08     Keepwell. The Borrower, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by the
Borrower to honor all of its obligations under this Article X in respect of
Designated Hedge Agreements (provided, however, that the Borrower shall only be
liable under this Section 10.08 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.08, or otherwise under this Article X, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Borrower under this Section 10.08 shall remain
in full force and effect until payment in full of all of the Obligations and the
termination of the Commitments hereunder. The Borrower intends that this Section
10.08 constitute, and this Section 10.08 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

114

--------------------------------------------------------------------------------

 

 

ARTICLE XI.

MISCELLANEOUS

 

Section 11.01     Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments, including without limitation all out-of-pocket expenses and legal
fees of counsel to the Administrative Agent and the Lead Arrangers; (ii) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with any amendment, waiver or consent relating to any of the Loan
Documents, including all out-of-pocket expenses and legal fees of counsel; (iii)
all reasonable out-of-pocket costs and expenses of the Administrative Agent, the
Lenders and their Affiliates in connection with the enforcement of any of the
Loan Documents or the other documents and instruments referred to therein,
including, without limitation,  the reasonable fees and disbursements of any
individual counsel to the Administrative Agent and any Lender (including,
without limitation, allocated costs of internal counsel); (iv) any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes; (v) all the actual costs and expenses of creating and
perfecting Liens in favor of the Administrative Agent, for the benefit of
Secured Creditors, including filing and recording fees, expenses and amounts
owed pursuant to Article III, search fees, title insurance premiums and fees,
expenses and disbursements of counsel to the Administrative Agent and of counsel
providing any opinions that the Administrative Agent or the Required Lenders may
request in respect of the Collateral or the Liens created pursuant to the
Security Documents; (vi) all the actual costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers whether
internal or external; and (vii) all the actual costs and expenses (including the
fees, expenses and disbursements of counsel (including allocated costs of
internal counsel) and of any appraisers, consultants, advisors and agents
employed or retained by the Administrative Agent and its counsel) in connection
with the custody or preservation of any of the Collateral.

 

Section 11.02     Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, each LC Issuer, each Lender, each Arranger and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of (i) any investigation, litigation or
other proceeding (whether or not any Indemnitee is a party thereto and whether
or not such proceeding is brought by the Borrower or any third party) related to
the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document or any other Transaction Document, other than
any such investigation, litigation or proceeding arising out of transactions
solely between any of the Lenders or the Administrative Agent, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it that is
not in any way related to the entering into and/or performance of any Loan
Document, or (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Credit Parties or any of
their respective Subsidiaries, the release, generation, storage, transportation,
handling or disposal of Hazardous Materials at any location, whether or not
owned or operated by the Credit Parties or any of their respective Subsidiaries,
if the Borrower or any such Subsidiary could have or is alleged to have any
responsibility in respect thereof, the non-compliance of any such Real Property
with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against any Credit Party or any of their respective
Subsidiaries, in respect of any such Real Property, including, in the case of
each of (i) and (ii) above, without limitation, the reasonable documented fees
and disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses of any Indemnitee to the extent incurred by reason
of the gross negligence or willful misconduct of such Indemnitee, in each case,
as determined by a final non-appealable judgment of a court of competent
jurisdiction). To the extent that the undertaking to indemnify, pay or hold
harmless any Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, each Credit Party shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities that is permissible under applicable law.

 

115

--------------------------------------------------------------------------------

 

 

Section 11.03     Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of any Credit Party to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and LC Issuer agrees to promptly notify the Borrower after any such
set off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.

 

Section 11.04     Equalization.

 

(a)     Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount. The
provisions of this Section 11.04(a) shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Outstandings to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

 

116

--------------------------------------------------------------------------------

 

 

(b)     Recovery of Amounts. If any amount paid to any Lender pursuant to
subpart (a) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

 

(c)     Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

Section 11.05     Notices.

 

(a)     Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

(i)     if to the Borrower or any other Credit Party, to it at 63 Second Avenue,
Burlington, MA, 01803, Attention: Chief Financial Officer; Facsimile No.:
781-425-5049; Email: banknotice@lemaitre.com with a copy to legal@lemaitre.com;

 

(ii)     if to the Administrative Agent, to it at the Notice Office; and

 

(iii)     if to a Lender, to it at its address (or facsimile number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.04
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

 

(b)     Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).

 

(c)     Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

 

117

--------------------------------------------------------------------------------

 

 

(d)     Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

 

Section 11.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

 

(b)     Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee, an
Eligible Participant or any other Person, provided that in the case of any such
participation,

 

(i)     the participant shall not have any rights under this Agreement or any of
the other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

 

(ii)     such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

 

(iii)     such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

 

(iv)     such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and

 

(v)     the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement,

 

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would (x)
extend the final scheduled maturity of the date of any Scheduled Repayment of
any of the Loans in which such participant is participating, or reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), (y) release all or any
substantial portion of the Collateral, or release any guarantor from its
guaranty of any of the Obligations, except in accordance with the terms of the
Loan Documents, or (z) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and, provided still
further that each participant shall be entitled to the benefits of Section 3.03
with respect to its participation as if it was a Lender, except that a
participant shall (i) only deliver the forms described in Section 3.03(g) to the
Lender granting it such participation and (ii) not be entitled to receive any
greater payment under Section 3.03(g) than the applicable Lender would have been
entitled to receive absent the participation, except to the extent such
entitlement to a greater payment arose from a Change in Law occurring after the
participant became a participant hereunder.

 

118

--------------------------------------------------------------------------------

 

 

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount of (and stated interest on) the portion of such Loan that is
the subject of the participation (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and each Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary. A Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of a Loan (and the registered note, if any, evidencing the
same) may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice; provided, however, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(c)     Assignments by Lenders.

 

(i)     Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that:

 

(A)     except in the case of (x) an assignment of the entire remaining amount
of the assigning Lender’s Loans and/or Commitments or (y) an assignment to
another Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$1,000,000;

 

(B)     in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

 

(C)     upon surrender of the old Notes, if any, upon request of the new Lender,
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender, to the extent needed to reflect the revised Commitments;
and

 

119

--------------------------------------------------------------------------------

 

 

(D)     unless waived by the Administrative Agent, the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500.

 

(ii)     To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(iii)     At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder and that is not a U.S. Person for
Federal income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and any necessary additional documentation) described in Section 3.03(g).

 

(iv)     With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent (on
behalf of and acting solely for this purpose as a non-fiduciary agent of the
Borrower) with respect to ownership of such Commitment and Loans, including the
name and address of the Lenders and the principal amount of the Loans (and
stated interest thereon). Prior to such recordation, all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c). The Lender Register shall be available for the inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.

 

(v)     Nothing in this Section shall prevent or prohibit (A) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

 

(vi)     In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer,
each Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Revolving Facility Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

120

--------------------------------------------------------------------------------

 

 

(d)     No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

 

(e)     Representations of Lenders. Each Lender initially party to this
Agreement hereby represents, and each Person that becomes a Lender pursuant to
an assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

(f)     Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (“Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (x) nothing herein shall constitute a commitment by any
SPC to make any Loans and (y) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This Section
may not be amended without the written consent of the SPC. The Borrower
acknowledges and agrees, subject to the next sentence, that, to the fullest
extent permitted under applicable law, each SPC, for purposes of Sections 2.10,
2.14, 3.01, 3.03, 11.01, 11.02 and 11.03, shall be considered a Lender.

 

121

--------------------------------------------------------------------------------

 

 

Section 11.07     No Waiver; Remedies Cumulative. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

Section 11.08     Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.

 

(a)     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

 

(b)     EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN IN ANY LITIGATION OR OTHER PROCEEDING
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER
OR THE CREDIT PARTIES IN CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED,
FURTHER, THAT NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE LC ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

 

(c)     EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH
CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

 

122

--------------------------------------------------------------------------------

 

 

(d)     THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER,
THE LC ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE LC ISSUER ENTERING INTO THE LOAN
DOCUMENTS.

 

Section 11.09     Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

Section 11.10     Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

 

Section 11.11     Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

 

Section 11.12     Amendment or Waiver; Acceleration by Required Lenders.

 

(a)     Neither this Agreement nor any other Loan Document, nor any terms hereof
or thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

 

(i)     no change, waiver or other modification shall:

 

(A)     increase the amount of any Commitment of any Lender hereunder, without
the written consent of such Lender;

 

123

--------------------------------------------------------------------------------

 

 

(B)     extend or postpone the Revolving Facility Termination Date, the Term
Loan Maturity Date or the maturity date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit as to which such Lender is an LC Participant beyond the latest
expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender;

 

(C)     reduce the principal amount of any Loan made by any Lender, or reduce
the rate or extend, defer or delay the time of payment of, or excuse the payment
of, principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;

 

(D)     reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

 

(E)     reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender; and

 

(ii)     no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,

 

(A)     release the Borrower from any of its obligations hereunder or consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement;

 

(B)     release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty, except, in the case of a Guarantor,
(x) in accordance with a transaction permitted under this Agreement or (y) to
the extent that the release of such Guarantor would not result in the release of
Guarantors having a value, in the aggregate, that constitutes all or
substantially all of the value, in the aggregate, of the Guarantors;

 

(C)     release all or substantially all of the Collateral or all or
substantially all of the value of the Guarantors, except in connection with a
transaction permitted under this Agreement;

 

(D)     amend, modify or waive any provision of this Section 11.12, Section
8.03, or any other provision of any of the Loan Documents pursuant to which the
consent or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

 

124

--------------------------------------------------------------------------------

 

 

(E)     reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders; or

 

(F)     amend, modify or waive any provision of Section 2.07(b), Section 2.14(b)
or Section 2.14(e).

 

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

 

(b)     No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

 

(c)     No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

 

(d)     To the extent the Required Lenders (or all of the Lenders, as
applicable, as shall be required by this Section) waive the provisions of
Section 7.02 with respect to the sale, transfer or other disposition of any
Collateral, or any Collateral is sold, transferred or disposed of as permitted
by Section 7.02, (i) such Collateral (but not any proceeds thereof) shall be
sold, transferred or disposed of free and clear of the Liens created by the
respective Security Documents; (ii) if such Collateral includes all of the
capital stock of a Subsidiary that is a Guarantor or whose stock is pledged
pursuant to the Security Agreement, such capital stock (but not any proceeds
thereof) shall be released from the Security Agreement and such Subsidiary shall
be released as a Guarantor; and (iii) the Administrative Agent shall be
authorized to take actions deemed appropriate by it in order to effectuate the
foregoing.

 

(e)     In no event shall the Required Lenders, without the prior written
consent of each Lender, direct the Administrative Agent to accelerate and demand
payment of the Loans held by one Lender without accelerating and demanding
payment of all other Loans or to terminate the Commitments of one or more
Lenders without terminating the Commitments of all Lenders.  Each Lender agrees
that, except as otherwise provided in any of the Loan Documents and without the
prior written consent of the Required Lenders, it will not take any legal action
or institute any action or proceeding against any Credit Party with respect to
any of the Obligations or Collateral, or accelerate or otherwise enforce its
portion of the Obligations. Without limiting the generality of the foregoing,
none of Lenders may exercise any right that it might otherwise have under
applicable law to credit bid at foreclosure sales, uniform commercial code sales
or other similar sales or dispositions of any of the Collateral except as
authorized by the Required Lenders. Notwithstanding anything to the contrary set
forth in this Section 11.12(e) or elsewhere herein, each Lender shall be
authorized to take such action to preserve or enforce its rights against any
Credit Party where a deadline or limitation period is otherwise applicable and
would, absent the taking of specified action, bar the enforcement of Obligations
held by such Lender against such Credit Party, including the filing of proofs of
claim in any insolvency proceeding.

 

(f)     Notwithstanding anything to the contrary contained in this Section
11.12, (x) Security Documents (including any Additional Security Documents) and
related documents executed by Subsidiaries of the Borrower in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be amended, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, supplement or waiver is delivered in order
(i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such Security
Document or other document to be consistent with this Agreement and the other
Loan Documents and (y) if following the Closing Date, the Administrative Agent
and the Borrower shall have jointly identified an ambiguity, inconsistency,
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Credit Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.

 

125

--------------------------------------------------------------------------------

 

 

(g)     If, in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any provisions hereof as
contemplated by this Section 11.12 that requires the consent of a greater
percentage of the Lenders than the Required Lenders, the consent of the Required
Lenders shall have been obtained but the consent of a Lender whose consent is
required shall not have been obtained (each a “Non-Consenting Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.04(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 3.02 and any amounts accrued
and owing to such Lender under Section 3.01(a)(i), Section 3.01(c), Section 3.03
or Section 3.04), and (C) such Eligible Assignee shall consent at the time of
such assignment to each matter in respect of which such Non-Consenting Lender
did not consent. Each Lender agrees that, if it becomes a Non-Consenting Lender
and is being replaced in accordance with this Section 11.12(f), it shall execute
and deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

(h)     Notwithstanding anything to the contrary contained in this Section
11.12, no Crossover Lender shall have any right in its capacity as a Lender to
(i) consent to any amendment, modification, waiver, consent or other such action
(each, a “Consent”) with respect to any of the terms of this Agreement or any
other Loan Document, except for any Consent of the manner set forth in Section
11.12(a)(i)(A)(1) and Section 11.12(a)(i)(C) above, (ii) require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Loan Document,
(iii) otherwise vote on any matter related to this Agreement or any other Loan
Document except as specifically provided in this Section 11.12(h), (iv) attend
any “Lender only” meeting with the Administrative Agent or any Lender or receive
any “Lender only” information from the Administrative Agent or any Lender, and
(v) make or bring any claim, in its capacity as a Lender, against the
Administrative Agent or any Lender with respect to the duties and obligations of
such Persons under the Loan Documents (other than claims directly arising from
the failure of the Administrative Agent or any Lender to make payments to such
Crossover Lender required to be made by such Person pursuant to the terms
hereof). Upon the occurrence of and during the pendency of any Insolvency Event
of which any Credit Party is the subject, each Crossover Lender (A) shall,
solely in its capacity as a Lender, not exercise any voting or consent rights of
such Person under the Bankruptcy Code or other insolvency law with respect to
any matter requiring the vote or consent of the Lenders and arising during the
pendency of any such bankruptcy case or other insolvency proceeding (including,
without limitation, any right to vote to accept or reject any plan of
reorganization or other restructuring plan filed in any such bankruptcy case or
other insolvency proceeding, and any right to consent to any sale of Collateral
pursuant to section 363 of the Bankruptcy Code), and shall be deemed to have
granted (and hereby grants) the Administrative Agent an irrevocable power of
attorney entitling the Administrative Agent to exercise any such voting or
consent rights of such Person under the Bankruptcy Code or other insolvency law
in the manner directed by the Administrative Agent (it being understood that the
Administrative Agent shall exercise such power of attorney at the direction of
the Required Lenders to the extent the Required Lenders so direct the
Administrative Agent in writing), and such power of attorney shall be coupled
with an interest; provided, however that Crossover Lenders shall retain the
right to exercise any such voting or consent rights if and to the extent the
matter subject to such voting or consent rights would disproportionately and
adversely affect the rights of such Crossover Lender in relations to the rights
of all other Lenders, and (B) shall execute and deliver such instruments and
documents, and shall take such action, as may be reasonably requested by the
Administrative Agent from time to time, to memorialize or effectuate such power
of attorney or the exercise of such Person’s voting or consent rights accordance
with clause (A) of this sentence.

 

126

--------------------------------------------------------------------------------

 

 

(i)     No Lender consent shall be required to effect an Incremental Amendment
except as expressly provided in Section 2.17. In connection therewith, the
Borrower, the Administrative Agent and the Lenders providing the Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments, as
applicable, may effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
clause shall supersede any provisions of this Agreement to the contrary.

 

Section 11.13     Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

 

Section 11.14     Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender; provided, however, that the Borrower shall not be responsible for
costs arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

 

Section 11.15     Confidentiality.

 

(a)     Each of the Administrative Agent, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, or in connection with transactions permitted pursuant to
Section 11.06(c)(v) or Section 11.06(f), (9) with the consent of the Borrower,
or (10) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section 11.15, or
(ii) becomes available to the Administrative Agent, any LC Issuer or any Lender
on a non-confidential basis from a source other than a Credit Party and not
otherwise in violation of this Section 11.15.

 

127

--------------------------------------------------------------------------------

 

 

(b)     As used in this Section, “Confidential Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
the Borrower; provided, however, that, in the case of information received from
the Borrower after the Closing Date, such information is clearly identified at
the time of delivery as confidential.

 

(c)     Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

 

Section 11.16     Limitations on Liability of the LC Issuers. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

 

Section 11.17     General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower, each Lender, the Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.

 

Section 11.18     No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

128

--------------------------------------------------------------------------------

 

 

Section 11.19     Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with the
Borrower and its Subsidiaries, and no term or provision of any Loan Document, no
course of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.

 

Section 11.20     Survival of Representations and Warranties. All
representations and warranties herein shall survive the making of Loans and all
LC Issuances hereunder, the execution and delivery of this Agreement, the Notes
and the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf. All statements contained in
any certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.

 

Section 11.21     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 11.22     Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

 

Section 11.23     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

 

Section 11.24     USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.

 

129

--------------------------------------------------------------------------------

 

 

Section 11.25     Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, the Borrower shall promptly notify
the Administrative Agent of the requirement to make such submission or filing
and provide the Administrative Agent with a copy thereof.

 

Section 11.26     Release of Guarantees and Liens. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence. When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements, contingent indemnity obligations and obligations in respect of
Letters of Credit that have been Cash Collateralized) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent a written release of all claims against
the Administrative Agent and the Lenders, in form and substance satisfactory to
the Administrative Agent, the Administrative Agent will, at the Borrower’s sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of intellectual property, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary or advisable to release, as of record, the
Administrative Agent’s Liens and all notices of security interests and liens
previously filed by the Administrative Agent with respect to the Obligations.

 

Section 11.27     Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

Section 11.28     Hedging Liability. Notwithstanding any provision hereof or in
any other Loan Document to the contrary, in the event that any Credit Party is
not an “eligible contract participant” as such term is defined in Section
1(a)(18) of the Commodity Exchange Act, as amended, at the time (i) any
transaction is entered into under any Hedging Obligation or (ii) such Person
becomes a Borrower or Guarantor hereunder, and the effect of the foregoing would
be to render any Guaranty Obligations of such Person violative of the Commodity
Exchange Act, the Obligations of such Person shall not include (x) in the case
of clause (i) above, such transaction and (y) in the case of clause (ii) above,
any transactions outstanding under any Hedging Obligations as of the date such
Person becomes a Borrower or Guarantor hereunder.

 

130

--------------------------------------------------------------------------------

 

 

Section 11.29     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an Affected Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.

 

Section 11.30     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)     In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.

 

(b)     As used in this Section 11.30, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

131

--------------------------------------------------------------------------------

 

 

“Covered Entity” means any of the following:

 

(i)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b)

 

(ii)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

[Remainder of page intentionally left blank.]

 

132

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

LEMAITRE VASCULAR, INC., as the Borrower

 

 

By:      /s/ Joseph P. Pellegrino, Jr.

Name: Joseph P. Pellegrino, Jr.

Title:   Chief Financial Officer

 

 

 

keybank national association, as a

Lender, LC Issuer, Swing Line Lender, and as the

Administrative Agent

 

 

By:      /s/ Thomas A. Crandell

Name: Thomas A. Crandell

Title:   Senior Vice President

 

133

--------------------------------------------------------------------------------

 

 

 

TRUIST BANK, as a Lender

 

 

By:      /s/ Nick Hahn

Name: Nick Hahn

Title:   Managing Director

 

 

134

--------------------------------------------------------------------------------

 

 

 

The schedules have been omitted pursuant to Item 601(a)(5) of Regulation S-K.
Copies of these schedules will be provided to the Securities and Exchange
Commission upon request. A list of those schedules appears below:

 

Schedule Description Schedule 1 Lenders and Commitments Schedule 2 Guarantors
Schedule 3 Mortgaged Real Property Schedule 4 Permitted Earnouts Schedule 5.11
Title to Property, etc. Schedule 5.15 Intellectual Property, etc. Schedule 5.17
Insurance Schedule 5.22 Capitalization Schedule 5.25 Location of Bank Accounts
Schedule 5.27  Affiliate Transactions Schedule 6.16 Post-Closing Obligations
Schedule 7.02 Dispositions Schedule 7.03  Liens Schedule 7.04  Indebtedness
Schedule 7.05 Investments

 

 